                        Case 15-10482-KG                 Doc 450         Filed 09/19/19           Page 1 of 114
                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF DELAWARE

              In re: CHROMCRAFT REVINGTON INC.                                                  § Case No. 15-10482-KG
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 11 of the United States Bankruptcy Code
       was filed on March 05, 2015. The case was converted to one under Chapter 7 on July 31, 2015.
       The undersigned trustee was appointed on July 31, 2015.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $            2,087,474.77

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                         1,043,070.42
                                    Administrative expenses                          682,820.37
                                    Bank service fees                                 26,275.99
                                    Other payments to creditors                            0.00
                                    Non-estate funds paid to 3rd Parties                   0.00
                                    Exemptions paid to the debtor                          0.00
                                    Other payments to the debtor                           0.00
                             Leaving a balance on hand of 1                         $               335,307.99
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
                        Case 15-10482-KG                 Doc 450          Filed 09/19/19           Page 2 of 114
               6. The deadline for filing non-governmental claims in this case was 12/16/2015
       and the deadline for filing governmental claims was 01/27/2016. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $85,874.24. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

               The trustee has received $0.00 as interim compensation and now requests the
       sum of $83,674.52, for a total compensation of $83,674.52.2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $720.75, for total expenses of
               2
       $720.75.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 08/26/2019                    By: /s/Alfred T. Giuliano, Trustee (DE)
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                                         Case 15-10482-KG                    Doc 450          Filed 09/19/19               Page 3 of 114
                                                                                                                                                                    Exhibit A


                                                                              Form 1                                                                                Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 15-10482-KG                                                              Trustee:        (500670)     Alfred T. Giuliano, Trustee (DE)
Case Name:          CHROMCRAFT REVINGTON INC.                                         Filed (f) or Converted (c): 07/31/15 (c)
                                                                                      §341(a) Meeting Date:        09/17/15
Period Ending: 08/26/19                                                               Claims Bar Date:             12/16/15

                               1                                        2                         3                     4                  5                   6

                    Asset Description                                Petition/          Estimated Net Value         Property          Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled     (Value Determined By Trustee,   Abandoned          Received by      Administered (FA)/
                                                                      Values          Less Liens, Exemptions,      OA=§554(a)          the Estate       Gross Value of
Ref. #                                                                                    and Other Costs)                                             Remaining Assets

 1       Real Estate - One Quality Lane, Sanatobia, MS              4,200,000.00                         0.00         OA                        0.00                    FA
           565,000 Square Foot Warehouse/Distribution
         Facility
         Asset Abandoned Pursuant to Order as of June 6,
         2016 [Docket No.: 366]


         Collateral of Secured Lender

 2       Real Estate - 1100 N. Washington St., Delphi, IN           2,000,000.00                 1,325,000.00                           1,275,000.00                    FA
           505 Square Foot Warehouse/Distribution Facility


         Chromecraft ownes a multi-building industrial
         warehouse/light rnanufacturing complex located at
         1100 North Washingtan Street, Delphi, Indiana 46923.
         The Property consists of several structures totaling
         approximately 505,000 square feet of office and
         multi-purpose use space. The facility sits on
         44.67-acre site, inclusive of approximately 14.17 acres
         of surplus land.




 3       Petty Cash                                                         0.00                         0.00                                   0.00                    FA
           Used in the Chapter 11

 4       Bank Account - First Business Bank                            12,166.05                         0.00                                   0.00                    FA
           Checking Master Account No.: x8700
         First Business Bank
         401 Charmany Drive
         Madison, WI 53719
         Account Closed March 2015

 5       Bank Account - First Business Bank                                 0.00                         0.00                                   0.00                    FA
           Checking Account No.: x2700
         First Business Bank
         401 Charmany Drive
         Madison, WI 53719
         Account Closed March 2015

 6       Bank Account - First Business Bank                                 0.00                         0.00                                   0.00                    FA
           Checking Account No.: x4300


                                                                                                                                     Printed: 08/26/2019 10:36 AM    V.14.56
                                        Case 15-10482-KG                Doc 450          Filed 09/19/19               Page 4 of 114
                                                                                                                                                               Exhibit A


                                                                         Form 1                                                                                Page: 2

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 15-10482-KG                                                         Trustee:       (500670)      Alfred T. Giuliano, Trustee (DE)
Case Name:        CHROMCRAFT REVINGTON INC.                                      Filed (f) or Converted (c): 07/31/15 (c)
                                                                                 §341(a) Meeting Date:        09/17/15
Period Ending: 08/26/19                                                          Claims Bar Date:             12/16/15

                                1                                2                          3                      4                  5                   6

                    Asset Description                         Petition/            Estimated Net Value         Property          Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)           Unscheduled       (Value Determined By Trustee,   Abandoned          Received by      Administered (FA)/
                                                               Values            Less Liens, Exemptions,      OA=§554(a)          the Estate       Gross Value of
Ref. #                                                                               and Other Costs)                                             Remaining Assets

         First Business Bank
         401 Charmany Drive
         Madison, WI 53719
         Account Closed March 2015

 7       Bank Account - First Business Bank                            0.00                       0.00                                     0.00                    FA
          Checking Account No.: x3500
         First Business Bank
         401 Charmany Drive
         Madison, WI 53719
         Account Closed March 2015

 8       Bank Account - First Business Bank                          598.91                       0.00                                     0.00                    FA
          CRI Medical Claims Account No.: x5000
         First Business Bank
         401 Charmany Drive
         Madison, WI 53719
         Account Closed March 2015

 9       Bank Account - Sycamore Bank                                170.00                       0.00                                     0.00                    FA
          Checking Account No.: x6709 s/b x6079
         Sycamore Bank
         301 East Main Street
         Sanatobia, Mississippi 38668
         Account Closed March 2015
         Sycamore Bank confirmed that they do not have a
         bank account number ending 6709 under Chromcraft
         Revington, Inc. TIN number. (Marilyn Taylor)

10       Bank Account - Branch Banking & Trust                         0.00                       0.00                                     0.00                    FA
          Lockbox Only - Account No.: x2341
         Branch Banking and Trust Company
         P. O. Box 890011
         Charlotte, NC 28289
         Discontinued During Chapter 11

11       Security Deposit - City of Senatobia                          5.00                       0.00           OA                        0.00                    FA
          City of Senatobia
         For Location:
         One Quality Lane
         Senatobia, MS 38668


                                                                                                                                Printed: 08/26/2019 10:36 AM    V.14.56
                                           Case 15-10482-KG              Doc 450           Filed 09/19/19               Page 5 of 114
                                                                                                                                                                 Exhibit A


                                                                           Form 1                                                                                Page: 3

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 15-10482-KG                                                           Trustee:        (500670)     Alfred T. Giuliano, Trustee (DE)
Case Name:          CHROMCRAFT REVINGTON INC.                                      Filed (f) or Converted (c): 07/31/15 (c)
                                                                                   §341(a) Meeting Date:        09/17/15
Period Ending: 08/26/19                                                            Claims Bar Date:             12/16/15

                                   1                                 2                        3                      4                  5                   6

                    Asset Description                             Petition/          Estimated Net Value         Property          Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)               Unscheduled     (Value Determined By Trustee,   Abandoned          Received by      Administered (FA)/
                                                                   Values          Less Liens, Exemptions,      OA=§554(a)          the Estate       Gross Value of
Ref. #                                                                                 and Other Costs)                                             Remaining Assets


         Asset is collateral of Merchants Bank; Asset
         Abandoned Pursuant to Order [Docket No.: 375]

12       Security Deposit - Duke Entergy                             8,159.18                     5,156.03                               5,156.03                    FA
          Duke Entergy
         For Location:
         One Quality Lane
         Senatobia, MS 38668
         08/20/15 - Certified request for turnover


         Collateral of Secured Lender

13       Interests in Insurance Policies                             Unknown                          0.00                                   0.00                    FA
          See Attached Rider B-9 (Insurance Policies)
         Liberty Mutual Fire Insurance Company RM Select
         Policy YU2-L4L-431748-074 05/01/14 - 05/01/15
         Liberty Insurance Corp. Commercial General Liability
         Coverage Policy TB7-Z41-431748-044 05/01/14 -
         05/01/15
         Liberty Insurance Corp. Commercial Business
         Automobile Coverage AS2-Z41-431748-064 05/01/14
         - 05/01/15
         Liberty Insurance Corp. Commercial Liability -
         Umbrella Coverage Policy TH7-Z41-431748-034
         05/01/14 - 05/01/15
         Chubb Insurance Ocean Cargo Insurance Policy
         0789-67-88IND 05/01/14 - 05/01/15




14       Stock & Business Interests                                  Unknown                          0.00                                   0.00                    FA
          CRI SUB1, Inc.
         1715 Anderson Avenue
         Compton, CA 90220


         No value in this asset.

15       Accounts Receivable                                     3,279,512.11                         0.00         OA                        0.00                    FA
          See Attached Rider B-16



                                                                                                                                  Printed: 08/26/2019 10:36 AM    V.14.56
                                         Case 15-10482-KG                   Doc 450           Filed 09/19/19             Page 6 of 114
                                                                                                                                                                    Exhibit A


                                                                              Form 1                                                                                Page: 4

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 15-10482-KG                                                              Trustee:       (500670)      Alfred T. Giuliano, Trustee (DE)
Case Name:          CHROMCRAFT REVINGTON INC.                                         Filed (f) or Converted (c): 07/31/15 (c)
                                                                                      §341(a) Meeting Date:        09/17/15
Period Ending: 08/26/19                                                               Claims Bar Date:             12/16/15

                                1                                       2                        3                      4                  5                   6

                    Asset Description                                Petition/          Estimated Net Value         Property          Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled     (Value Determined By Trustee,   Abandoned          Received by      Administered (FA)/
                                                                      Values          Less Liens, Exemptions,      OA=§554(a)          the Estate       Gross Value of
Ref. #                                                                                    and Other Costs)                                             Remaining Assets

         Asset is collateral of Merchants Bank; Asset
         Abandoned Pursuant to Order [Docket No.: 375]

16       Patents/Copyrights                                                 0.00                       0.00                                     0.00                    FA
          See Attached Rider B-22
         Sold during Chapter 11

17       Customer List                                                      0.00                       0.00                                     0.00                    FA
          No value to this asset. It was sold during the Chapter
         11.

18       Vehicles                                                           0.00                       0.00                                     0.00                    FA
          2) Otta Trucks Models 30 2001 & 1998 $3,000.00
         (10) Trailers Various Models $15,000.00
         Assets sold during the Chapter 11.

19       Office Equipment                                                   0.00                       0.00                                     0.00                    FA
          See B-29
         Assets sold during the Chapter 11.

20       Machinery, Fixtures & Equipment                                Unknown                  572,422.72                               572,422.72                    FA
          Sold during Chapter 11 to Plant & Machinery, Inc.,
         however, pursuant to Asset Purchase Agreement for
         FF&E and other assets sold free & clear of all liens,
         claims and encumbrances prior to conversion,
         $707,000.00 [The funds required to be held in Escrow
         Account by Lowenstein Sandler, $572,422.72 from the
         sale proceeds for the benefit, and on account of the
         asserted lien claims of Tate County, Mississippi with
         respect to the personal property ad valorem asserted
         by Tate County for the tax year 2013 & 2014, and
         disputed by the Debtor] Pursuant to Docket No.: 175
         Trustee Received Escrowed Funds [See Deposit of
         08/28/15]

21       Inventory                                                          0.00                       0.00                                     0.00                    FA
          Asset sold during the Chapter 11.


         Various furniture sets, component parts, raw materials
         and work in progress at One Quality Lane, Senatobia,
         MS



                                                                                                                                     Printed: 08/26/2019 10:36 AM    V.14.56
                                        Case 15-10482-KG                    Doc 450          Filed 09/19/19             Page 7 of 114
                                                                                                                                                                   Exhibit A


                                                                             Form 1                                                                                Page: 5

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 15-10482-KG                                                             Trustee:        (500670)     Alfred T. Giuliano, Trustee (DE)
Case Name:        CHROMCRAFT REVINGTON INC.                                          Filed (f) or Converted (c): 07/31/15 (c)
                                                                                     §341(a) Meeting Date:        09/17/15
Period Ending: 08/26/19                                                              Claims Bar Date:             12/16/15

                               1                                       2                        3                      4                  5                   6

                    Asset Description                               Petition/          Estimated Net Value         Property          Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled     (Value Determined By Trustee,   Abandoned          Received by      Administered (FA)/
                                                                     Values          Less Liens, Exemptions,      OA=§554(a)          the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                             Remaining Assets

22       Sumter Environmental Escrow Account                          87,000.00                     1,000.00                              86,363.13                    FA
          Sumter Environmental Escrow Account
         JPMorgan Chase Account No.: 4399 Received
         $86,363.13

23       Yard Rent (u)                                                 1,200.00                     1,200.00                               1,200.00                    FA
          Delta Directional Drilling LLC Received $300.00
         (Rent)
         Delta Directional Drilling LLC Received $300.00 (Rent)
         Delta Directional Drilling LLC Received $300.00 (Rent)


         Collateral of Secured Lender

24       Refunds- Insurance (u)                                        3,670.10                     3,670.10                               3,670.10                    FA
          Arthur J. Gallagher Risk Management Services, Inc.
         re: Return Premium MKLS12XP001191 Received
         $3,670.10
         Collateral of Secured Lender

25       Unscheduled Accounts Receivable (u)                               0.00                         0.00                               1,268.00                    FA
          Delta Air Lines, Inc. Received $960.00;
         Furniture Manufacturers Credit Association, Inc.
         (FMCA) Received $308.00 for Desk Dealer, Inc.
         Collateral of Secured Lender

26       Miscellaneous (u)                                             5,000.00                     5,000.00                               7,096.00                    FA
          Plant & Machinery, Inc. (Sale of 407 Pallets)
         Received $2,035.00
         Underwriters Laboratories - Refund for Uncashed
         check dated 12/20/12 Received $525.00
         Insurance Brokerage Antitrust Litigation - Received
         $50.00
         Furniture Manufacturers Credit Association, Inc.
         (FMCA) Share Certificate No.: 173 (Natuzzi Americas)
         Estate Received $4,486.00 ($4,500.00 less $14.00 for
         unpaid invoices)


         Collateral of Secured Lender

27       Flexible Polyurethane Foam Anti-Trust Matter (u)             25,000.00                  25,000.00                                23,502.23                    FA
          Huntsman and BASF Settlement Funds re: Urethane


                                                                                                                                    Printed: 08/26/2019 10:36 AM    V.14.56
                                         Case 15-10482-KG                   Doc 450          Filed 09/19/19             Page 8 of 114
                                                                                                                                                                   Exhibit A


                                                                             Form 1                                                                                Page: 6

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 15-10482-KG                                                             Trustee:       (500670)      Alfred T. Giuliano, Trustee (DE)
Case Name:        CHROMCRAFT REVINGTON INC.                                          Filed (f) or Converted (c): 07/31/15 (c)
                                                                                     §341(a) Meeting Date:        09/17/15
Period Ending: 08/26/19                                                              Claims Bar Date:             12/16/15

                               1                                       2                        3                      4                  5                   6

                    Asset Description                               Petition/          Estimated Net Value         Property          Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled     (Value Determined By Trustee,   Abandoned          Received by      Administered (FA)/
                                                                     Values          Less Liens, Exemptions,      OA=§554(a)          the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                             Remaining Assets

         Antitrust Litigation - Polyether Polyol Cases Received
         $1,500.70
         Pro-Rata Settlement re: Claim No.: 01006554
         (Vitafoam Settlement) $1,194.59
         Pro-Rata Settlement re: Claim No.: 01006554
         (Vitafoam Settlement) $503.72
         Pro-Rata Settlement re: Claim No.: 01006554 (FFP
         Settlement, FXI Settlement, Future Foam Settlement,
         Hickory Springs Settlement, Mohawk Settlement,
         and/or Woodbridge Settlement) $13,360.28
         Pro-Rata Settlement re: Claim No.: 01006554 (Leggett
         & Platt Settlement and/or Carpenter Settlement)
         $6,942.94
         Any remaining value sold to Oakpoint as part of
         Remnant asset sale.

28       Insurance-CSV of Life Insurance (u)                          63,849.87                  63,849.87                                63,849.87                    FA
          The Prudential Insurance Company of America -
         Received $2,291.53
         The Prudential Insurance Company of America -
         Received $2,133.32
         The Prudential Insurance Company of America -
         Received $9,107.14
         The Prudential Insurance Company of America -
         Received $647.02
         The Prudential Insurance Company of America -
         Received $13,060.20
         The Prudential Insurance Company of America -
         Received $7,313.50
         The Prudential Insurance Company of America -
         Received $8,278.00
         The Prudential Insurance Company of America -
         Received $4,971.48
         The Prudential Insurance Company of America -
         Received $7,173.65
         Phoenix Life Insurance Company - Received
         $3,775.02
         Phoenix Life Insurance Company - Received
         $5,099.01


                                                                                                                                    Printed: 08/26/2019 10:36 AM    V.14.56
                                          Case 15-10482-KG                      Doc 450             Filed 09/19/19                  Page 9 of 114
                                                                                                                                                                                  Exhibit A


                                                                                  Form 1                                                                                          Page: 7

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 15-10482-KG                                                                   Trustee:         (500670)       Alfred T. Giuliano, Trustee (DE)
Case Name:          CHROMCRAFT REVINGTON INC.                                              Filed (f) or Converted (c): 07/31/15 (c)
                                                                                           §341(a) Meeting Date:           09/17/15
Period Ending: 08/26/19                                                                    Claims Bar Date:                12/16/15

                                 1                                        2                            3                          4                   5                       6

                     Asset Description                                 Petition/            Estimated Net Value             Property             Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled       (Value Determined By Trustee,       Abandoned             Received by       Administered (FA)/
                                                                        Values            Less Liens, Exemptions,          OA=§554(a)             the Estate        Gross Value of
Ref. #                                                                                        and Other Costs)                                                     Remaining Assets

29        Entered in Error (u)                                                 0.00                           0.00                                         0.00                       FA

30        Bank Accounts-First Tennessee/Sycamore (u)                    111,918.82                     111,918.82                                     25,446.69                       FA
           First Tennessee Account No.: 187703391 Received
          $25,288.53
          First Tennessee Account No.: 187703510 Received
          $158.16
          Sycamore Bank Account Ending 5503 - Closed (Zero
          balance as of 12/31/14)

31        Claim - Breuners Home Furnishings Corp. (u)                     66,823.22                     66,823.22                                          0.00                       FA
           General Unsecured Claim Dated 01/11/2005
          w/Breuners Home Furnishings Corp. that is in Chapter
          7 Bankruptacy, Case No.: 04-12030/PJW
          Total claim in the Breunner's case is $66,823.22.
          Claimant will only receive a pro-rata % that will equate
          to $1,586.37. Sold to Oakpoint.

32        Remnant Asset Sale (u)                                          22,500.00                     22,500.00                                     22,500.00                       FA
           Oak Point Partners, Inc. - Received $22,500.00
          Remnant Assets specifically exclude: (a) cash held at
          the time of this Agreement by the Debtors or the
          Trustee in bank accounts earmarked for distribution to
          creditors and/or payment of professional fees,
          including $4,486.00 in cash proceeds due to the
          Debtors from Furniture Manufacturers Credit
          Association, Inc.; (b) the Purchase Price ($22,500.00);
          (c) documents, papers, files, forms, reports, and any
          other data, whether in electronic or hard copy form,
          that are necessary for the Trustee to administer the
          Debtors' Estates.

33        Claims/Rights/Cause of Action re: Arts & Crafts (u)                  0.00                           0.00             OA                          0.00                       FA
           Asset Abandoned Pursuant to Order [Docket No.:
          375]

 33      Assets      Totals (Excluding unknown values)                $9,887,573.26                 $2,203,540.76                                $2,087,474.77                     $0.00



      Major Activities Affecting Case Closing:

                  *****NOTE***** Before filing the TDR, an excel sheet listing all schedule F missing general unsecured claims was sent to Marty (08/15/19) to be imported.


                                                                                                                                               Printed: 08/26/2019 10:36 AM        V.14.56
                                     Case 15-10482-KG                     Doc 450      Filed 09/19/19              Page 10 of 114
                                                                                                                                                                   Exhibit A


                                                                           Form 1                                                                                  Page: 8

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 15-10482-KG                                                        Trustee:       (500670)      Alfred T. Giuliano, Trustee (DE)
Case Name:       CHROMCRAFT REVINGTON INC.                                      Filed (f) or Converted (c): 07/31/15 (c)
                                                                                §341(a) Meeting Date:        09/17/15
Period Ending: 08/26/19                                                         Claims Bar Date:             12/16/15

                              1                                     2                      3                       4                    5                      6

                    Asset Description                           Petition/         Estimated Net Value         Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)             Unscheduled    (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                 Values         Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                              and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):   September 30, 2020           Current Projected Date Of Final Report (TFR):       June 25, 2019 (Actual)




                                                                                                                                  Printed: 08/26/2019 10:36 AM      V.14.56
                                           Case 15-10482-KG                    Doc 450             Filed 09/19/19                   Page 11 of 114
                                                                                                                                                                                    Exhibit B


                                                                                     Form 2                                                                                         Page: 1

                                                     Cash Receipts And Disbursements Record
Case Number:         15-10482-KG                                                                        Trustee:            Alfred T. Giuliano, Trustee (DE) (500670)
Case Name:           CHROMCRAFT REVINGTON INC.                                                          Bank Name:          Rabobank, N.A.
                                                                                                        Account:            ******1066 - Checking Account
Taxpayer ID #: **-***8094                                                                               Blanket Bond:       $161,797,706.00 (per case limit)
Period Ending: 08/26/19                                                                                 Separate Bond: N/A

   1            2                           3                                           4                                               5                   6                   7

 Trans.     {Ref #} /                                                                                                               Receipts         Disbursements           Checking
  Date      Check #         Paid To / Received From                     Description of Transaction                 T-Code              $                   $              Account Balance
08/28/15      {20}       Lowenstein Sandler LLP               Turnover of Escrowed Funds Held During               1129-000            572,422.72                              572,422.72
                                                              Chapter 11 from the Sale of FF&E and Other
                                                              Assets Pursuant to Docket No.: 175
08/31/15      {23}       Delta Directional Drilling LLC       August Rental Payment                                1229-000                 300.00                             572,722.72
08/31/15      {24}       Arthur J. Gallagher Risk             Return Premium on Policy MKLS12XP001191              1229-000              3,670.10                              576,392.82
                         Management Services, Inc.
08/31/15                 Rabobank, N.A.                       Bank and Technology Services Fee                     2600-000                                      27.44         576,365.38
09/10/15      {25}       Delta Air Lines, Inc.                Accounts Receivable Invoice No.: 277012              1221-000                 960.00                             577,325.38
09/18/15      {26}       Plant and Machinery, Inc. Trust      Sale of 407 Pallets @ $5.00 per Pallet               1229-000              2,035.00                              579,360.38
                         Account No.: 14
09/30/15                 Rabobank, N.A.                       Bank and Technology Services Fee                     2600-000                                     884.75         578,475.63
10/14/15       101       Hill Archive                         Invoice No.: 222558-122 Pickup, Shipping &                                                       4,180.09        574,295.54
                                                              Storage
                                                                 Invoice No.: 222558-122           3,852.00        2420-000                                                    574,295.54
                                                                 Pickup & Shipping of
                                                                 (12) Pallets from
                                                                 Senatobia, MS to West
                                                                 Berlin, NJ
                                                                 Invoice No.: 222558-122             286.33        2420-000                                                    574,295.54
                                                                 Initial Container Input
                                                                 (223) Boxes
                                                                 Invoice No.: 222558-122               41.76       2410-000                                                    574,295.54
                                                                 Pro-Rata Storage
10/19/15      {12}       Entergy Mississippi, Inc.            Turnover re: 1 Quality Lane, Main Plant              1129-000              5,156.03                              579,451.57
10/19/15      {23}       Delta Directional Drilling LLC       October Rental Payment                               1229-000                 300.00                             579,751.57
10/19/15       102       Hill Archive                         Invoice No.: 024353 Storage for Period of            2410-000                                      83.51         579,668.06
                                                              November 2015
10/21/15      {23}       Delta Directional Drilling LLC       September Rental Payment                             1229-000                 300.00                             579,968.06
10/30/15                 Rabobank, N.A.                       Bank and Technology Services Fee                     2600-000                                     832.22         579,135.84
11/13/15       {2}       Peters Industrial Development, LLC   Deposit re: Sale of Real Property Located at         1110-000             81,000.00                              660,135.84
                                                              1100 N. Washington St., Delphi, IN [Docket
                                                              No.: 348]
11/17/15      {23}       Delta Directional Drilling, LLC      November Rental Payment                              1229-000                 300.00                             660,435.84
11/20/15      {28}       The Prudential Insurance Company     Surrender of Contract Policy No.: 35 136 013         1229-000              2,291.53                              662,727.37
                         of America
11/20/15      {28}       The Prudential Insurance Company     Surrender of Contract Policy No.: 39 207 916,        1229-000              2,133.32                              664,860.69
                         of America                           35 931 692, 39 410 529
11/23/15      {28}       The Prudential Insurance company     Surrender of Contract Policy No.: 352 135 865        1229-000              9,107.14                              673,967.83


                                                                                                        Subtotals :                  $679,975.84            $6,008.01
{} Asset reference(s)                                                                                                                            Printed: 08/26/2019 10:36 AM        V.14.56
                                         Case 15-10482-KG                   Doc 450             Filed 09/19/19                 Page 12 of 114
                                                                                                                                                                                Exhibit B


                                                                                  Form 2                                                                                        Page: 2

                                                      Cash Receipts And Disbursements Record
Case Number:        15-10482-KG                                                                    Trustee:            Alfred T. Giuliano, Trustee (DE) (500670)
Case Name:          CHROMCRAFT REVINGTON INC.                                                      Bank Name:          Rabobank, N.A.
                                                                                                   Account:            ******1066 - Checking Account
Taxpayer ID #: **-***8094                                                                          Blanket Bond:       $161,797,706.00 (per case limit)
Period Ending: 08/26/19                                                                            Separate Bond: N/A

   1            2                          3                                       4                                               5                    6                   7

 Trans.     {Ref #} /                                                                                                          Receipts         Disbursements            Checking
  Date      Check #        Paid To / Received From                  Description of Transaction                T-Code              $                   $               Account Balance
11/23/15      {28}      The Prudetial Insurance Company of Surrender of Contract Policy No.: 35 908 494       1229-000                 647.02                              674,614.85
                        America
11/23/15      {28}      Phoenix Life Insurance Company      Surrender of Contract Policy No.: 1057251X        1229-000              3,775.02                               678,389.87
11/23/15       103      Hill Archive                        Invoice No.: 024655 Storage for Period of         2410-000                                       83.51         678,306.36
                                                            December 2015
11/30/15      {28}      The Prudential Insurance Company    Surrender of Contract Policy No.: 35 931 692      1229-000             13,060.20                               691,366.56
                        of America
11/30/15                Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                      855.56         690,511.00
12/01/15      {28}      The Prudential Insurance Company    Surrender of Contract Policy No.: 39 207 914      1229-000              7,313.50                               697,824.50
                        of America
12/01/15      {28}      The Prudential Insurance Company    Surrender of Contract Policy No.: 39 207 916,     1229-000              8,278.00                               706,102.50
                        of America                          35 931 692 & 39 410 529
12/01/15      {28}      The Prudential Insurance Company    Surrender of Contract Policy No.: 35 721 336      1229-000              4,971.48                               711,073.98
                        of America
12/01/15      {28}      The Prudential Insurance Company    Surrender of Contract Policy No.: 27 891 886      1229-000              7,173.65                               718,247.63
                        of America
12/07/15      {28}      Phoenix Life Insurance Company      Refund Policy No.: 1057253X                       1229-000              5,099.01                               723,346.64
12/16/15       104      Hill Archive                        Invoice No.: 024964 Storage for Period of         2410-000                                       83.51         723,263.13
                                                            January 2016
12/31/15                Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                    1,131.73         722,131.40
01/05/16       105      Hilco Real Estate, LLC              Voided - BOND PREMIUM PAYMENT ON                  2300-004                                      299.97         721,831.43
                                                            LEDGER BALANCE AS OF 11/30/2015 FOR
                                                            CASE #15-10482, Bond No.: 016026389 for
                                                            Period of 01/01/16 - 01/01/17
                                                            Voided on 01/05/16
01/05/16       105      Hilco Real Estate, LLC              Voided - BOND PREMIUM PAYMENT ON                  2300-004                                      -299.97        722,131.40
                                                            LEDGER BALANCE AS OF 11/30/2015 FOR
                                                            CASE #15-10482, Bond No.: 016026389 for
                                                            Period of 01/01/16 - 01/01/17
                                                            Voided: check issued on 01/05/16
01/05/16       106      International Sureties, Ltd         BOND PREMIUM PAYMENT ON LEDGER                    2300-000                                      299.97         721,831.43
                                                            BALANCE AS OF 11/30/2015 FOR CASE
                                                            #15-10482, Bond No.: 016026389 for Period of
                                                            01/01/16 - 01/01/17
01/19/16       107      Hill Archive                        Invoice No.: 025277 Storage for Period of         2410-000                                       83.51         721,747.92
                                                            February 2016
01/29/16                Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                    1,001.13         720,746.79
02/10/16       108      Tate County, Mississippi            Turnover of Escrowed Funds Held During            4120-000                                 572,422.72          148,324.07
                                                            Chapter 11 from the Sale of FF&E and Other

                                                                                                    Subtotals :                   $50,317.88        $575,961.64
{} Asset reference(s)                                                                                                                       Printed: 08/26/2019 10:36 AM         V.14.56
                                           Case 15-10482-KG                     Doc 450           Filed 09/19/19                    Page 13 of 114
                                                                                                                                                                                    Exhibit B


                                                                                     Form 2                                                                                         Page: 3

                                                     Cash Receipts And Disbursements Record
Case Number:         15-10482-KG                                                                        Trustee:            Alfred T. Giuliano, Trustee (DE) (500670)
Case Name:           CHROMCRAFT REVINGTON INC.                                                          Bank Name:          Rabobank, N.A.
                                                                                                        Account:            ******1066 - Checking Account
Taxpayer ID #: **-***8094                                                                               Blanket Bond:       $161,797,706.00 (per case limit)
Period Ending: 08/26/19                                                                                 Separate Bond: N/A

   1            2                          3                                            4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                               Receipts         Disbursements           Checking
  Date      Check #         Paid To / Received From                   Description of Transaction                   T-Code              $                   $              Account Balance
                                                             Assets Pursuant to Docket No.: 345
02/17/16       109       Hill Archive                        Invoice No.: 025583 Storage for Period of             2410-000                                       83.51        148,240.56
                                                             March 2016 & Initial Container Input (2)
                                                             Containers
02/23/16                 Peters Industrial Development LLC   Proceeds from Sale of 1100 N. Washington                                  300,140.43                              448,380.99
                                                             Street, Delphi, IN 46923 [Docket No.: 348]
               {2}                                              Sale of 1100 N.              1,275,000.00          1110-000                                                    448,380.99
                                                                Washington Street,
                                                                Delphi, IN
               {2}                                              Less: Deposit                  -81,000.00          1110-000                                                    448,380.99
                            Cost of Sale - Taxes                Less: 2015 & 2016 Real        -113,159.01          2820-000                                                    448,380.99
                                                                Estate Tax Credit
                            Cost of Sale                        Less: Escrow Fee                   -975.00         2500-000                                                    448,380.99
                            Cost of Sale                        Less: Title Insurance           -1,861.50          2500-000                                                    448,380.99
                            Cost of Sale                        Less: Search and Exam           -2,267.00          2500-000                                                    448,380.99
                                                                Fee
                            Cost of Sale                        Less: Out of Pocket                -160.00         2500-000                                                    448,380.99
                                                                Expense
                            Cost of Sale - Taxes                Less: Tax Payment Fees             -300.00         2820-000                                                    448,380.99
                            Cost of Sale                        Less: T.I. Escrow Fee              -175.00         2500-000                                                    448,380.99
                            Hilco Real Estate, LLC              Less: 6% Commission            -63,750.00          3510-000                                                    448,380.99
                            Cost of Sale                        Less: T. I. Judgment          -401,358.70          2500-000                                                    448,380.99
                            Cost of Sale - Taxes                Less: Carroll County          -302,452.36          2820-000                                                    448,380.99
                                                                Treasurer
                            Hilco Real Estate, LLC              Less: Marketing Expense         -7,401.00          3520-000                                                    448,380.99
                                                                up to $7,500.00
03/01/16                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                      837.82        447,543.17
03/18/16      {22}       J.P.Morgan Asset Management         Close Account No.: 4399                               1129-000             86,363.13                              533,906.30
                         Funds
03/18/16       110       Hill Archive                        Invoice No.: 025898 Storage for Period of April       2410-000                                       83.51        533,822.79
                                                             2016
03/31/16                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                      759.93        533,062.86
04/04/16       111       Hilco Real Estate, LLC              Fee re: Negotiated Savings on Assessed Value 3731-000                                           17,981.93         515,080.93
                                                             of Delphi Property (35% of $51,376.93) Tax
                                                             Reduction from $91,341.00 to $39,964.07 a
                                                             total savings of $51,376.93
04/15/16                 Peters Industrial Development LLC   Reimburse Escrowed Amount re: T.I. -                  2500-000                                 -401,358.70        916,439.63
                                                             Judgment re: Sale of 1100 N. Washington


                                                                                                        Subtotals :                  $386,503.56         $-381,612.00
{} Asset reference(s)                                                                                                                            Printed: 08/26/2019 10:36 AM        V.14.56
                                         Case 15-10482-KG                Doc 450            Filed 09/19/19                  Page 14 of 114
                                                                                                                                                                            Exhibit B


                                                                                Form 2                                                                                      Page: 4

                                                   Cash Receipts And Disbursements Record
Case Number:        15-10482-KG                                                                 Trustee:            Alfred T. Giuliano, Trustee (DE) (500670)
Case Name:          CHROMCRAFT REVINGTON INC.                                                   Bank Name:          Rabobank, N.A.
                                                                                                Account:            ******1066 - Checking Account
Taxpayer ID #: **-***8094                                                                       Blanket Bond:       $161,797,706.00 (per case limit)
Period Ending: 08/26/19                                                                         Separate Bond: N/A

   1            2                        3                                         4                                            5                    6                  7

 Trans.     {Ref #} /                                                                                                       Receipts         Disbursements           Checking
  Date      Check #        Paid To / Received From              Description of Transaction                 T-Code              $                   $              Account Balance
                                                        Street, Delphi, IN
04/15/16       112      Hill Archive                    Invoice No.: 026215 Storage for Period of May      2410-000                                       83.51        916,356.12
                                                        2016
04/29/16                Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                      993.19        915,362.93
05/09/16       113      Internal Revenue Servics        Form 4506 Request Form 1120 (2012) EIN             2990-000                                       50.00        915,312.93
                                                        No.: XX-XXXXXXX
05/16/16                First Tennesee                  Close Account Nos.: 3391 & 3510                                         25,446.69                              940,759.62
              {30}                                         Close Account No.: 3391         25,288.53       1229-000                                                    940,759.62
              {30}                                         Close Account No.: 3510            158.16       1229-000                                                    940,759.62
05/18/16       114      Hill Archive                    Invoice No.: 026536 Storage for Period of June 2410-000                                           83.51        940,676.11
                                                        2016
05/31/16                Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                    1,283.80        939,392.31
06/16/16       115      Hill Archive                    Invoice No.: 026862 Storage for Period of July     2410-000                                       83.51        939,308.80
                                                        2016
06/30/16                Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                    1,482.39        937,826.41
07/18/16       116      Hill Archive                    Invoice No.: 027180 Storage for Period of          2410-000                                       83.51        937,742.90
                                                        August 2016
07/29/16                Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                    1,300.38        936,442.52
08/16/16       117      Hill Archive                    Invoice No.: 027506 Storage for Period of          2410-000                                       83.51        936,359.01
                                                        September 2016
08/18/16       118      Merchant Factors Corp.          Turnover Proceeds re: Sale of Indiana Property                                              470,647.70         465,711.31
                                                        Pursuant to Cash Collatersl Stipulation [Docket
                                                        No.: 348]
                                                           Turnover of Proposed          100,000.00        4210-000                                                    465,711.31
                                                           Additional Legal Fee
                                                           Carve-out
                                                           Turnover of Proposed            30,000.00       4210-000                                                    465,711.31
                                                           Quiet Title set aside
                                                           Turnover Proceeds             340,647.70        4210-000                                                    465,711.31
                                                           regarding Indiana
                                                           Property Sale Pursuant
                                                           to Cash Collatersl
                                                           Stipulation
08/31/16                Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                    1,297.51        464,413.80
09/06/16      {27}      Polyurethane Foam Antitrust     Pro-Rata Settlement re: Claim No.: 01006554        1249-000              6,942.94                              471,356.74
                        Litigation                      (Leggett & Platt Settlement and/or Carpenter
                                                        Settlement)
09/06/16      {27}      Polyurethane Foam Antitrust     Pro-Rata Settlement re: Claim No.: 01006554        1249-000             13,360.28                              484,717.02


                                                                                                 Subtotals :                   $45,749.91        $477,472.52
{} Asset reference(s)                                                                                                                    Printed: 08/26/2019 10:36 AM        V.14.56
                                         Case 15-10482-KG                      Doc 450           Filed 09/19/19                   Page 15 of 114
                                                                                                                                                                                  Exhibit B


                                                                                    Form 2                                                                                        Page: 5

                                                      Cash Receipts And Disbursements Record
Case Number:        15-10482-KG                                                                       Trustee:            Alfred T. Giuliano, Trustee (DE) (500670)
Case Name:          CHROMCRAFT REVINGTON INC.                                                         Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******1066 - Checking Account
Taxpayer ID #: **-***8094                                                                             Blanket Bond:       $161,797,706.00 (per case limit)
Period Ending: 08/26/19                                                                               Separate Bond: N/A

   1            2                          3                                         4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                             Receipts         Disbursements           Checking
  Date      Check #        Paid To / Received From                    Description of Transaction                 T-Code              $                   $              Account Balance
                        Litigation                          (FFP Settlement, FXI Settlement, Future Foam
                                                            Settlement, Hickory Springs Settlement,
                                                            Mohawk Settlement, and/or Woodbridge
                                                            Settlement)
09/06/16      {27}      Polyurethane Foam Antitrust         Pro-Rata Settlement re: Claim No.: 01006554          1249-000                 503.72                             485,220.74
                        Litigation                          (Vitafoam Settlement)
09/15/16       119      Hill Archive                        Invoice No.: 027830 Storage for Period of            2410-000                                       83.51        485,137.23
                                                            October 2016
09/30/16                Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                      689.99        484,447.24
10/18/16       120      Hill Archive                        Invoice No.: 028165 Storage for Period of            2410-000                                       83.51        484,363.73
                                                            November 2016
10/31/16                Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                      671.71        483,692.02
11/08/16      {26}      Underwriters Laboratories, Inc.     Refund Uncashed Check Dated December 20,             1229-000                 525.00                             484,217.02
                                                            2012
11/09/16       121      Dellinger & Dellinger Law Office    First Fee Application for Compensation of                                                        7,243.72        476,973.30
                                                            Professional Fees & Reimbursement of
                                                            Expenses for Period of April 4, 2016 - July 31,
                                                            2016 [Docket No.: 401]
                                                               First Fee Application for         4,727.68        3210-000                                                    476,973.30
                                                               Compensation of
                                                               Professional Fees for
                                                               Period of April 4, 2016 -
                                                               July 31, 2016
                                                               First Fee Application for         2,516.04        3220-000                                                    476,973.30
                                                               Reimbursement of
                                                               Expenses for Period of
                                                               April 4, 2016 - July 31,
                                                               2016
11/16/16       122      Hill Archive                        Invoice No.: 028506 Storage for Period of            2410-000                                       83.51        476,889.79
                                                            December 2016
11/30/16                Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                      737.54        476,152.25
12/15/16       123      Pachulski Stang Ziehl & Jones LLP   Professional Carve-Out Agreement [Docket             3210-000                                  75,000.00         401,152.25
                                                            No.: 339]
12/19/16       124      Hill Archive                        Invoice No.: 028850 Storage for Period of            2410-000                                       83.51        401,068.74
                                                            January 2017
12/30/16                Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                      675.80        400,392.94
01/16/17       125      Hill Archive                        Invoice No.: 029192 Storage for Period of            2410-000                                       83.42        400,309.52
                                                            February 2017
01/16/17       126      International Sureties, Ltd         Blanket Bond Premium for Bond No.:                   2300-000                                      199.41        400,110.11

                                                                                                      Subtotals :                     $1,028.72           $85,635.63
{} Asset reference(s)                                                                                                                          Printed: 08/26/2019 10:36 AM        V.14.56
                                         Case 15-10482-KG                    Doc 450             Filed 09/19/19                  Page 16 of 114
                                                                                                                                                                                  Exhibit B


                                                                                     Form 2                                                                                       Page: 6

                                                      Cash Receipts And Disbursements Record
Case Number:        15-10482-KG                                                                      Trustee:            Alfred T. Giuliano, Trustee (DE) (500670)
Case Name:          CHROMCRAFT REVINGTON INC.                                                        Bank Name:          Rabobank, N.A.
                                                                                                     Account:            ******1066 - Checking Account
Taxpayer ID #: **-***8094                                                                            Blanket Bond:       $161,797,706.00 (per case limit)
Period Ending: 08/26/19                                                                              Separate Bond: N/A

   1            2                         3                                          4                                               5                    6                   7

 Trans.     {Ref #} /                                                                                                            Receipts          Disbursements          Checking
  Date      Check #        Paid To / Received From                 Description of Transaction                   T-Code              $                    $             Account Balance
                                                           016026389 for Period of 01/01/17 - 01/01/18
01/31/17                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      614.15        399,495.96
02/17/17       127      Hill Archive                       Invoice No.: 029547 Storage for Period of            2410-000                                       83.42        399,412.54
                                                           March 2017
02/28/17                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      536.28        398,876.26
03/16/17       128      Hill Archive                       Invoice No.: 029896 Storage for Period of April      2410-000                                       83.42        398,792.84
                                                           2017
03/31/17                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      592.81        398,200.03
04/05/17      {27}      Polyform Distribution Account      Pro-Rata Settlement re: Claim No.: 01006554          1249-000              1,194.59                              399,394.62
                                                           (Vitafoam Settlement)
04/20/17       129      Hill Archive                       Invoice No.: 030247 Storage for Period of May        2410-000                                       83.42        399,311.20
                                                           2017
04/28/17                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      535.88        398,775.32
05/08/17      {27}      BASF & Huntsman Settlement         Settlement re: Urethane Antitrust Litigation -       1249-000              1,500.70                              400,276.02
                                                           Polyether Polyol Cases
05/16/17       130      Hill Archive                       Invoice No.: 030608 Storage for Period of June 2410-000                                             83.42        400,192.60
                                                           2017
05/26/17       131      Giuliano, Miller & Co., LLC        First Fee Application for Compensation of            3310-000                                  75,000.00         325,192.60
                                                           Professional Fees for Period of July 31, 2015 -
                                                           March 31, 2016 [Docket No.: 425]
05/31/17                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      632.59        324,560.01
06/16/17       132      Hill Archive                       Invoice No.: 030982 Storage for Period of July       2410-000                                       83.42        324,476.59
                                                           2017
06/28/17      {26}      Insurance Brokerage Antitrust      Pro Rata Distributon                                 1229-000                  50.00                             324,526.59
                        Litigation
06/30/17                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      484.79        324,041.80
07/17/17       133      Hill Archive                       Invoice No.: 031343 Storage for Period of            2410-000                                       83.42        323,958.38
                                                           August 2017
07/31/17                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      450.51        323,507.87
08/31/17                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      511.89        322,995.98
09/18/17       134      Hill Archive                       Invoice No.: 032139 Storage for Period of            2410-000                                       83.42        322,912.56
                                                           October 2017
09/18/17       135      Hill Archive                       Invoice No.: 031734 Storage for Period of            2410-000                                       83.42        322,829.14
                                                           September 2017
09/29/17                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      449.07        322,380.07
10/03/17       136      Merchant's Bank                    Stopped - Turnover of Funds Received in Error 1221-005                        -960.00                            321,420.07
                                                           (Delta Air Lines, Inc.)
                                                           Stopped on 03/01/19

                                                                                                      Subtotals :                    $1,785.29           $80,475.33
{} Asset reference(s)                                                                                                                          Printed: 08/26/2019 10:36 AM        V.14.56
                                         Case 15-10482-KG                  Doc 450             Filed 09/19/19                    Page 17 of 114
                                                                                                                                                                                 Exhibit B


                                                                                 Form 2                                                                                          Page: 7

                                                      Cash Receipts And Disbursements Record
Case Number:        15-10482-KG                                                                      Trustee:            Alfred T. Giuliano, Trustee (DE) (500670)
Case Name:          CHROMCRAFT REVINGTON INC.                                                        Bank Name:          Rabobank, N.A.
                                                                                                     Account:            ******1066 - Checking Account
Taxpayer ID #: **-***8094                                                                            Blanket Bond:       $161,797,706.00 (per case limit)
Period Ending: 08/26/19                                                                              Separate Bond: N/A

   1            2                           3                                      4                                                 5                    6                  7

 Trans.     {Ref #} /                                                                                                            Receipts         Disbursements           Checking
  Date      Check #        Paid To / Received From                 Description of Transaction                   T-Code              $                   $              Account Balance
10/13/17       137      Hill Archive                       Invoice No.: 032522 Storage for Period of            2410-000                                       83.42        321,336.65
                                                           November 2017
10/24/17      {26}      Furniture Manufacturers Credit     Stock Proceeds for Share Certificate No.: 326        1229-000              4,486.00                              325,822.65
                        Association, Inc.
10/31/17                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      496.08        325,326.57
11/16/17       138      Hill Archive                       Invoice No.: 032917 Storage for Period of            2410-000                                       83.42        325,243.15
                                                           December 2017
11/30/17                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      469.27        324,773.88
12/01/17      {32}      Oak Point Partners, Inc.           Sale of Remnant Assets [Docket No.: 436]             1229-000             22,500.00                              347,273.88
12/07/17       139      Iron Mountain                      Customer No.: IR815 Full & Final Satisfaction        2420-000                                    5,000.00        342,273.88
                                                           of Amount Due [Docket No.: 439]
12/18/17       140      Hill Archive                       Invoice No.: 033322 Storage for Period of            2410-000                                       83.42        342,190.46
                                                           January 2018
12/29/17                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      479.00        341,711.46
01/16/18      {25}      Furniture Manufacturers Credit     Turnover of Funds re: Desk Dealer, Inc.              1221-000                 308.00                             342,019.46
                        Association, Inc.                  [$400.00 Less Fee ($92.00) = $308.00]
01/16/18       141      Hill Archive                       Invoice No.: 033708 Storage for Period of            2410-000                                       83.22        341,936.24
                                                           February 2018
01/24/18       142      International Sureties, Ltd        Blanket Bond Premium for Bond No.:                   2300-000                                      135.41        341,800.83
                                                           016026389 for Period of 01/01/18 - 01/01/19
01/31/18                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      542.36        341,258.47
02/15/18       143      Hill Archive                       Invoice No.: 034126 Storage for Period of            2410-000                                       83.22        341,175.25
                                                           March 2018
02/28/18                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      459.57        340,715.68
03/15/18       144      Hill Archive                       Invoice No.: 034524 Storage for Period of April      2410-000                                       83.22        340,632.46
                                                           2018
03/30/18                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      491.43        340,141.03
04/16/18       145      Hill Archive                       Invoice No.: 034926 Storage for Period of May        2410-000                                       83.22        340,057.81
                                                           2018
04/30/18                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      474.23        339,583.58
05/16/18       146      Hill Archive                       Invoice No.: 035320 Storage for Period of June 2410-000                                             83.22        339,500.36
                                                           2018
05/31/18                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      538.80        338,961.56
06/15/18       147      Hill Archive                       Invoice No.: 035701 Storage for Period of July       2410-000                                       83.22        338,878.34
                                                           2018
06/29/18                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      472.59        338,405.75
07/16/18       148      Hill Archive                       Invoice No.: 036027 Destruction of Boxes             2420-000                                    2,230.60        336,175.15
07/31/18                Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                      520.02        335,655.13

                                                                                                     Subtotals :                    $27,294.00           $13,058.94
{} Asset reference(s)                                                                                                                         Printed: 08/26/2019 10:36 AM        V.14.56
                                          Case 15-10482-KG                        Doc 450              Filed 09/19/19                  Page 18 of 114
                                                                                                                                                                                       Exhibit B


                                                                                          Form 2                                                                                       Page: 8

                                                       Cash Receipts And Disbursements Record
Case Number:        15-10482-KG                                                                            Trustee:            Alfred T. Giuliano, Trustee (DE) (500670)
Case Name:          CHROMCRAFT REVINGTON INC.                                                              Bank Name:          Rabobank, N.A.
                                                                                                           Account:            ******1066 - Checking Account
Taxpayer ID #: **-***8094                                                                                  Blanket Bond:       $161,797,706.00 (per case limit)
Period Ending: 08/26/19                                                                                    Separate Bond: N/A

   1            2                           3                                               4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                                  Receipts         Disbursements           Checking
  Date      Check #         Paid To / Received From                     Description of Transaction                    T-Code              $                   $              Account Balance
08/31/18                 Rabobank, N.A.                         Bank and Technology Services Fee                      2600-000                                      500.30        335,154.83
09/28/18                 Rabobank, N.A.                         Bank and Technology Services Fee                      2600-000                                      257.84        334,896.99
10/31/18                 Rabobank, N.A.                         Bank and Technology Services Fee                      2600-000                                      303.64        334,593.35
03/01/19       136       Merchant's Bank                        Stopped - Turnover of Funds Received in Error 1221-005                         960.00                             335,553.35
                                                                (Delta Air Lines, Inc.)
                                                                Stopped: check issued on 10/03/17
03/06/19       149       International Sureties, Ltd            Blanket Bond Premium for Bond No.:                    2300-000                                      245.36        335,307.99
                                                                016026389 for Period of 01/01/19 - 01/01/20

                                                                                          ACCOUNT TOTALS                                1,193,615.20           858,307.21        $335,307.99
                                                                                                 Less: Bank Transfers                            0.00                 0.00
                                                                                          Subtotal                                      1,193,615.20           858,307.21
                                                                                                 Less: Payments to Debtors                                            0.00
                                                                                          NET Receipts / Disbursements                $1,193,615.20         $858,307.21

                               Net Receipts :           1,193,615.20
                     Plus Gross Adjustments :             893,859.57                                                                          Net             Net                   Account
                                                                                          TOTAL - ALL ACCOUNTS                              Receipts     Disbursements              Balances
                                  Net Estate :         $2,087,474.77
                                                                                          Checking # ******1066                         1,193,615.20           858,307.21         335,307.99

                                                                                                                                      $1,193,615.20         $858,307.21          $335,307.99




{} Asset reference(s)                                                                                                                               Printed: 08/26/2019 10:36 AM        V.14.56
                           Case 15-10482-KG       Doc 450    Filed 09/19/19        Page 19 of 114
 Printed: 08/26/19 10:36 AM                                                                                     Page: 1

                                    Exhibit C - Claims Register
                           Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                  Claims Bar Date:   12/16/15
 Claim   Claimant Name /               Claim Type/    Claim Ref./         Amount Filed/               Paid            Claim
Number   <Category>, Priority          Date Filed     Notes                   Allowed                to Date         Balance
         EFTPS                         Priority                                    $0.00               $0.00         $3,744.39
                                       04/06/15                                $3,744.39
                                                      [Employee Income Tax Distribution:
                                                         Claim     83 $179.40 Donna Vessels

                                                          Claim     115P $0.00 Richard L. Sinclair

                                                          Claim     148   $512.30 Cynthia C. Brown

                                                          Claim     149   $557.69 Virginia Carol Saunders

                                                          Claim     21P $2495.00 William Raymond Becker

                                                      ]
         <5300-00 Wages>, 510
         EFTPS                         Priority                                    $0.00               $0.00          $271.47
                                       04/06/15                                  $271.47
                                                      [Employee Medicare Distribution:
                                                         Claim    83 $13.01 Donna Vessels

                                                          Claim     115P $0.00 Richard L. Sinclair

                                                          Claim     148   $37.14 Cynthia C. Brown

                                                          Claim     149   $40.43 Virginia Carol Saunders

                                                          Claim     21P $180.89 William Raymond Becker

                                                      ]
         <5300-00 Wages>, 510
         EFTPS                         Priority                                    $0.00               $0.00         $1,160.75
                                       04/06/15                                $1,160.75
                                                      [Employee FICA Distribution:
                                                         Claim    83 $55.61 Donna Vessels

                                                          Claim     115P $0.00 Richard L. Sinclair

                                                          Claim     148   $158.81 Cynthia C. Brown

                                                          Claim     149   $172.88 Virginia Carol Saunders

                                                          Claim     21P $773.45 William Raymond Becker

                                                      ]
         <5300-00 Wages>, 510
                           Case 15-10482-KG             Doc 450    Filed 09/19/19        Page 20 of 114
 Printed: 08/26/19 10:36 AM                                                                                           Page: 2

                                        Exhibit C - Claims Register
                           Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                        Claims Bar Date:   12/16/15
 Claim   Claimant Name /                     Claim Type/    Claim Ref./         Amount Filed/               Paid            Claim
Number   <Category>, Priority                Date Filed     Notes                   Allowed                to Date         Balance
         EFTPS                               Priority                                    $0.00               $0.00         $1,160.75
                                             04/06/15                                $1,160.75
                                                            [Employer FICA Distribution:
                                                               Claim     83 $55.61 Donna Vessels

                                                                Claim     115P $0.00 Richard L. Sinclair

                                                                Claim     148   $158.81 Cynthia C. Brown

                                                                Claim     149   $172.88 Virginia Carol Saunders

                                                                Claim     21P $773.45 William Raymond Becker

                                                            ]
         <5800-00 Claims of Governmental Units>, 570
         EFTPS                               Priority                                    $0.00               $0.00          $271.47
                                             04/06/15                                  $271.47
                                                            [Employer Medicare Distribution:
                                                               Claim    83 $13.01 Donna Vessels

                                                                Claim     115P $0.00 Richard L. Sinclair

                                                                Claim     148   $37.14 Cynthia C. Brown

                                                                Claim     149   $40.43 Virginia Carol Saunders

                                                                Claim     21P $180.89 William Raymond Becker

                                                            ]
         <5800-00 Claims of Governmental Units>, 570
         EFTPS                               Priority                                    $0.00               $0.00          $794.82
                                             04/06/15                                  $794.82
                                                            [Employer FUTA Distribution:
                                                               Claim    83 $53.82 Donna Vessels

                                                                Claim     115P $0.00 Richard L. Sinclair

                                                                Claim     148   $153.69 Cynthia C. Brown

                                                                Claim     149   $167.31 Virginia Carol Saunders

                                                                Claim     21P $420.00 William Raymond Becker

                                                            ]
         <5800-00 Claims of Governmental Units>, 570
                           Case 15-10482-KG         Doc 450      Filed 09/19/19       Page 21 of 114
 Printed: 08/26/19 10:36 AM                                                                                        Page: 3

                                        Exhibit C - Claims Register
                           Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                   Claims Bar Date:   12/16/15
 Claim   Claimant Name /                    Claim Type/   Claim Ref./       Amount Filed/             Paid             Claim
Number   <Category>, Priority               Date Filed    Notes                 Allowed              to Date          Balance
         EFTPS                              Unsecured                                 $0.00                $0.00       $4,256.11
                                             04/06/15                             $4,256.11
                                                          [Employer Medicare Distribution:
                                                             Claim    115U $3915.00 Richard L. Sinclair

                                                              Claim     21U $341.11 William Raymond Becker

                                                          ]
         <7100-00 General Unsecured § 726(a)(2)>, 610
         EFTPS                              Unsecured                                 $0.00                $0.00        $840.00
                                             04/06/15                              $840.00
                                                          [Employer FUTA Distribution:
                                                             Claim    115U $420.00 Richard L. Sinclair

                                                              Claim     21U $420.00 William Raymond Becker

                                                          ]
         <7100-00 General Unsecured § 726(a)(2)>, 610
         EFTPS                              Unsecured                                 $0.00                $0.00       $4,256.11
                                             04/06/15                             $4,256.11
                                                          [Employee Medicare Distribution:
                                                             Claim   115U $3915.00 Richard L. Sinclair

                                                              Claim     21U $341.11 William Raymond Becker

                                                          ]
         <7100-00 General Unsecured § 726(a)(2)>, 610
         EFTPS                              Unsecured                                 $0.00                $0.00       $9,437.95
                                             04/06/15                             $9,437.95
                                                          [Employee FICA Distribution:
                                                             Claim    115U $7979.40 Richard L. Sinclair

                                                              Claim     21U $1458.55 William Raymond Becker

                                                          ]
         <7100-00 General Unsecured § 726(a)(2)>, 610
         EFTPS                              Unsecured                                 $0.00                $0.00      $58,705.00
                                             04/06/15                            $58,705.00
                                                          [Employee Income Tax Distribution:
                                                             Claim    115U $54000.00 Richard L. Sinclair

                                                              Claim     21U $4705.00 William Raymond Becker

                                                          ]
         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG          Doc 450       Filed 09/19/19        Page 22 of 114
 Printed: 08/26/19 10:36 AM                                                                                               Page: 4

                                          Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:   12/16/15
 Claim   Claimant Name /                       Claim Type/    Claim Ref./        Amount Filed/                Paid             Claim
Number   <Category>, Priority                  Date Filed     Notes                  Allowed                 to Date          Balance
         EFTPS                                 Unsecured                                   $0.00                $0.00          $9,437.95
                                               04/06/15                                $9,437.95
                                                              [Employer FICA Distribution:
                                                                 Claim    115U $7979.40 Richard L. Sinclair

                                                                  Claim     21U $1458.55 William Raymond Becker

                                                              ]
         <7100-00 General Unsecured § 726(a)(2)>, 610
  E      EisnerAmpter, LLP                     Admin Ch. 11                           $48,260.00                $0.00         $10,260.00
         750 Third Avenue                      07/31/15                               $10,260.00
                                                              Accountants to the Debtors - Capped at $4,000.00 per week ($6k
         New York, NY 10017                                   Retainer - Used) (Confirmed)
                                                              1st Fee Application Period 03/05/15 - 04/30/15 ($32,393.50)
                                                              $32,000.00 (Cap) $2,042.00
                                                              First & Final Fee Application filed for 05/01/15 - 06/30/15 $7,642.50
                                                              $0.00 plus includes estimated $2,740.00 $0.00 for estimated
                                                              post-petition fees for a total of $42,382.50 $2,042.00
                                                              Supplemental Fee Application (stated as actual post-petition fees)
                                                              Period 06/01/15 - 07/29/15 $7,221.50 $322.00 for a total of $49,604.00
                                                              Fees $2,364.00 Expenses
                                                              Amended Supplemental Fee Application Period 06/01/15 - 07/30/15
                                                              $8,617.50 $322.00


         <6410-00 Accountant for Trustee/D-I-P Fees (Other Firm) (Chapter 11)>, 300
  E      EisnerAmpter, LLP                     Admin Ch. 11                            $2,364.00                $0.00           $322.00
         750 Third Avenue                      07/31/15                                  $322.00
                                                              Accountants to the Debtors - Capped at $4,000.00 per week ($6k
         New York, NY 10017                                   Retainer - Used) (Confirmed)
                                                              1st Fee Application Period 03/05/15 - 04/30/15 ($32,393.50)
                                                              $32,000.00 (Cap) $2,042.00
                                                              First & Final Fee Application filed for 05/01/15 - 06/30/15 $7,642.50
                                                              $0.00 plus includes estimated $2,740.00 $0.00 for estimated
                                                              post-petition fees for a total of $42,382.50 $2,042.00
                                                              Supplemental Fee Application (stated as actual post-petition fees)
                                                              Period 06/01/15 - 07/29/15 $7,221.50 $322.00 for a total of $49,604.00
                                                              Fees $2,364.00 Expenses
                                                              Amended Supplemental Fee Application Period 06/01/15 - 07/30/15
                                                              $8,617.50 $322.00


         <6420-00 Accountant for Trustee/D-I-P Expenses (Other Firm) (Chapter 11)>, 300
                              Case 15-10482-KG           Doc 450      Filed 09/19/19       Page 23 of 114
 Printed: 08/26/19 10:36 AM                                                                                                Page: 5

                                         Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:   12/16/15
 Claim   Claimant Name /                      Claim Type/    Claim Ref./         Amount Filed/                Paid             Claim
Number   <Category>, Priority                 Date Filed     Notes                   Allowed                 to Date          Balance
  S      Sockol Consulting Group, Inc.        Admin Ch. 11                                 $0.00                 $0.00            $0.00
         254 East 68th St., Apt. 14d          07/31/15                                     $0.00
                                                             Consultant to Debtors/Chief Restructuring Officer (Jeffrey Sockol)
         New York, NY 10065                                  Confirmed/Paid in Full
                                                             Staffing Report of Compensation Period 03/05/15 - 04/30/15
                                                             $22,000.00 $847.89 Expenses plus $702.06 for travel
                                                             Staffing Report of Compensation Period 05/01/15 - 05/31/15
                                                             $22,000.00 $1,063.08 Expenses plus $2,646.87 for travel

                                                             Flat weekly fee is $5,500.00 but Sockol Consulting will be entitled to
                                                             the additional sum of $1,500.00 per week, for a total of $7,000.00 per
                                                             week, earned and paid solely upon and from execution of the lease of
                                                             at least 100,000 square feet at Chromcraft's manufacturing facility
                                                             located at 1 Quality Lane, Senatobia, Mississippi 38668 plus expenses


         <6700-00 Other Professional Fees (Prior Chapter)>, 300
  S      Sockol Consulting Group, Inc.        Admin Ch. 11                                 $0.00                 $0.00            $0.00
         254 East 68th St., Apt. 14d          07/31/15                                     $0.00
                                                             Consultant to Debtors/Chief Restructuring Officer (Jeffrey Sockol)
         New York, NY 10065                                  Confirmed/Paid in Full
                                                             Report of Compensation Period 05/01/15 - 05/31/15 $22,000.00
                                                             $1,063.08 expenses plus $2,646.87 for travel
                                                             Flat weekly fee is $5,500.00 but Sockol Consulting will be entitled to
                                                             the additional sum of $1,500.00 per week, for a total of $7,000.00 per
                                                             week, earned and paid solely upon and from execution of the lease of
                                                             at least 100,000 square feet at Chromcraft's manufacturing facility
                                                             located at 1 Quality Lane, Senatobia, Mississippi 38668 plus expenses


         <6710-00 Other Professional Expenses (Prior Chapter)>, 300
 1P      Mississippi Department of Revenue    Priority                                     $0.00                 $0.00            $0.00
         Bankruptcy Section                   03/12/15                                     $0.00
         P. O. Box 22808                                     Amended by Claim No.: 42
         Jackson, MS 39225-2808                              Claim Submitted as $42,466.79 Priority $9,115.80 General Unsecured
                                                             Priority
                                                             Corporate & Franchise Tax Period Tax $32,756.00 Interest $3,603.16
                                                             Sales Tax Period 12/31/14 Tax $300.00 Interest $2.70
                                                             Sales Tax Period 11/30/14 Tax $300.00 Interest $5.40
                                                             Sales Tax Period 10/31/14 Tax $300.00 Interest $9.00
                                                             Use Tax Period 12/31/14 Tax $1,604.75 Interest $14.44
                                                             Use Tax Period 11/30/14 Tax $1,741.67 Interest $31.36
                                                             Use Tax Period 10/31/14 Tax $1,745.93 Interest $52.38
                                                             General Unsecured
                                                             Corporate & Franchise Tax Period 12/31/13 Penalty $8,516.56
                                                             Sales Tax Period 12/31/14 Penalty $30.00
                                                             Sales Tax Period 11/30/14 Penalty $30.00
                                                             Sales Tax Period 10/31/14 Penalty $30.00
                              Case 15-10482-KG           Doc 450     Filed 09/19/19         Page 24 of 114
 Printed: 08/26/19 10:36 AM                                                                                                  Page: 6

                                          Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                            Claims Bar Date:     12/16/15
 Claim   Claimant Name /                       Claim Type/   Claim Ref./         Amount Filed/                  Paid             Claim
Number   <Category>, Priority                  Date Filed    Notes                   Allowed                   to Date          Balance
                                                             Use Tax Period 12/31/14 Penalty $160.48
                                                             Use Tax Period 11/30/14 Penalty $174.17
                                                             Use Tax Period 10/31/14 Penalty $174.59




         <5800-00 Claims of Governmental Units>, 570
 1U      Mississippi Department of Revenue     Unsecured                                    $0.00                 $0.00              $0.00
         Bankruptcy Section                    03/12/15                                     $0.00
         P. O. Box 22808                                     Amended by Claim No.: 42
         Jackson, MS 39225-2808                              Claim Submitted as $42,466.79 Priority $9,115.80 General Unsecured
                                                             Priority
                                                             Corporate & Franchise Tax Period Tax $32,756.00 Interest $3,603.16
                                                             Sales Tax Period 12/31/14 Tax $300.00 Interest $2.70
                                                             Sales Tax Period 11/30/14 Tax $300.00 Interest $5.40
                                                             Sales Tax Period 10/31/14 Tax $300.00 Interest $9.00
                                                             Use Tax Period 12/31/14 Tax $1,604.75 Interest $14.44
                                                             Use Tax Period 11/30/14 Tax $1,741.67 Interest $31.36
                                                             Use Tax Period 10/31/14 Tax $1,745.93 Interest $52.38
                                                             General Unsecured
                                                             Corporate & Franchise Tax Period 12/31/13 Penalty $8,516.56
                                                             Sales Tax Period 12/31/14 Penalty $30.00
                                                             Sales Tax Period 11/30/14 Penalty $30.00
                                                             Sales Tax Period 10/31/14 Penalty $30.00
                                                             Use Tax Period 12/31/14 Penalty $160.48
                                                             Use Tax Period 11/30/14 Penalty $174.17
                                                             Use Tax Period 10/31/14 Penalty $174.59




         <7300-00 Fines, Penalties § 726(a)(4)>, 630
 2       Cross Gate Services, Inc              Secured                                 $30,552.17                 $0.00              $0.00
         c/o Bradley Arant Boult Cummings LLP 03/16/15                                      $0.00
         188 East Capitol Street, Suite 400                  [Note: Claimant is not entitled to Secured Classification; the Trustee is
         Jackson, MS 39201                                   not in possession of any collateral]
                                                             Default Judgment against Chromcraft Corporation, Chromcraft
                                                             Revington, Inc. & Sport-Haley Holdings, Inc.
                                                             Claim Submitted as $30,220.17 Secured; Modify to $30,552.17
                                                             General Unsecured


         <4220-00 Pers. Prop. & Intangibles--Nonconsensual Liens (judgements, storage liens)>, 100
                                Case 15-10482-KG         Doc 450     Filed 09/19/19         Page 25 of 114
 Printed: 08/26/19 10:36 AM                                                                                                  Page: 7

                                           Exhibit C - Claims Register
                                Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                            Claims Bar Date:     12/16/15
 Claim   Claimant Name /                       Claim Type/   Claim Ref./         Amount Filed/                  Paid             Claim
Number   <Category>, Priority                  Date Filed    Notes                   Allowed                   to Date          Balance
 3       Northern Indiana Public Service       Unsecured                               $32,415.22                 $0.00         $32,415.22
         Company                               03/13/15                                $32,415.22
         Attn: Revenue/Recovery
         801 E. 86th Avenue
         Merrillville, IN 46410
         <7100-00 General Unsecured § 726(a)(2)>, 610
 4       Unisource Worldwide                   Unsecured                               $14,867.14                 $0.00         $14,867.14
         850 N. Arlington Heights Road         03/16/15                                $14,867.14
         Itasca, IL 60143
         <7100-00 General Unsecured § 726(a)(2)>, 610
 5       Averitt Express, Inc                  Unsecured                                $1,468.06                 $0.00          $1,468.06
         P. O. Box 3166                        03/16/15                                 $1,468.06
         Cookeville, TN 38502
         <7100-00 General Unsecured § 726(a)(2)>, 610
 6       Confortaire, Inc.                     Unsecured                               $80,558.62                 $0.00         $80,558.62
         Attn: Jane Aggers                     03/23/15                                $80,558.62
         2133 S. Veterans Boulevard
         Tupelo, MS 38804
         <7100-00 General Unsecured § 726(a)(2)>, 610
 7       Wollsdorf Leather LTD.                Unsecured                                $7,375.14                 $0.00          $7,375.14
         Attn: Debbie Ayscue                   03/24/15                                 $7,375.14
         345 South Road
         High Point, NC 27262
         <7100-00 General Unsecured § 726(a)(2)>, 610
 8       Santie Wholesale Oil Company          Unsecured                                $1,336.77                 $0.00          $1,336.77
         126 Larcel Drive                      03/24/15                                 $1,336.77
         Sikeston, MO 63801
         <7100-00 General Unsecured § 726(a)(2)>, 610
 9       Samuel Dunnigan                       Secured                                  $1,312.54                 $0.00              $0.00
         206 Melrose Street                    03/24/15                                     $0.00
                                                             [Note: Claimant is not entitled to Secured Classification; the Trustee is
         Sardis, MS 38666                                    not in possession of any collateral]
                                                             Claim Submitted marked as both $1,312.54 Secured & $1,312.54
                                                             Priority (Contributions to Employee Benefit Plan); Claims Agent Listed
                                                             as $1,312.54 Secured.
                                                             Supporting Documents reflect funds are available to employee from
                                                             Swerdlin & Company for balance in retirement account- Disallow


         <4220-00 Pers. Prop. & Intangibles--Nonconsensual Liens (judgements, storage liens)>, 100
                              Case 15-10482-KG            Doc 450     Filed 09/19/19         Page 26 of 114
 Printed: 08/26/19 10:36 AM                                                                                                     Page: 8

                                            Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                             Claims Bar Date:     12/16/15
 Claim   Claimant Name /                       Claim Type/    Claim Ref./         Amount Filed/                  Paid              Claim
Number   <Category>, Priority                  Date Filed     Notes                   Allowed                   to Date           Balance
 9       Samuel Dunnigan                       Priority                                 $1,312.54                  $0.00           $1,312.54
         206 Melrose Street                    03/24/15                                 $1,312.54
                                                              Claim Submitted marked as both $1,312.54 Secured & $1,312.54
         Sardis, MS 38666                                     Priority (Contributions to Employee Benefit Plan); Claims Agent Listed
                                                              as $1,312.54 Secured.
                                                              Supporting Documents reflect funds are available to employee from
                                                              Swerdlin & Company for balance in retirement account- Disallow


         <5400-00 Contributions to Employee Benefit Plans>, 520
 DD      Dellinger & Dellinger Law Office      Admin Ch. 7                              $4,727.68              $4,727.68              $0.00
         114 Constitution Plaza                07/31/15                                 $4,727.68
                                                              Special Counsel to the Chapter 7 Trustee
         Monticello, IN 47960                                 1st Fee Application for Period of April 4, 2016 - July 31, 2016
                                                              $4,727.68 $2,516.04


         <3210-00 Attorney for Trustee Fees (Other Firm)>, 200
 DD      Dellinger & Dellinger Law Office      Admin Ch. 7                              $2,516.04              $2,516.04              $0.00
         114 Constitution Plaza                07/31/15                                 $2,516.04
                                                              Special Counsel to the Chapter 7 Trustee
         Monticello, IN 47960                                 1st Fee Application for Period of April 4, 2016 - July 31, 2016
                                                              $4,727.68 $2,516.04


         <3220-00 Attorney for Trustee Expenses (Other Firm)>, 200
 GM      Goldstein & McClintock LLLP           Admin Ch. 11                            $69,808.00                  $0.00          $42,278.37
         1201 North Orange Street              07/31/15                                $42,278.37
         Suite 7380                                           Counsel to the Official Committee of Unsecured Creditors (Confirmed)
         Wilmington, DE 19801                                 1st Fee Application Period 03/20/15 - 04/30/15 $54,228.00 $2,216.29
                                                              2nd Fee Application Period 05/01/15 - 05/31/15 $9,362.50 $103.30
                                                              3rd Fee Application Period 06/01/15 - 06/30/15 $6,217.50 $150.78
                                                              (includes $3k estimated add'l)
                                                              Final Fee Application Period 03/20/15 - 0/30/15 $69,808.00 $2,470.37
                                                              Supplemental Fee Application Period (Actual) 06/10/15 - 06/30/15
                                                              $2,385.00 $160.24 [Balance of $454.76 from estimated $3k not to be
                                                              waived by Goldstein & McClintock LLLP]


         <6700-00 Other Professional Fees (Prior Chapter)>, 300
 GM      Goldstein & McClintock LLLP           Admin Ch. 11                             $2,470.37                  $0.00              $0.00
         1201 North Orange Street              07/31/15                                      $0.00
         Suite 7380                                           Counsel to the Official Committee of Unsecured Creditors (Confirmed)
         Wilmington, DE 19801                                 1st Fee Application Period 03/20/15 - 04/30/15 $54,228.00 $2,216.29
                                                              2nd Fee Application Period 05/01/15 - 05/31/15 $9,362.50 $103.30
                                                              3rd Fee Application Period 06/01/15 - 06/30/15 $6,217.50 $150.78
                                                              (includes $3k estimated add'l)
                                                              Final Fee Application Period 03/20/15 - 0/30/15 $69,808.00 $2,470.37
                                                              Supplemental Fee Application Period (Actual) 06/10/15 - 06/30/15
                            Case 15-10482-KG            Doc 450       Filed 09/19/19         Page 27 of 114
 Printed: 08/26/19 10:36 AM                                                                                                 Page: 9

                                           Exhibit C - Claims Register
                            Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                             Claims Bar Date:   12/16/15
 Claim   Claimant Name /                        Claim Type/    Claim Ref./         Amount Filed/                Paid             Claim
Number   <Category>, Priority                   Date Filed     Notes                   Allowed                 to Date          Balance
                                                               $2,385.00 $160.24 [Balance of $454.76 from estimated $3k not to be
                                                               waived by Goldstein & McClintock LLLP]
         <6710-00 Other Professional Expenses (Prior Chapter)>, 300
 IM      Iron Mountain                          Admin Ch. 7                              $5,000.00            $5,000.00              $0.00
         P. O. Box 27128                        07/31/15                                 $5,000.00
         New York, NY 10087-7128
         <2420-00 Costs to Secure/Maintain Property (E.g., casualty insurance, locksmith, repairs)>, 200
 LS      Lowenstein Sandler LLP                 Admin Ch. 11                             $6,740.58                $0.00              $0.00
         One Lowenstein Drive                   09/10/15                                     $0.00
                                                               Change of Address via email from 65 Livingston Avenue to One
         Roseland, NJ 07068                                    Lowenstein Drive per Wojciech F. Jung, Partner
                                                               [Motion for Payment of Administrative Claim - Docket No.: 278]
                                                               1st Fee Application Period 03/0/15 - 03/31/15 $153,681.00 (Less
                                                               $540.00 billing error) $3,719.57
                                                               2nd Fee Application Period 04/1/15 - 04/30/15 $41,295.00 $890.86
                                                               3rd Fee Application Period 05/01/15 - 05/31/15 $7,138.00 $1,754.75
                                                               4th Fee Application Period 06/01/15 - 06/30/15 $5,000.00 Estimated
                                                               Extra Included
                                                               Final Fee Application Period 03/05/15 - 06/30/15 $206,574.00
                                                               $6,365.18
                                                               Supplemental Fee Application (reflects actual) Period 06/01/15 -
                                                               07/15/15 $10,934.00 $375.40
                                                               Final Fee Application Period 03/01/15 - 07/15/15 $212,508.00
                                                               $6,740.58;
                                                               Note: Final Fee Application for Period of March 5, 2015 - July 30, 2015
                                                               $212,508.00 ($640.00 for a voluntary fee reduction Pursuant to U.S.
                                                               Trustee Request was to be deducted) $6,740.58 Expenses
                                                               *There was a final proposed order (Docket No.: 277) and amended
                                                               final proposed order (Docket No.: 238); the original order was signed
                                                               which didn't reflect the $640.00 reduction in fees.


         <6220-00 Attorney for Trustee/D-I-P Expenses (Other Firm) (Chapter 11)>, 300
 WW      White & Williams, LLP                  Admin Ch. 11                            $75,223.50                $0.00         $56,419.50
         P. O. Box 709                          07/31/15                                $56,419.50
                                                               Co-Counsel to the Debtors and Debtors-In-Possession (June 2015
         Wilmington, DE 19899                                  MOR = $17,000.00 Paid) (Confirmed outstanding $56,419.50 Fees
                                                               $4,229.22 Expenses)
                                                               1st Fee Application Period 03/01/15 - 03/31/15 $32,986.00 $4,050.00
                                                               (reflected as $4,050.50)
                                                               2nd Fee Application Period 04/01/15 - 04/30/19 $15,795.00 $826.30
                                                               3rd Fee Application Period 05/01/15 - 05/31/15 $14,875.50 $39.92
                                                               4th Fee Application Period 06/01/15 - 06/30/15 $5,000.00
                                                               Final Fee Application Period 03/05/15 - 06/30/15 $68,656.50
                                                               $4,916.22
                                                               Supplemental Fee Application Period 06/01/15 - 06/30/15 $11,567.00
                                                               $30.00
                             Case 15-10482-KG          Doc 450       Filed 09/19/19          Page 28 of 114
 Printed: 08/26/19 10:36 AM                                                                                              Page: 10

                                            Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:   12/16/15
 Claim   Claimant Name /                       Claim Type/    Claim Ref./        Amount Filed/                Paid             Claim
Number   <Category>, Priority                  Date Filed     Notes                  Allowed                 to Date          Balance
                                                              Final Fee Application (Actual) 03/01/15 - 06/30/15 $75,223.50
                                                              $4,946.22
         <6210-00 Attorney for Trustee/D-I-P Fees (Other Firm) (Chapter 11)>, 300
 WW      White & Williams, LLP                 Admin Ch. 11                              $4,946.22              $0.00          $4,229.22
         P. O. Box 709                         07/31/15                                  $4,229.22
                                                              Co-Counsel to the Debtors and Debtors-In-Possession (June 2015
         Wilmington, DE 19899                                 MOR = $17,000.00 Paid) (Confirmed outstanding $56,419.50 Fees
                                                              $4,229.22 Expenses)
                                                              1st Fee Application Period 03/01/15 - 03/31/15 $32,986.00 $4,050.00
                                                              (reflected as $4,050.50)
                                                              2nd Fee Application Period 04/01/15 - 04/30/19 $15,795.00 $826.30
                                                              3rd Fee Application Period 05/01/15 - 05/31/15 $14,875.50 $39.92
                                                              4th Fee Application Period 06/01/15 - 06/30/15 $5,000.00
                                                              Final Fee Application Period 03/05/15 - 06/30/15 $68,656.50
                                                              $4,916.22
                                                              Supplemental Fee Application Period 06/01/15 - 06/30/15 $11,567.00
                                                              $30.00
                                                              Final Fee Application (Actual) 03/01/15 - 06/30/15 $75,223.50
                                                              $4,946.22


         <6220-00 Attorney for Trustee/D-I-P Expenses (Other Firm) (Chapter 11)>, 300
 10      American Decorative Fabrics, LLC      Unsecured                                  $999.26               $0.00           $999.26
         c/o Home Fashions International       03/24/15                                   $999.26
         315 Fifth Avenue, Suite 601
         New York, NY 10016
         <7100-00 General Unsecured § 726(a)(2)>, 610
 11      Orient Overseas Container Line Limited Unsecured                               $33,097.40              $0.00         $33,097.40
         (OOCL)                                 03/19/15                                $33,097.40
         c/o Metro Group Maritime
         61 Broadway, Suite 1410
         New York, NY 10006
         <7100-00 General Unsecured § 726(a)(2)>, 610
 12      Can-Do National Tape                  Unsecured                                 $3,613.04              $0.00          $3,613.04
         P. O. Box 40366                       03/24/15                                  $3,613.04
         Nashville, TN 37204
         <7100-00 General Unsecured § 726(a)(2)>, 610
 13      Alabama Wire, Inc                     Unsecured                                  $355.98               $0.00           $355.98
         3000 Highway 11                       03/30/15                                   $355.98
                                                              Duplicate Claim No.: 72-2 Filed
         Pelham, AL 35124
         <7100-00 General Unsecured § 726(a)(2)>, 610
                              Case 15-10482-KG              Doc 450    Filed 09/19/19         Page 29 of 114
 Printed: 08/26/19 10:36 AM                                                                                                  Page: 11

                                             Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                              Claims Bar Date:    12/16/15
 Claim   Claimant Name /                         Claim Type/    Claim Ref./         Amount Filed/                 Paid             Claim
Number   <Category>, Priority                    Date Filed     Notes                   Allowed                  to Date          Balance
 14      Excel TSD of Tennessee, LLC             Unsecured                                $3,720.15                 $0.00          $3,720.15
         Attn: Stephen B. Neal, Managing         03/30/15                                 $3,720.15
         Member
         P. O. Box 16471
         Little Rock, AR 72231-6471
         <7100-00 General Unsecured § 726(a)(2)>, 610
 15      Internal Revenue Service                Priority                                 $1,000.00                 $0.00          $1,000.00
         Department of the Treasury              03/30/15                                 $1,000.00
         31 Hopkins Plaza, Room 1150                            Unassessed - No Return Filed
         Baltimore, MD 21201                                    Corporation Income Tax Period 12/31/13 Tax $500.00
                                                                Corporation Income Tax Period 12/31/14 Tax $500.00


         <5800-00 Claims of Governmental Units>, 570
 16      Contract Furniture Group, LLC           Unsecured                                $5,516.84                 $0.00          $5,516.84
         201 James Drive East                    03/30/15                                 $5,516.84
                                                                No Supporting Documents Provided
         St. Rose, LA 70087
         <7100-00 General Unsecured § 726(a)(2)>, 610
 17      L&P Financial Services Co.              Unsecured                               $42,143.27                 $0.00        $42,143.27
         Attn: Janet Kamen                       03/30/15                                $42,143.27
         No. 1 Leggett Road
         Carthage, MO 64836
         <7100-00 General Unsecured § 726(a)(2)>, 610
 18      Old Dominion Freight Line, Inc.         Unsecured                               $20,138.91                 $0.00        $20,138.91
         500 Old Dominion Way                    03/31/15                                $20,138.91
                                                                Claim Submitted as $20,138.91 General Unsecured; Supporting
         Thomasville, NC 27360                                  Documents Reflect that this Claim is not a Liability of the Debtor.
                                                                Claim is a Liability of Peters Revington, Inc.
                                                                Also Filed Claim No.: 29 which is a Liability of Chromcraft Revington,
                                                                Inc.


         <7100-00 General Unsecured § 726(a)(2)>, 610
 19      Parker Brothers Textile Mills Limited   Unsecured                                  $834.69                 $0.00           $834.69
         52 Film Street                          04/02/15                                   $834.69
         Trenton, ON K8V 5J8 Canada,
         <7100-00 General Unsecured § 726(a)(2)>, 610
 20      MCPU Polymer Eng, LLC                   Unsecured                                $3,767.08                 $0.00          $3,767.08
         708 S. Temescal Street                  04/03/15                                 $3,767.08
                                                                No Supporting Documents Provided
         Corona, CA 92878
         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG              Doc 450    Filed 09/19/19           Page 30 of 114
 Printed: 08/26/19 10:36 AM                                                                                              Page: 12

                                           Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:   12/16/15
 Claim   Claimant Name /                        Claim Type/    Claim Ref./        Amount Filed/                Paid            Claim
Number   <Category>, Priority                   Date Filed     Notes                  Allowed                 to Date         Balance
 21P     William Raymond Becker                 Priority                                  $12,475.00             $0.00         $9,025.66
         648 42nd Avenue Place NW               04/06/15                                   $9,025.66
                                                               [Gross Wage $12475.00 Less Taxes = Net $9025.66 FICA $773.45
         Hickory, NC 28601                                     Income Tax $2495.00 Medicare $180.89]
                                                               Claim states $24,000.00 Severance $6,000.00 Vacation $6,000.00
                                                               Comp Time; It is not clear if the severance includes Warn Act Wages
                                                               mentioned in letter as no employment agreement was attached to
                                                               confirm a severance wages.
                                                               Claim Submitted as $36,000.00 Priority (Wages) [$12,475.00 Priority
                                                               (Wages) $23,525.00 General Unsecured Wages)
                                                               According to Section 507(a) of Bankruptcy code, if a priority wage
                                                               claim (5300-00)'s amount allowed exceeds $12,475.00, the amount
                                                               over $12,475.00 should be categorized as General Unsecured.


         <5300-00 Wages>, 510
 21U     William Raymond Becker                 Unsecured                                 $23,525.00             $0.00        $17,020.34
         648 42nd Avenue Place NW               04/06/15                                  $17,020.34
                                                               [Gross Wage $23525.00 Less Taxes = Net $17020.34 FICA $1458.55
         Hickory, NC 28601                                     Income Tax $4705.00 Medicare $341.11]
                                                               Claim states $24,000.00 Severance $6,000.00 Vacation $6,000.00
                                                               Comp Time; It is not clear if the severance includes Warn Act Wages
                                                               mentioned in letter as no employment agreement was attached to
                                                               confirm a severance wages.
                                                               Claim Submitted as $36,000.00 Priority (Wages) [$12,475.00 Priority
                                                               (Wages) $23,525.00 General Unsecured Wages)
                                                               According to Section 507(a) of Bankruptcy code, if a priority wage
                                                               claim (5300-00)'s amount allowed exceeds $12,475.00, the amount
                                                               over $12,475.00 should be categorized as General Unsecured.


         <7100-00 General Unsecured § 726(a)(2)>, 610
 22      United Parcel Service                  Unsecured                                 $40,334.76             $0.00        $40,334.76
         c/o Receivable Management Services     04/06/15                                  $40,334.76
         (RMS)                                                 Shipper I.D. No.: 350698
         P. O. Box 4396
         Timonium, MD 21094
         <7100-00 General Unsecured § 726(a)(2)>, 610
 23      Office Coordinators, Inc.              Unsecured                                  $8,264.37             $0.00         $8,264.37
         c/o Evans Harrison Hackett PLLC         04/08/15                                  $8,264.37
         1 Central Plz, Ste 800, 835 Georgia Ave               Claim Filed in Both Chromcraft Revington, Inc. 15-10482 (Claim No.:
         Chattanooga, TN 37402                                 23) & Sport-Haley Holdings, Inc. 15-10481 (Claim No.: 24)
                                                               Claim Submitted as $8,264.37 General Unsecured


         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG              Doc 450    Filed 09/19/19        Page 31 of 114
 Printed: 08/26/19 10:36 AM                                                                                              Page: 13

                                           Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:     12/16/15
 Claim   Claimant Name /                        Claim Type/    Claim Ref./        Amount Filed/                Paid              Claim
Number   <Category>, Priority                   Date Filed     Notes                  Allowed                 to Date           Balance
 24      Office Coordinators, Inc.              Unsecured                                   $0.00                $0.00               $0.00
         c/o Evans Harrison Hackett PLLC         04/08/15                                   $0.00
         1 Central Plz, Ste 800, 835 Georgia Ave               See Sport-Haley Holdings, Inc.
         Chattanooga, TN 37402                                 Claim Filed in Both Chromcraft Revington, Inc. 15-10482 (Claim No.:
                                                               23) & Sport-Haley Holdings, Inc. 15-10481 (Claim No.: 24)
                                                               Claim Submitted as $8,264.37 General Unsecured


         <7100-00 General Unsecured § 726(a)(2)>, 610
 25      AFCO                                   Secured                                     $0.00                $0.00               $0.00
         5600 N. River Road, Suite 400          04/06/15                                    $0.00
                                                               See Sport-Haley Holdings, Inc.
         Rosemont, IL 60018-5187                               Claim Submitted as $8,607.19 Secured


         <4220-00 Pers. Prop. & Intangibles--Nonconsensual Liens (judgements, storage liens)>, 100
 26      FedEx TechConnect, Inc.                Unsecured                               $2,384.73                $0.00          $2,384.73
         Attn: Revenue Recoery/Bankruptcy        04/06/15                               $2,384.73
         3965 Airways Blvd., Module G, 3rd Floor
         Memphis, TN 38116
         <7100-00 General Unsecured § 726(a)(2)>, 610
 27      Magic Steel Sales, LLC                 Unsecured                              $17,310.40                $0.00        $17,310.40
         4242 Clay Avenue SW                    04/13/15                               $17,310.40
         Grand Rapids, MI 49548
         <7100-00 General Unsecured § 726(a)(2)>, 610
 28P     Missouri Department of Revenue         Priority                                  $656.70                $0.00           $656.70
         Box 475                                04/14/15                                  $656.70
                                                               Claim Submitted as $656.70 Priority $142.43 General Unsecured
         Jefferson City, MO 65105                              (Penalty)
                                                               Use Tax Period 01/01/09 - 12/31/09 Tax $569.70 Interest $87.00
                                                               Penalty $142.43


         <5800-00 Claims of Governmental Units>, 570
 28U     Missouri Department of Revenue         Unsecured                                 $142.43                $0.00           $142.43
         Box 475                                04/14/15                                  $142.43
                                                               Claim Submitted as $656.70 Priority $142.43 General Unsecured
         Jefferson City, MO 65105                              (Penalty)
                                                               Use Tax Period 01/01/09 - 12/31/09 Tax $569.70 Interest $87.00
                                                               Penalty $142.43


         <7300-00 Fines, Penalties § 726(a)(4)>, 630
                             Case 15-10482-KG        Doc 450        Filed 09/19/19         Page 32 of 114
 Printed: 08/26/19 10:36 AM                                                                                               Page: 14

                                           Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:    12/16/15
 Claim   Claimant Name /                      Claim Type/   Claim Ref./         Amount Filed/                  Paid             Claim
Number   <Category>, Priority                 Date Filed    Notes                   Allowed                   to Date          Balance
 29      Old Dominion Freight Line, Inc.      Unsecured                             $148,290.13                  $0.00        $148,290.13
         c/o Andrew S. Lasine, Esquire        04/14/15                              $148,290.13
         P. O. Box 2608                                     Judgment
         High Point, NC 27261-2608                          Also Filed Claim No.: 29 which is a Liability of Peters Revington, Inc.
                                                            not Chromcraft Revington, Inc.


         <7100-00 General Unsecured § 726(a)(2)>, 610
 30      AAA Cooper Transportation            Unsecured                              $40,793.97                  $0.00         $40,793.97
         1751 Kinsey Road                     04/09/15                               $40,793.97
         P. O. Box 6827
         Dothan, AL 36302
         <7100-00 General Unsecured § 726(a)(2)>, 610
 31      Panola Paper Co., Inc.               Unsecured                                $3,402.97                 $0.00          $3,402.97
         P. O. Box 1146                       04/14/15                                 $3,402.97
         Batesville, MS 38606
         <7100-00 General Unsecured § 726(a)(2)>, 610
 32P     Indiana Department of Revenue        Priority                                     $0.00                 $0.00                $0.00
         Bankruptcy Section, N-240            04/21/15                                     $0.00
         100 North Senate Avenue                            Amended by Claim No.: 90
         Indianapolis, IN 46204                             Claim Submitted as $43,368.08 Secured $181,913.19 Priority
                                                            $55,751.60 General Unsecured
                                                            Corporation Period End 12/31/98 Tax $7,200.00 Interest $6,300.89
                                                            Penalty $1,440.00
                                                            Corporation Period End 12/31/99 Tax $9,000.00 INterest $7,241.44
                                                            Penalty $1,800.00
                                                            Corporation Period End 12/31/2009 Tax $4,600.00 Interest $1,029.27
                                                            Penalty $460.00
                                                            Corporation Period End 12/31/2013 Tax $3,400.00 Interest $90.54
                                                            Penalty $340.00
                                                            Corporation Period End 12/31/14 Tax $8,800.00 Interest
                                                            RST Period End 06/31/14 $19,400.00 Interest $361.96 Penalty
                                                            $1,940.00 Clerk Cost $6.00 *Secured
                                                            RST Period End 07/20/14 Tax $19,400.00 Interest $314.12 Penalty
                                                            $1,940.00 Clerk Cost $6.00 *Secured
                                                            RST Period End 08/22/14 $19,400.00 Interest $261.50 Penalty
                                                            $1,940.00
                                                            RST Period End 09/30/14 $19,400.00 Interest $216.85 Penalty
                                                            $1,940.00
                                                            RST Period End 10/31/14 $19,400.00 Interest $167.42 Penalty
                                                            $1,940.00
                                                            RST Period End 11/30/14 Tax $19,400.00 Interest $116.40 Penalty
                                                            $1,940.00
                                                            RST Period End 12/31/14 Tax $19,400.00 Interest $70.16 Penalty
                                                            $1,940.00
                                                            RST Period End 01/31/15 Tax $19,100.00 Interest $20.41 Penalty
                            Case 15-10482-KG             Doc 450       Filed 09/19/19        Page 33 of 114
 Printed: 08/26/19 10:36 AM                                                                                              Page: 15

                                           Exhibit C - Claims Register
                            Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:   12/16/15
 Claim   Claimant Name /                         Claim Type/    Claim Ref./        Amount Filed/               Paid            Claim
Number   <Category>, Priority                    Date Filed     Notes                  Allowed                to Date         Balance
                                                                $1,910.00
                                                                RST Period End 02/28/15 Tax $19,100.00 Penalty $1,910.00
                                                                With Period End 01/31/15 Tax $14,100.00 Interest $15.07 Penalty
                                                                $1,410.00
                                                                With Period End 02/28/15 Tax $14,100.00 Penalty $1,410.00
                                                                With Period End 03/31/15 Tax $14,100.00
         <5800-00 Claims of Governmental Units>, 570
 32S     Indiana Department of Revenue           Secured                                     $0.00               $0.00               $0.00
         Bankruptcy Section, N-240               04/21/15                                    $0.00
         100 North Senate Avenue                                Amended by Claim No.: 90
         Indianapolis, IN 46204                                 Claim Submitted as $43,368.08 Secured $181,913.19 Priority
                                                                $55,751.60 General Unsecured
                                                                Corporation Period End 12/31/98 Tax $7,200.00 Interest $6,300.89
                                                                Penalty $1,440.00
                                                                Corporation Period End 12/31/99 Tax $9,000.00 INterest $7,241.44
                                                                Penalty $1,800.00
                                                                Corporation Period End 12/31/2009 Tax $4,600.00 Interest $1,029.27
                                                                Penalty $460.00
                                                                Corporation Period End 12/31/2013 Tax $3,400.00 Interest $90.54
                                                                Penalty $340.00
                                                                Corporation Period End 12/31/14 Tax $8,800.00 Interest
                                                                RST Period End 06/31/14 $19,400.00 Interest $361.96 Penalty
                                                                $1,940.00 Clerk Cost $6.00 *Secured
                                                                RST Period End 07/20/14 Tax $19,400.00 Interest $314.12 Penalty
                                                                $1,940.00 Clerk Cost $6.00 *Secured
                                                                RST Period End 08/22/14 $19,400.00 Interest $261.50 Penalty
                                                                $1,940.00
                                                                RST Period End 09/30/14 $19,400.00 Interest $216.85 Penalty
                                                                $1,940.00
                                                                RST Period End 10/31/14 $19,400.00 Interest $167.42 Penalty
                                                                $1,940.00
                                                                RST Period End 11/30/14 Tax $19,400.00 Interest $116.40 Penalty
                                                                $1,940.00
                                                                RST Period End 12/31/14 Tax $19,400.00 Interest $70.16 Penalty
                                                                $1,940.00
                                                                RST Period End 01/31/15 Tax $19,100.00 Interest $20.41 Penalty
                                                                $1,910.00
                                                                RST Period End 02/28/15 Tax $19,100.00 Penalty $1,910.00
                                                                With Period End 01/31/15 Tax $14,100.00 Interest $15.07 Penalty
                                                                $1,410.00
                                                                With Period End 02/28/15 Tax $14,100.00 Penalty $1,410.00
                                                                With Period End 03/31/15 Tax $14,100.00


         <4800-00 State and Local Tax Liens (pre-pet. income, sales, pers. prop. - not real prop.)>, 100
                            Case 15-10482-KG            Doc 450    Filed 09/19/19       Page 34 of 114
 Printed: 08/26/19 10:36 AM                                                                                          Page: 16

                                         Exhibit C - Claims Register
                            Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                        Claims Bar Date:   12/16/15
 Claim   Claimant Name /                     Claim Type/    Claim Ref./        Amount Filed/               Paid             Claim
Number   <Category>, Priority                Date Filed     Notes                  Allowed                to Date          Balance
 32U     Indiana Department of Revenue       Unsecured                                  $0.00                $0.00               $0.00
         Bankruptcy Section, N-240           04/21/15                                   $0.00
         100 North Senate Avenue                            Amended by Claim No.: 90
         Indianapolis, IN 46204                             Claim Submitted as $43,368.08 Secured $181,913.19 Priority
                                                            $55,751.60 General Unsecured
                                                            Corporation Period End 12/31/98 Tax $7,200.00 Interest $6,300.89
                                                            Penalty $1,440.00
                                                            Corporation Period End 12/31/99 Tax $9,000.00 INterest $7,241.44
                                                            Penalty $1,800.00
                                                            Corporation Period End 12/31/2009 Tax $4,600.00 Interest $1,029.27
                                                            Penalty $460.00
                                                            Corporation Period End 12/31/2013 Tax $3,400.00 Interest $90.54
                                                            Penalty $340.00
                                                            Corporation Period End 12/31/14 Tax $8,800.00 Interest
                                                            RST Period End 06/31/14 $19,400.00 Interest $361.96 Penalty
                                                            $1,940.00 Clerk Cost $6.00 *Secured
                                                            RST Period End 07/20/14 Tax $19,400.00 Interest $314.12 Penalty
                                                            $1,940.00 Clerk Cost $6.00 *Secured
                                                            RST Period End 08/22/14 $19,400.00 Interest $261.50 Penalty
                                                            $1,940.00
                                                            RST Period End 09/30/14 $19,400.00 Interest $216.85 Penalty
                                                            $1,940.00
                                                            RST Period End 10/31/14 $19,400.00 Interest $167.42 Penalty
                                                            $1,940.00
                                                            RST Period End 11/30/14 Tax $19,400.00 Interest $116.40 Penalty
                                                            $1,940.00
                                                            RST Period End 12/31/14 Tax $19,400.00 Interest $70.16 Penalty
                                                            $1,940.00
                                                            RST Period End 01/31/15 Tax $19,100.00 Interest $20.41 Penalty
                                                            $1,910.00
                                                            RST Period End 02/28/15 Tax $19,100.00 Penalty $1,910.00
                                                            With Period End 01/31/15 Tax $14,100.00 Interest $15.07 Penalty
                                                            $1,410.00
                                                            With Period End 02/28/15 Tax $14,100.00 Penalty $1,410.00
                                                            With Period End 03/31/15 Tax $14,100.00


         <7100-00 General Unsecured § 726(a)(2)>, 610
 33P     State of Michigan-CD                Priority                                 $158.27                $0.00          $158.27
         Department of Treasury/Revenue/AG   04/21/15                                 $158.27
         P. O. Box 30456                                    Claim submitted as $158.27 Priority $24,622.14 General Unsecured
         Lansing, MI 48909-7955                             Michigan Business Tax for Period 01/01/11 - 12/31/11 Tax $69.00
                                                            Interest $89.27
                                                            Michigan Business Tax for Period 01/01/11 - 12/31/11 Penalty $892.25
                                                            Michigan Business Tax for Period 01/01/08 - 12/31/08 Tax $13,892.00
                                                            Penalty $5,707.00 Interest $4,130.89


         <5800-00 Claims of Governmental Units>, 570
                             Case 15-10482-KG            Doc 450    Filed 09/19/19        Page 35 of 114
 Printed: 08/26/19 10:36 AM                                                                                            Page: 17

                                         Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                         Claims Bar Date:   12/16/15
 Claim   Claimant Name /                      Claim Type/    Claim Ref./        Amount Filed/                Paid            Claim
Number   <Category>, Priority                 Date Filed     Notes                  Allowed                 to Date         Balance
 33U     State of Michigan-CD                 Unsecured                              $18,022.89                $0.00        $18,022.89
         Department of Treasury/Revenue/AG    04/21/15                               $18,022.89
         P. O. Box 30456                                     Claim submitted as $158.27 Priority $24,622.14 General Unsecured
         Lansing, MI 48202                                   Michigan Business Tax for Period 01/01/11 - 12/31/11 Tax $69.00
                                                             Interest $89.27
                                                             Michigan Business Tax for Period 01/01/11 - 12/31/11 Penalty $892.25
                                                             Michigan Business Tax for Period 01/01/08 - 12/31/08 Tax $13,892.00
                                                             Penalty $5,707.00 Interest $4,130.89


         <7100-00 General Unsecured § 726(a)(2)>, 610
 33U     State of Michigan-CD                 Unsecured                               $6,599.25                $0.00         $6,599.25
         Department of Treasury/Revenue/AG    04/21/15                                $6,599.25
         P. O. Box 30456                                     Claim submitted as $158.27 Priority $24,622.14 General Unsecured
         Lansing, MI 48909-7955                              Michigan Business Tax for Period 01/01/11 - 12/31/11 Tax $69.00
                                                             Interest $89.27
                                                             Michigan Business Tax for Period 01/01/11 - 12/31/11 Penalty $892.25
                                                             Michigan Business Tax for Period 01/01/08 - 12/31/08 Tax $13,892.00
                                                             Penalty $5,707.00 Interest $4,130.89


         <7300-00 Fines, Penalties § 726(a)(4)>, 630
 34P     Tippecanoe County Treasurer          Priority                                    $0.00                $0.00             $0.00
         Attn: Jennifer Weston                04/21/15                                    $0.00
         20 N. 3rd Street                                    No Formal Claim Form Completed; No Amounts or Classifications
         Lafayette, IN 47901-1205                            Reflected as Total Identified; Supporting Documents Reflect $3,087.92
                                                             Property Taxes $1,600.91 Delinquest Taxes $160.10 Penalty; Claims
                                                             Agent Listed as Unliquidated Priority & Unliquidated General
                                                             Unsecured

                                                             Date    Property Taxes     Delinquent Tax Delinquent Penalty
                                                             2015 1st Installment   $1,543.96 $1,600.91 Penalty $160.10
                                                             79-135-74878-00 1330 Win Hentschel Blvd, West Lafayette, IN 47906
                                                             2015 2nd Installment $1,543.96 79-135-74878-00 1330 Win
                                                             Hentschel Blvd, West Lafayette, IN 47906


         <5800-00 Claims of Governmental Units>, 570
 34U     Tippecanoe County Treasurer          Unsecured                                   $0.00                $0.00             $0.00
         Attn: Jennifer Weston                04/21/15                                    $0.00
         20 N. 3rd Street                                    No Formal Claim Form Completed; No Amounts or Classifications
         Lafayette, IN 47901-1205                            Reflected as Total Identified; Supporting Documents Reflect $3,087.92
                                                             Property Taxes $1,600.91 Delinquest Taxes $160.10 Penalty; Claims
                                                             Agent Listed as Unliquidated Priority & Unliquidated General
                                                             Unsecured

                                                             Date   Property Taxes     Delinquent Tax Delinquent Penalty
                                                             2015 1st Installment  $1,543.96 $1,600.91 Penalty $160.10
                              Case 15-10482-KG           Doc 450    Filed 09/19/19         Page 36 of 114
 Printed: 08/26/19 10:36 AM                                                                                              Page: 18

                                           Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:    12/16/15
 Claim   Claimant Name /                      Claim Type/    Claim Ref./         Amount Filed/                 Paid             Claim
Number   <Category>, Priority                 Date Filed     Notes                   Allowed                  to Date          Balance
                                                             79-135-74878-00 1330 Win Hentschel Blvd, West Lafayette, IN 47906
                                                             2015 2nd Installment $1,543.96 79-135-74878-00 1330 Win
                                                             Hentschel Blvd, West Lafayette, IN 47906
         <7100-00 General Unsecured § 726(a)(2)>, 610
 35      Wisconsin Department of Revenue      Unsecured                                $1,098.23                 $0.00         $1,098.23
         P. O. Box 830208                     04/21/15                                 $1,098.23
                                                             Superseded by Claim No.: 80
         Milwaukee, WI 53293-0208                            Claim Submitted as $1,098.23 No Classification Identified
                                                             Notice of Estimated Tax Amount Due - Withholding Tax for Period End
                                                             Date 01/31/15 $1,098.23


         <7100-00 General Unsecured § 726(a)(2)>, 610
 36P     Carroll County Treasurer             Priority                                     $0.00                 $0.00             $0.00
         101 W. Main Street                   04/21/15                                     $0.00
                                                             Supporting Documents Reflect Claim is not a liability of the Debtor
         Delphi, IN 46923                                    (Liability of Peters Revington Furniture)
                                                             Claim Submitted as Unliquidated Priority Unliquidated General
                                                             Unsecured Pursuant to Claim's Agent Listing

                                                             No Formal Claim Form Completed; No Amounts or Classifications
                                                             Reflected as Total Identified; Supporting Documents Reflect
                                                             $96,783.00 Property Taxes $148,255.80 Delinquest Taxes $24,194.94
                                                             Penalty; Claims Agent Listed as Unliquidated Priority & Unliquidated
                                                             General Unsecured

                                                             Date     Property Taxes     Delinquent Tax Delinquent Penalty
                                                             2015 1st Installment    $8,979.30 $897.94      08-107-01118-00
                                                             1100 N. Washington Street, Delphi, IN 46923
                                                             2015 1st Installment    $2,445.00 $7,092.00 $1,182.00
                                                             08-06-30-046-004.000-007 N. Washington Street, Delphi, IN 46923
                                                             2015 2nd Installment $2,445.00 08-06-30-046-004.000-007 N.
                                                             Washington Street, Delphi, IN 46923
                                                             2015 1st Installment    $670.50 $1,948.50 $324.76
                                                             08-06-19-001-006000-007 N. Washington, Delphi, IN 46923 2015 2nd
                                                             Installment $670.50 $- $- 08-06-19-001-006000-007 N. Washington,
                                                             Delphi, IN 46923
                                                             2015 1st Installment    $388.50 $1,129.50 $188.26
                                                             08-06-19-001-004.000-007 N. Washington, Delphi, IN 46923
                                                             2015 2nd Installment $388.50 $- $- 08-06-19-001-004.000-007 N.
                                                             Washington, Delphi, IN 46923
                                                             2015 1st Installment    $40,521.00 $116,439.00 $19,490.70
                                                             08-06-19-001-002.000-007 1100 N. Washington, Delphi, IN 46923
                                                             2015 2nd Installment $40,521.00 08-06-19-001-002.000-007 1100
                                                             N. Washington, Delphi, IN 46923
                                                             2015 1st Installment    $208.50 $607.50 $101.26
                                                             08-06-30-046-005.000-007 Washington Street, Delphi, IN 46923
                              Case 15-10482-KG         Doc 450    Filed 09/19/19         Page 37 of 114
 Printed: 08/26/19 10:36 AM                                                                                            Page: 19

                                        Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                         Claims Bar Date:    12/16/15
 Claim   Claimant Name /                     Claim Type/   Claim Ref./         Amount Filed/                 Paid             Claim
Number   <Category>, Priority                Date Filed    Notes                   Allowed                  to Date          Balance
                                                           2015 2nd Installment $208.50 08-06-30-046-005.000-007
                                                           Washington Street, Delphi, IN 46923
                                                           2015 1st Installment   $2,208.00 $6,403.50 $1,067.26
                                                           08-06-19-003-027.000-007 N. Washington Street, Delphi, IN 46923
                                                           2015 2nd Installment $2,208.00 08-06-19-003-027.000-007 N.
                                                           Washington Street, Delphi, IN 46923
                                                           2015 1st Installment   $178.50 $517.50 $86.26
                                                           08-06-30-046-034.000-007 N. Washington Street, Delphi, IN 46923
                                                           2015 2nd Installment $178.50 08-06-30-046-034.000-007 N.
                                                           Washington Street, Delphi, IN 46923
                                                           2015 1st Installment   $1,591.50 $4,617.00 $769.50
                                                           08-06-30-046-033.000-007 N. Washington, Delphi, IN 46923
                                                           2015 2nd Installment $1,591.50 08-06-30-046-033.000-007 N.
                                                           Washington, Delphi, IN 46923
                                                           2015 1st Installment   $180.00 $522.00 $87.00
                                                           08-06-30-046-032.000-007 N. Washington, Delphi, IN 46923
                                                           2015 2nd Installment $180.00 08-06-30-046-032.000-007 N.
                                                           Washington, Delphi, IN 46923



         <5800-00 Claims of Governmental Units>, 570
 36U     Carroll County Treasurer            Unsecured                                   $0.00                 $0.00             $0.00
         101 W. Main Street                  04/21/15                                    $0.00
                                                           Supporting Documents Reflect Claim is not a liability of the Debtor
         Delphi, IN 46923                                  (Liability of Peters Revington Furniture)
                                                           Claim Submitted as Unliquidated Priority Unliquidated General
                                                           Unsecured Pursuant to Claim's Agent Listing

                                                           No Formal Claim Form Completed; No Amounts or Classifications
                                                           Reflected as Total Identified; Supporting Documents Reflect
                                                           $96,783.00 Property Taxes $148,255.80 Delinquest Taxes $24,194.94
                                                           Penalty; Claims Agent Listed as Unliquidated Priority & Unliquidated
                                                           General Unsecured

                                                           Date     Property Taxes     Delinquent Tax Delinquent Penalty
                                                           2015 1st Installment    $8,979.30 $897.94      08-107-01118-00
                                                           1100 N. Washington Street, Delphi, IN 46923
                                                           2015 1st Installment    $2,445.00 $7,092.00 $1,182.00
                                                           08-06-30-046-004.000-007 N. Washington Street, Delphi, IN 46923
                                                           2015 2nd Installment $2,445.00 08-06-30-046-004.000-007 N.
                                                           Washington Street, Delphi, IN 46923
                                                           2015 1st Installment    $670.50 $1,948.50 $324.76
                                                           08-06-19-001-006000-007 N. Washington, Delphi, IN 46923 2015 2nd
                                                           Installment $670.50 $- $- 08-06-19-001-006000-007 N. Washington,
                                                           Delphi, IN 46923
                                                           2015 1st Installment    $388.50 $1,129.50 $188.26
                                                           08-06-19-001-004.000-007 N. Washington, Delphi, IN 46923
                            Case 15-10482-KG            Doc 450    Filed 09/19/19       Page 38 of 114
 Printed: 08/26/19 10:36 AM                                                                                         Page: 20

                                         Exhibit C - Claims Register
                            Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                       Claims Bar Date:   12/16/15
 Claim   Claimant Name /                     Claim Type/    Claim Ref./       Amount Filed/               Paid             Claim
Number   <Category>, Priority                Date Filed     Notes                 Allowed                to Date          Balance
                                                            2015 2nd Installment $388.50 $- $- 08-06-19-001-004.000-007 N.
                                                            Washington, Delphi, IN 46923
                                                            2015 1st Installment    $40,521.00 $116,439.00 $19,490.70
                                                            08-06-19-001-002.000-007 1100 N. Washington, Delphi, IN 46923
                                                            2015 2nd Installment $40,521.00 08-06-19-001-002.000-007 1100
                                                            N. Washington, Delphi, IN 46923
                                                            2015 1st Installment    $208.50 $607.50 $101.26
                                                            08-06-30-046-005.000-007 Washington Street, Delphi, IN 46923
                                                            2015 2nd Installment $208.50 08-06-30-046-005.000-007
                                                            Washington Street, Delphi, IN 46923
                                                            2015 1st Installment    $2,208.00 $6,403.50 $1,067.26
                                                            08-06-19-003-027.000-007 N. Washington Street, Delphi, IN 46923
                                                            2015 2nd Installment $2,208.00 08-06-19-003-027.000-007 N.
                                                            Washington Street, Delphi, IN 46923
                                                            2015 1st Installment    $178.50 $517.50 $86.26
                                                            08-06-30-046-034.000-007 N. Washington Street, Delphi, IN 46923
                                                            2015 2nd Installment $178.50 08-06-30-046-034.000-007 N.
                                                            Washington Street, Delphi, IN 46923
                                                            2015 1st Installment    $1,591.50 $4,617.00 $769.50
                                                            08-06-30-046-033.000-007 N. Washington, Delphi, IN 46923
                                                            2015 2nd Installment $1,591.50 08-06-30-046-033.000-007 N.
                                                            Washington, Delphi, IN 46923
                                                            2015 1st Installment    $180.00 $522.00 $87.00
                                                            08-06-30-046-032.000-007 N. Washington, Delphi, IN 46923
                                                            2015 2nd Installment $180.00 08-06-30-046-032.000-007 N.
                                                            Washington, Delphi, IN 46923



         <7100-00 General Unsecured § 726(a)(2)>, 610
 37      Florida Department of Revenue       Priority                              $15,647.15               $0.00         $15,647.15
         5050 W. Tennessee Street            04/21/15                              $15,647.15
                                                            Sales & Use Tax 01/15 $3,129.43
         Tallahassee, FL 32399-0120                         Sales & Use Tax 02/15 $3,129.43
                                                            Sales & Use Tax 10/14 $3,129.43
                                                            Sales & Use Tax 11/14 $3,129.43
                                                            Sales & Use Tax 12/14 $3,129.43


         <5800-00 Claims of Governmental Units>, 570
 38P     Indiana Department of Revenue       Priority                                   $0.00               $0.00               $0.00
         P O. Box 1028                       04/21/15                                   $0.00
                                                            All amounts are also listed in Claim No.: 90
         Indianapolis, IN 46206-1028                        No Formal Claim Completed - Claims Agent Listed as Unliquidated
                                                            Priority & Unliquidated General Unsecured
                                                            Claim Total Pursuant to Supporting Documents are $163,093.16 with
                                                            no breakdown of classifications
                                                            Corporation Period End 12/31/98 Tax $7,200.00 Interest $6,361.25
                            Case 15-10482-KG           Doc 450    Filed 09/19/19       Page 39 of 114
 Printed: 08/26/19 10:36 AM                                                                                         Page: 21

                                         Exhibit C - Claims Register
                            Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                      Claims Bar Date:   12/16/15
 Claim   Claimant Name /                     Claim Type/   Claim Ref./        Amount Filed/               Paid            Claim
Number   <Category>, Priority                Date Filed    Notes                  Allowed                to Date         Balance
                                                           Penalty $1,440.00
                                                           Corporation Period End 12/31/99 Tax $9,000.00 Interest $7,316.89
                                                           Penalty $1,800.00
                                                           Corporation Period End 12/31/09 Tax $4,600.00 Interest $1067.83
                                                           Penalty $460.00
                                                           Corporation Period End 12/31/13 Tax $3,400.00 Interest $119.04
                                                           Penalty $340.00
                                                           Corporation Period End 12/31/14 Tax $8,800.00 Interest $44.12
                                                           Penalty $880.00
                                                           With Period End 01/31/15 Tax $14,100.00 Interest $133.28 Penalty
                                                           $1,410.00
                                                           RST Period End 01/31/15 Tax $19,100.00 Interest $180.53 Penalty
                                                           $1,910.00
                                                           With Period End 02/28/15 Tax $14,100.00 Interest $100.83 Penalty
                                                           $1,410.00
                                                           RST Period End 02/28/15 Tax $19,100.00 Interest $136.58 Penalty
                                                           $1,910.00
                                                           With Period End 03/31/15 Tax $14,100.00 Interest $64.90 Penalty
                                                           $1,410.00
                                                           RST Period End 03/31/15 Tax $19,100.00 Interest $87.91 Penalty
                                                           $1,910.00
         <5800-00 Claims of Governmental Units>, 570
 38U     Indiana Department of Revenue       Unsecured                                 $0.00                $0.00              $0.00
         P O. Box 1028                       04/21/15                                  $0.00
                                                           All amounts are also listed in Claim No.: 90
         Indianapolis, IN 46206-1028                       No Formal Claim Completed - Claims Agent Listed as Unliquidated
                                                           Priority & Unliquidated General Unsecured
                                                           Claim Total Pursuant to Supporting Documents are $163,093.16 with
                                                           no breakdown of classifications
                                                           Corporation Period End 12/31/98 Tax $7,200.00 Interest $6,361.25
                                                           Penalty $1,440.00
                                                           Corporation Period End 12/31/99 Tax $9,000.00 Interest $7,316.89
                                                           Penalty $1,800.00
                                                           Corporation Period End 12/31/09 Tax $4,600.00 Interest $1067.83
                                                           Penalty $460.00
                                                           Corporation Period End 12/31/13 Tax $3,400.00 Interest $119.04
                                                           Penalty $340.00
                                                           Corporation Period End 12/31/14 Tax $8,800.00 Interest $44.12
                                                           Penalty $880.00
                                                           With Period End 01/31/15 Tax $14,100.00 Interest $133.28 Penalty
                                                           $1,410.00
                                                           RST Period End 01/31/15 Tax $19,100.00 Interest $180.53 Penalty
                                                           $1,910.00
                                                           With Period End 02/28/15 Tax $14,100.00 Interest $100.83 Penalty
                                                           $1,410.00
                                                           RST Period End 02/28/15 Tax $19,100.00 Interest $136.58 Penalty
                                                           $1,910.00
                              Case 15-10482-KG             Doc 450    Filed 09/19/19       Page 40 of 114
 Printed: 08/26/19 10:36 AM                                                                                             Page: 22

                                             Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                          Claims Bar Date:   12/16/15
 Claim   Claimant Name /                        Claim Type/    Claim Ref./        Amount Filed/               Paid            Claim
Number   <Category>, Priority                   Date Filed     Notes                  Allowed                to Date         Balance
                                                               With Period End 03/31/15 Tax $14,100.00 Interest $64.90 Penalty
                                                               $1,410.00
                                                               RST Period End 03/31/15 Tax $19,100.00 Interest $87.91 Penalty
                                                               $1,910.00
         <7100-00 General Unsecured § 726(a)(2)>, 610
 39      W. W. Grainger, Inc.                   Unsecured                                  $0.00                $0.00              $0.00
         Attn: Special Collections Department 04/21/15                                     $0.00
         7300 N. Melvina Avenue, MWX22838607208                See Sport-Haley Holdings, Inc.
         Niles, IL 60714                                       Claim Submitted as $784.71 General Unsecured; Supporting
                                                               Documents Reflect $764.34 General Unsecured


         <7100-00 General Unsecured § 726(a)(2)>, 610
 40      Motion Industries, Inc.                Unsecured                                $828.96                $0.00            $828.96
         P. O. Box 1477                         04/21/15                                 $828.96
         Birmingham, AL 35210
         <7100-00 General Unsecured § 726(a)(2)>, 610
 41      GE Capital Information Technology      Unsecured                              $5,127.81                $0.00         $5,127.81
         Solutions, Inc.                        04/23/15                               $5,127.81
         (GECITS)                                              Claim Submitted as $5,127.81 General Unsecured; Supporting
         P. O. Box 538193                                      Documents Reflect $3,690.62 General Unsecured $1,437.19 Chapter
         Atlanta, GA 30353-6732                                11 Administrative



         <7100-00 General Unsecured § 726(a)(2)>, 610
 42P     Mississippi Department of Revenue      Priority                              $45,089.52                $0.00        $45,089.52
         Bankruptcy Section                     04/23/15                              $45,089.52
         P. O. Box 22808                                       Amends Claim No.: 1
         Jackson, MS 39225-2808                                Claim Submitted as $45,089.52 Priority $9,378.10 General Unsecured
                                                               Priority
                                                               Corporate & Franchise Tax Period Tax $32,756.00 Interest $3,603.16
                                                               Sakes Tax Oeruid 01/31/15 Tax $300.00
                                                               Sales Tax Period 12/31/14 Tax $300.00 Interest $2.70
                                                               Sales Tax Period 11/30/14 Tax $300.00 Interest $5.40
                                                               Sales Tax Period 10/31/14 Tax $300.00 Interest $9.00
                                                               Use Tax Period 01/31/15 Tax $1,305.74
                                                               Use Tax Period 12/31/14 Tax $1,604.75 Interest $14.44
                                                               Use Tax Period 11/30/14 Tax $1,741.67 Interest $31.36
                                                               Use Tax Period 10/31/14 Tax $1,745.93 Interest $52.38
                                                               Withholding Tax Period 01/31/15 Tax $1,017.29
                                                               General Unsecured
                                                               Corporate & Franchise Tax Period 12/31/13 Penalty $8,516.56
                                                               Sales Tax Period 01/31/15 Penalty $30.00
                                                               Sales Tax Period 12/31/14 Penalty $30.00
                                                               Sales Tax Period 11/30/14 Penalty $30.00
                                                               Sales Tax Period 10/31/14 Penalty $30.00
                               Case 15-10482-KG        Doc 450       Filed 09/19/19          Page 41 of 114
 Printed: 08/26/19 10:36 AM                                                                                             Page: 23

                                             Exhibit C - Claims Register
                               Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                         Claims Bar Date:   12/16/15
 Claim   Claimant Name /                        Claim Type/   Claim Ref./       Amount Filed/               Paid             Claim
Number   <Category>, Priority                   Date Filed    Notes                 Allowed                to Date          Balance
                                                              Use Tax Period 01/31/15 Penalty $130.57
                                                              Use Tax Period 12/31/14 Penalty $160.48
                                                              Use Tax Period 11/30/14 Penalty $174.17
                                                              Use Tax Period 10/31/14 Penalty $174.59
                                                              Withholding Tax Period 01/31/15 Penalty $101.73
         <5800-00 Claims of Governmental Units>, 570
 42U     Mississippi Department of Revenue      Unsecured                                $9,378.10              $0.00        $9,378.10
         Bankruptcy Section                     04/23/15                                 $9,378.10
         P. O. Box 22808                                      Amends Claim No.: 1
         Jackson, MS 39225-2808                               Claim Submitted as $45,089.52 Priority $9,378.10 General Unsecured
                                                              Priority
                                                              Corporate & Franchise Tax Period Tax $32,756.00 Interest $3,603.16
                                                              Sakes Tax Oeruid 01/31/15 Tax $300.00
                                                              Sales Tax Period 12/31/14 Tax $300.00 Interest $2.70
                                                              Sales Tax Period 11/30/14 Tax $300.00 Interest $5.40
                                                              Sales Tax Period 10/31/14 Tax $300.00 Interest $9.00
                                                              Use Tax Period 01/31/15 Tax $1,305.74
                                                              Use Tax Period 12/31/14 Tax $1,604.75 Interest $14.44
                                                              Use Tax Period 11/30/14 Tax $1,741.67 Interest $31.36
                                                              Use Tax Period 10/31/14 Tax $1,745.93 Interest $52.38
                                                              Withholding Tax Period 01/31/15 Tax $1,017.29
                                                              General Unsecured
                                                              Corporate & Franchise Tax Period 12/31/13 Penalty $8,516.56
                                                              Sales Tax Period 01/31/15 Penalty $30.00
                                                              Sales Tax Period 12/31/14 Penalty $30.00
                                                              Sales Tax Period 11/30/14 Penalty $30.00
                                                              Sales Tax Period 10/31/14 Penalty $30.00
                                                              Use Tax Period 01/31/15 Penalty $130.57
                                                              Use Tax Period 12/31/14 Penalty $160.48
                                                              Use Tax Period 11/30/14 Penalty $174.17
                                                              Use Tax Period 10/31/14 Penalty $174.59
                                                              Withholding Tax Period 01/31/15 Penalty $101.73


         <7300-00 Fines, Penalties § 726(a)(4)>, 630
 43      Carolina Design Company, Inc.          Unsecured                            $17,500.00                 $0.00       $17,500.00
         Attn: Cheryl E. Turner                 04/24/15                             $17,500.00
         40773 Pauls Crossing Road
         Richfield, NC 28137
         <7100-00 General Unsecured § 726(a)(2)>, 610
 44      Great America Financial Services       Unsecured                            $60,318.55                 $0.00       $60,318.55
         Corporation                            04/28/15                             $60,318.55
         f/k/a Great America Leasing Corp.                    Lease - Default Judgment
         P. O. Box 609
         Cedar Rapids, IA 52406
         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG         Doc 450      Filed 09/19/19           Page 42 of 114
 Printed: 08/26/19 10:36 AM                                                                                              Page: 24

                                          Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:    12/16/15
 Claim   Claimant Name /                      Claim Type/   Claim Ref./         Amount Filed/                 Paid              Claim
Number   <Category>, Priority                 Date Filed    Notes                   Allowed                  to Date           Balance
 45      Nova Copy, Inc.                      Unsecured                              $48,522.00                 $0.00          $48,522.00
         5520 Shelby Oaks Drive               05/05/15                               $48,522.00
                                                            Equipment Lease
         Memphis, TN 38134
         <7100-00 General Unsecured § 726(a)(2)>, 610
 46      United Tube Corporation              Unsecured                                 $7,938.48               $0.00           $7,938.48
         c/o Weltman, Weinberg & Reis, Co.,   05/05/15                                  $7,938.48
         L.P.A
         P. O. Box 5996
         Cleveland, OH 44101
         <7100-00 General Unsecured § 726(a)(2)>, 610
 47      U. S. Department of Labor            Unsecured                              $84,049.68                 $0.00          $84,049.68
         Employee Benefits                    05/05/15                               $84,049.68
         SecurityAdministration                             Claim Submitted as $84,049.68 General Unsecured
         230 South Dearborn, Suite 2160                     (Note: This claim is being filed on behalf of the Chromcraft Revington,
         Chicago, IL 60604                                  Inc. Employee Stock Ownership and Savings Plan and its participants
                                                            and beneficiaries, payment must be made to the Plan. Contact
                                                            Joseph Sulkson for more information (312-886-0521 or
                                                            sulkson.joseph@jdol.gov).


         <7100-00 General Unsecured § 726(a)(2)>, 610
 48      YRC, Inc. d/b/a YRC Freight          Unsecured                             $236,293.77                 $0.00         $236,293.77
         c/o Buckingham, Doolittle & Burroughs 05/05/15                             $236,293.77
         1375 East 9th Street, :Suite 1700                  Superseded by Claim No.: 150
         Cleveland, OH 44114                                Invoices are also included in Claim No.: 150


         <7100-00 General Unsecured § 726(a)(2)>, 610
 49      United Parcel Service                Unsecured                                 $5,989.15               $0.00           $5,989.15
         co Receivable Management Services    05/06/15                                  $5,989.15
         (RMS)                                              Shipper I.D. No.: 6294771
         P.O. Box 4396
         Timonium, MD 21094
         <7100-00 General Unsecured § 726(a)(2)>, 610
 50      RH Management Resources              Unsecured                              $32,780.00                 $0.00          $32,780.00
         Attn: Karen Lima                     04/30/15                               $32,780.00
         P. O. Box 5024
         San Ramon, CA 94583
         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG         Doc 450       Filed 09/19/19        Page 43 of 114
 Printed: 08/26/19 10:36 AM                                                                                              Page: 25

                                         Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:    12/16/15
 Claim   Claimant Name /                      Claim Type/   Claim Ref./         Amount Filed/                 Paid              Claim
Number   <Category>, Priority                 Date Filed    Notes                   Allowed                  to Date           Balance
 51      Fleetcor Technologies                Unsecured                              $26,934.59                 $0.00          $26,934.59
         16800 Greenspoint Park               05/05/15                               $26,934.59
         Suite 255 N.
         Houston, TX 77060
         <7100-00 General Unsecured § 726(a)(2)>, 610
 52      BB&T Commercial Finance              Unsecured                              $18,917.90                 $0.00          $18,917.90
         P. O. Box 310                        05/08/15                               $18,917.90
                                                            Re: Chambers Fabrics, Inc.
         High Point, NC 27261
         <7100-00 General Unsecured § 726(a)(2)>, 610
 53      Entergy Mississippi, Inc.            Unsecured                               $3,496.38                 $0.00           $3,496.38
         L-JEF-359                            05/11/15                                $3,496.38
         4809 Jefferson Hwy., Ste A
         Jefferson, LA 70121-3138
         <7100-00 General Unsecured § 726(a)(2)>, 610
 54      Wiseway Motor Freight, Inc.          Unsecured                              $26,544.86                 $0.00          $26,544.86
         P. O. Box 838                        05/14/15                               $26,544.86
                                                            Claim Submitted as $26,544.86 General Unsecured; Supporting
         Hudson, WI 54016                                   Documents Reflect $2,214.84 is not a liability of the Debtor; Modify to
                                                            $24,330.02 General Unsecured


         <7100-00 General Unsecured § 726(a)(2)>, 610
 55      Hawkeye Industries, Inc.             Unsecured                               $7,567.06                 $0.00           $7,567.06
         Attn: Brenda Hawkins                 05/26/15                                $7,567.06
         1126 N. Eason Boulevard                            Default Judgment
         Tupelo, MS 38802
         <7100-00 General Unsecured § 726(a)(2)>, 610
 56      Timothy Stabosz                      Unsecured                                   $0.00                 $0.00                 $0.00
         c/o Rosenthal Monhait & Goddess, P.A. 06/02/15                                   $0.00
         919 Market Street, Suite 1401                      See Sport-Haley Holdings, Inc., Case No.: 15-10481
         Wilmington, DE 19899-1070                          Duplicate Claim No.: 57 Filed in Chromcraft Revington, Inc., Case No.:
                                                            15-10482
                                                            Claim Submitted as $290,500.00 General Unsecured
                                                            No Supporting Documents Provided - Face of Claim Reflects "Merger
                                                            consideration unpaid for creditor's stock"


         <7100-00 General Unsecured § 726(a)(2)>, 610
 57      Timothy Stabosz                      Unsecured                             $290,500.00                 $0.00         $290,500.00
         c/o Rosenthal Monhait & Goddess, P.A. 06/02/15                             $290,500.00
         919 Market Street, Suite 1401                      Duplicate of Claim No.: 56 Filed in Sport-Haley Holdings, Inc., Case
         Wilmington, DE 19899-1070                          No.: 15-10481
                                                            Claim Submitted as $290,500.00 General Unsecured
                                                            No Supporting Documents Provided - Face of Claim Reflects "Merger
                              Case 15-10482-KG            Doc 450     Filed 09/19/19         Page 44 of 114
 Printed: 08/26/19 10:36 AM                                                                                               Page: 26

                                          Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                            Claims Bar Date:   12/16/15
 Claim   Claimant Name /                       Claim Type/    Claim Ref./         Amount Filed/                 Paid            Claim
Number   <Category>, Priority                  Date Filed     Notes                   Allowed                  to Date         Balance
                                                              consideration unpaid for creditor's stock"
         <7100-00 General Unsecured § 726(a)(2)>, 610
 58S     Liberty Mutual Insurance Group        Secured                                       $0.00               $0.00                 $0.00
         P. O. Box 2027                        06/09/15                                      $0.00
                                                              Amended by Claim No.: 74 (Also refer to Claim No.: 207 which is also
         Keene, NH 03431-7027                                 amending Claim No.: 58)
                                                              Claim Submitted as $125,000.00 Secured & $9,970,270.15 General
                                                              Unsecured (Note: Face of claim, however, reflects that the total claim
                                                              is equal to $9,970,270.15


         <4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI)>, 100
 58U     Liberty Mutual Insurance Group        Unsecured                                     $0.00               $0.00                 $0.00
         P. O. Box 2027                        06/09/15                                      $0.00
                                                              Amended by Claim No.: 74 (Also refer to Claim No.: 207 which is also
         Keene, NH 03431-7027                                 amending Claim No.: 58)
                                                              Claim Submitted as $125,000.00 Secured & $9,970,270.15 General
                                                              Unsecured (Note: Face of claim, however, reflects that the total claim
                                                              is equal to $9,970,270.15


         <7100-00 General Unsecured § 726(a)(2)>, 610
 59      Commonwealth of Virginia              Priority                                   $487.50                $0.00           $487.50
         Department of Taxation                06/15/15                                   $487.50
         P. O. Box 2156                                       Withholding Period 01/01/15 - 03/31/15 $487.50
         Richmond, VA 23218-2156
         <5800-00 Claims of Governmental Units>, 570
 60      Bois Ouvres Waterville, Inc.          Unsecured                               $15,453.02                $0.00         $15,453.02
         c/o Euler Hermes North America Ins Co. 06/11/15                               $15,453.02
         1155, Rebe-Kevesqye Bkvd, W., Ste 2810
         Montreal, Quebec H3B 2L2,
         <7100-00 General Unsecured § 726(a)(2)>, 610
 61      Bayer MaterialScience, LLC            Unsecured                               $56,398.71                $0.00         $56,398.71
         Credit Department                     06/23/15                                $56,398.71
         100 Bayer Road, Building 14
         Pittsburgh, PA 15205
         <7100-00 General Unsecured § 726(a)(2)>, 610
 62      Black Rock Furniture Import           Unsecured                               $78,547.44                $0.00         $78,547.44
         840 Tampico Circle                    06/29/15                                $78,547.44
                                                              Claim Submitted as $78,547.44 General Unsecured; Supporting
         Eagle Pass, TX 78852                                 Documents Total $76,547.44 General Unsecured


         <7100-00 General Unsecured § 726(a)(2)>, 610
                              Case 15-10482-KG             Doc 450    Filed 09/19/19       Page 45 of 114
 Printed: 08/26/19 10:36 AM                                                                                             Page: 27

                                             Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                          Claims Bar Date:    12/16/15
 Claim   Claimant Name /                        Claim Type/    Claim Ref./       Amount Filed/               Paid              Claim
Number   <Category>, Priority                   Date Filed     Notes                 Allowed                to Date           Balance
 63      Allen Engineering & Science, Inc.      Unsecured                             $64,594.17               $0.00          $64,594.17
         6360 I-55 North, Suite 330             07/03/15                              $64,594.17
         Jackson, MS 39211
         <7100-00 General Unsecured § 726(a)(2)>, 610
 64      IHFC Properties, LLC                   Unsecured                            $632,137.94               $0.00         $632,137.94
         c/o Frost Brown Todd LLC              07/07/15                              $632,137.94
         3300 Great American Tower, 301 E 4th St.              Lease re: Space 2400, ShowPlace Building, 211 East Commerce
         Cincinnati, OH 45202                                  Avenue, High Point, NC
                                                               Lease rejected as of petition date [Docket No.: 121]


         <7100-00 General Unsecured § 726(a)(2)>, 610
 65P     Mississippi Department of Revenue      Priority                                   $0.00               $0.00               $0.00
         Bankruptcy Section                     07/13/15                                   $0.00
         P. O. Box 22808                                       Amended by Claim No.: 213
         Jackson, MS 39225-2808                                Claim Submitted as $7,298.08 Priority $483.62 General Unsecured;
                                                               However, "Administrative Claim" is noted on face of claim
                                                               Priority
                                                               Sales Tax Period 02/28/15 Tax $300.00
                                                               Sales Tax Period 03/31/15 Tax $300.00 Interest $5.40
                                                               Sales Tax Period 04/30/15 Tax $300.00 Interest $2.70
                                                               Use Tax Period 02/28/15 Tax $1,186.95
                                                               Use Tax Period 03/31/15 Tax $1,104.30 Interest $19.88
                                                               Use Tax Period 04/30/15 Tax $1,018.32 Interest $9.16
                                                               Withholding Tax Period 02/28/15 Tax $909.72
                                                               Withholding Tax Period 03/31/15 Tax $1,004.48 Interest $18.08
                                                               Withholding Tax Period 04/30/15 Tax $1,109.11 Interest $9.98
                                                               General Unsecured
                                                               Sales Tax Period 03/31/15 Penalty $30.00
                                                               Sales Tax Period 04/30/15 Penalty $30.00
                                                               Use Tax Period 03/31/15 Penalty $110.43
                                                               Use Tax Period 04/30/15 Penalty $101.83
                                                               Withholding Tax Period 03/31/15 Penalty $100.45
                                                               Withholding Tax Period 04/30/15 Penalty $110.91


         <5800-00 Claims of Governmental Units>, 570
 65U     Mississippi Department of Revenue      Unsecured                                  $0.00               $0.00               $0.00
         Bankruptcy Section                     07/13/15                                   $0.00
         P. O. Box 22808                                       Amended by Claim No.: 213
         Jackson, MS 39225-2808                                Claim Submitted as $7,298.08 Priority $483.62 General Unsecured;
                                                               However, "Administrative Claim" is noted on face of claim
                                                               Priority
                                                               Sales Tax Period 02/28/15 Tax $300.00
                                                               Sales Tax Period 03/31/15 Tax $300.00 Interest $5.40
                                                               Sales Tax Period 04/30/15 Tax $300.00 Interest $2.70
                                                               Use Tax Period 02/28/15 Tax $1,186.95
                              Case 15-10482-KG         Doc 450       Filed 09/19/19         Page 46 of 114
 Printed: 08/26/19 10:36 AM                                                                                                Page: 28

                                           Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                            Claims Bar Date:     12/16/15
 Claim   Claimant Name /                       Claim Type/   Claim Ref./         Amount Filed/                  Paid             Claim
Number   <Category>, Priority                  Date Filed    Notes                   Allowed                   to Date          Balance
                                                             Use Tax Period 03/31/15 Tax $1,104.30 Interest $19.88
                                                             Use Tax Period 04/30/15 Tax $1,018.32 Interest $9.16
                                                             Withholding Tax Period 02/28/15 Tax $909.72
                                                             Withholding Tax Period 03/31/15 Tax $1,004.48 Interest $18.08
                                                             Withholding Tax Period 04/30/15 Tax $1,109.11 Interest $9.98
                                                             General Unsecured
                                                             Sales Tax Period 03/31/15 Penalty $30.00
                                                             Sales Tax Period 04/30/15 Penalty $30.00
                                                             Use Tax Period 03/31/15 Penalty $110.43
                                                             Use Tax Period 04/30/15 Penalty $101.83
                                                             Withholding Tax Period 03/31/15 Penalty $100.45
                                                             Withholding Tax Period 04/30/15 Penalty $110.91
         <7300-00 Fines, Penalties § 726(a)(4)>, 630
 66      Cach, LLC                             Unsecured     0549                      $49,492.83                 $0.00         $49,492.83
         4340 S Monaco Street, 2nd Floor       07/16/15                                $49,492.83
                                                             Claim was submitted as $49,492.83 General Unsecured with no
         Denver, CO 80237                                    supporting documents. No claim was filed for Creditor, Wex Bank.
                                                             The following statement was included:
                                                             Cach, LLC is a Colorado limited liability company. Cach, LLC
                                                             purchased the account described i the preceding proof of claim form
                                                             from the original credit now known as Wex Bank. Cach, LLC holds
                                                             exclusive rights, title and interest in the account including the amounts
                                                             Debtor owes Cach, LLC, as assignee, as reflected in the preceding
                                                             proof of claim form. Cach, LLC's claim consists only of the principal
                                                             amount due and owing.


         <7100-00 General Unsecured § 726(a)(2)>, 610
 67      Krieg DeVault, LLP                    Unsecured                               $45,664.87                 $0.00         $45,664.87
         c/o Daniel Motsinger                  07/16/15                                $45,664.87
         One Indiana Square, Suite 2800                      Duplicate of Claim No.: 201
         Indianapolis, IN 46204
         <7100-00 General Unsecured § 726(a)(2)>, 610
 68      Wal-Mart Stores, Inc.                 Unsecured                                $2,296.35                 $0.00          $2,296.35
         c/o Cavazos Hendricks Poirot et al.    07/17/15                                $2,296.35
         Suite 570, Founders Sq, 900 Jackson St              Claim Submitted as $2,296.35 General Unsecured; Supporting
         Dallas, TX 75202-4425                               Documents are insufficient to verify/determine amount claimed


         <7100-00 General Unsecured § 726(a)(2)>, 610
 69      C. H. Robinson Worldwide, Inc.        Unsecured                                    $0.00                 $0.00              $0.00
         14701 Charlson Road                   07/28/15                                     $0.00
                                                             See Sport-Haley Holdings, Inc., Case No.: 15-10481
         Eden Prairie, MN 55347
                                                             Claim Submitted as 48,740.00 General Unsecured


         <7100-00 General Unsecured § 726(a)(2)>, 610
                              Case 15-10482-KG       Doc 450       Filed 09/19/19          Page 47 of 114
 Printed: 08/26/19 10:36 AM                                                                                           Page: 29

                                          Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                        Claims Bar Date:   12/16/15
 Claim   Claimant Name /                      Claim Type/   Claim Ref./        Amount Filed/               Paid             Claim
Number   <Category>, Priority                 Date Filed    Notes                  Allowed                to Date          Balance

 70      BellSouth Telecommunications, Inc.   Unsecured                              $6,978.25               $0.00         $6,978.25
         c/o AT&T Services, Inc.              07/29/15                               $6,978.25
         One AT&T Way, Room 3A104                           Claim appears to be Superseded by Claim No.: 144
         Bedminster, NJ 07921                               9304
                                                            3637


         <7100-00 General Unsecured § 726(a)(2)>, 610
 71      AT&T Corp                            Unsecured                              $4,309.71               $0.00         $4,309.71
         c/o AT&T Services, Inc.              07/29/15                               $4,309.71
         One AT&T Way, Room 3A104                           Claim appears to be Superseded by Claim No.: 143-1
         Bedminster, NJ 07921                               Claim Submitted as $4,309.71 General Unsecured
                                                            1519
                                                            8626


         <7100-00 General Unsecured § 726(a)(2)>, 610
 72      Alabama Wire, Inc                    Unsecured                                    $0.00             $0.00               $0.00
         3000 Highway 11                      08/25/15                                     $0.00
                                                            Amended by Claim No.: 72-2
         Pelham, AL 35124                                   Claim Submitted as $355.98 General Unsecured


         <7100-00 General Unsecured § 726(a)(2)>, 610
 72 -2   Alabama Wire, Inc                    Unsecured                                  $355.98             $0.00             $355.98
         3000 Highway 11                      08/25/15                                   $355.98
                                                            Amends Claim No.: 72
         Pelham, AL 35124                                   Duplicate of Claim No.: 13


         <7100-00 General Unsecured § 726(a)(2)>, 610
 73      Pureworks, Inc. d/b/a UL Workplace   Unsecured                                  $500.00             $0.00             $500.00
         Health&Safety                        08/25/15                                   $500.00
         5000 Meridian Boulevard
         Suite 600
         Franklin, TN 37067
         <7100-00 General Unsecured § 726(a)(2)>, 610
 74      Liberty Mutual Insurance Group       Unsecured                                    $0.00             $0.00               $0.00
         Attn: Carrie Ayer                    08/20/15                                     $0.00
         P. O. Box 2027                                     Amends Claim No.: 58 (Also refer to Claim No.: 207 which is also
         Dover, NH 03431-7027                               amending Claim No.: 58)
                                                            Claim Submitted as $125,000.00 Secured & Undetermined
                                                            "Contingent & Unliquidated" General Unsecured; No Classification
                                                            Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
                              Case 15-10482-KG           Doc 450     Filed 09/19/19         Page 48 of 114
 Printed: 08/26/19 10:36 AM                                                                                                Page: 30

                                            Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                            Claims Bar Date:     12/16/15
 Claim   Claimant Name /                       Claim Type/   Claim Ref./         Amount Filed/                  Paid             Claim
Number   <Category>, Priority                  Date Filed    Notes                   Allowed                   to Date          Balance
 74      Liberty Mutual Insurance Group        Secured                               $125,000.00                  $0.00              $0.00
         Attn: Carrie Ayer                     08/20/15                                     $0.00
         P. O. Box 2027                                      [Note: Claimant is not entitled to Secured Classification; the Trustee is
         Dover, NH 03431-7027                                not in possession of any collateral]
                                                             Amends Claim No.: 58 (Also refer to Claim No.: 207 which is also
                                                             amending Claim No.: 58)
                                                             Claim Submitted as $125,000.00 Secured & Undetermined
                                                             "Contingent & Unliquidated" General Unsecured; No Classification
                                                             Listed on Claims Register


         <4220-00 Pers. Prop. & Intangibles--Nonconsensual Liens (judgements, storage liens)>, 100
 75      Athens Paper Company                  Unsecured                                $5,265.80                 $0.00          $5,265.80
         1898 Elm Tree Drive                   08/24/15                                 $5,265.80
                                                             Claim Submitted as $5,265.80 General Unsecured; No Classification
         Nashville, TN 37210                                 Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
 76      Watkins Shepard Trucking Inc.         Unsecured                               $58,363.96                 $0.00         $58,363.96
         Attn: Janeen Duke                     08/31/15                                $58,363.96
         1500 Blaine Street                                  Claim Submitted as $58,363.96 General Unsecured; No Classification
         Helena, MT 59601                                    Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
 77      Applied Industrial Technologies       Unsecured                                 $597.22                  $0.00            $597.22
         c/o Dianne Misenko                    09/01/15                                  $597.22
         One Applied Plaza                                   Claim Submitted as $597.22 General Unsecured; No Classification
         Cleveland, OH 44115                                 Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
 78      MDS Enterprises, Inc.                 Unsecured                                $2,430.30                 $0.00          $2,430.30
         d/b/a Milwaukee Delivery Service      09/01/15                                 $2,430.30
         P.O. Box 149,761 N. Parkway                         Claim Submitted as $2,430.30 General Unsecured in both Case No.:
         Jefferson, WI 53549                                 Sport-Haley Holdings, Inc. (Claim No.: 71), 15-10481 & Chromcraft
                                                             Revington, Inc. (Claim No.: 78) 15-10482; Supporting documents
                                                             reflect a liability of Chromcraft Revington, Inc.
                                                             No Classification Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
 79      E.H. Hamilton Trucking & Warehousing Unsecured                                $37,874.38                 $0.00         $37,874.38
         Service, Inc.                        09/01/15                                 $37,874.38
         2612 West Morris Street                             Claim Submitted as $37,874.38 General Unsecured; No Classification
         P. O. Box 21427                                     Listed on Claims Register
         Indianapolis, IN 46221-0427                         Supporting Documents Reflect $12,348.82 is not a liability of the
                                                             Debtor (Liability of Peters Revington); Modify to $25,525.56 General
                             Case 15-10482-KG              Doc 450    Filed 09/19/19       Page 49 of 114
 Printed: 08/26/19 10:36 AM                                                                                             Page: 31

                                           Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                          Claims Bar Date:   12/16/15
 Claim   Claimant Name /                        Claim Type/    Claim Ref./        Amount Filed/               Paid            Claim
Number   <Category>, Priority                   Date Filed     Notes                  Allowed                to Date         Balance
                                                               Unsecured.
         <7100-00 General Unsecured § 726(a)(2)>, 610
 80P     Wisconsin Department of Revenue        Priority                               $1,500.74                $0.00        $1,500.74
         Special Procedures Unit                09/02/15                               $1,500.74
         P. O. Box 8901                                        Supersedes Claim No.: 35
         Madison, WI 53708-8901                                Claim Submitted as $1,500.74 Priority $675.00 General Unsecured
                                                               Withholding Tax Period 01/31/15 Tax $750.00 Interest $ .74
                                                               Withholding Tax Period 02/28/15 Tax $750.00
                                                               Penalty $675.00


         <5800-00 Claims of Governmental Units>, 570
 80U     Wisconsin Department of Revenue        Unsecured                                $675.00                $0.00            $675.00
         Special Procedures Unit                09/02/15                                 $675.00
         P. O. Box 8901                                        Supersedes Claim No.: 35
         Madison, WI 53708-8901                                Claim Submitted as $1,500.74 Priority $675.00 General Unsecured
                                                               Withholding Tax Period 01/31/15 Tax $750.00 Interest $ .74
                                                               Withholding Tax Period 02/28/15 Tax $750.00
                                                               Penalty $675.00


         <7300-00 Fines, Penalties § 726(a)(4)>, 630
 81      Wisconsin Department of Revenue        Admin Ch. 11 DOCKET NO.:               $3,332.43                $0.00        $3,332.43
         2135 Rimrock Road                      09/02/15       274                     $3,332.43


                                                               Claim Submitted as $3,332.43 Chapter 11 Administrative (Motion for
         Madison, WI 53713                                     Payment of Administrative Claim - Docket No.: 274]
                                                               Withholding Tax Period 03/2015 Tax $750.00 Interest $34.78 Penalty
                                                               $337.50
                                                               Withholding Tax PEriod 04/2015 Tax $750.00 Interest $22.94 Penalty
                                                               $337.50
                                                               Withholding Tax Period 05/2015 Tax $750.00 Interest $12.21 Penalty
                                                               $337.50


         <6950-00 Other Operating Expenses (incl. ch 11 sales and payroll taxes paid during ch 7)>, 300
 82      Mississippi Polymers, Inc.             Unsecured                              $8,383.71                $0.00        $8,383.71
         2733 S. Harper Road                    09/04/15                               $8,383.71
                                                               Claim Submitted as $8,383.71 General Unsecured; No Classification
         Corinth, MS 38834                                     Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG          Doc 450     Filed 09/19/19          Page 50 of 114
 Printed: 08/26/19 10:36 AM                                                                                                Page: 32

                                        Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:     12/16/15
 Claim   Claimant Name /                    Claim Type/    Claim Ref./          Amount Filed/                  Paid              Claim
Number   <Category>, Priority               Date Filed     Notes                    Allowed                   to Date           Balance
 83      Donna Vessels                      Priority                                    $897.00                  $0.00            $648.98
         23320 Bridle View Drive             09/08/15                                   $648.98
                                                           [Gross Wage $897.00 Less Taxes = Net $648.98 FICA $55.61 Income
         Lindale, TX 75771                                 Tax $179.40 Medicare $13.01]
                                                           Duplicate Claim No.: 72 Filed in Sport-Haley Holdings, Inc. Case No.:
                                                           15-10481
                                                           Claim Submitted as $897.00 Priority Wages; Supporting Documents
                                                           are insufficient to determine/verify liability of the Debtor or Entitlement
                                                           to Priority Classification (no scheduled amount is listed). Disallow for
                                                           insufficient documents
                                                           11/30/18 - Change of Address from 142 Powder Horn Road, Sheridan,
                                                           WY 82801 to 23320 Bridle View Drive, Lindale, TX 75771
                                                           08/12/19 - Change of Address from 142 Powder Horne Road,
                                                           Sheridan, WY 82801 to 23320 Bridle View Drive, Lindale, TX 75771
                                                           [Docket No.: 444]


         <5300-00 Wages>, 510
 84      Gibraltar                          Unsecured                                 $6,181.76                  $0.00           $6,181.76
         421 N. Centennial Street            09/09/15                                 $6,181.76
                                                           Claim Submitted as $6,181.76 General Unsecured in both Case No.:
         Zeeland, MI 49464                                 Sport-Haley Holdings, Inc. (Claim No.: 73), 15-10481 & Chromcraft
                                                           Revington, Inc. (Claim No.: 84) 15-10482; Supporting documents
                                                           reflect a liability of Chromcraft Revington, Inc., Case No.: 15-10482
                                                           No Classification Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
 85      Toof Commercial Printing           Unsecured                                $30,840.09                  $0.00         $30,840.09
         P. O. Box 140539                    09/10/15                                $30,840.09
         Memphis, TN 38114
         <7100-00 General Unsecured § 726(a)(2)>, 610
 86      Lowenstein Sandler LLP             Admin Ch. 11 DOCKET NO.:                $212,508.00                  $0.00         $97,488.08
         One Livingston Avenue               09/10/15      278                       $97,488.08


                                                           Change of Address via email from 65 Livingston Avenue to One
         Roseland, NJ 07068                                Lowenstein Drive per Wojciech F. Jung, Partner
                                                           Duplicate of Claim No.: 92 Filed in Sport-Haley Holdings, Inc., Case
                                                           No.: 15-10481 (Confirmed)
                                                           Counsel to the Debtors and Debtors-In-Possession
                                                           Claim Submitted as $97,488.08 Chapter 11 Administrative
                                                           [Motion for Payment of Administrative Claim - Docket No.: 278]
                                                           1st Fee Application Period 03/0/15 - 03/31/15 $153,681.00 (Less
                                                           $540.00 billing error) $3,719.57
                                                           2nd Fee Application Period 04/1/15 - 04/30/15 $41,295.00 $890.86
                                                           3rd Fee Application Period 05/01/15 - 05/31/15 $7,138.00 $1,754.75
                                                           4th Fee Application Period 06/01/15 - 06/30/15 $5,000.00 Estimated
                             Case 15-10482-KG             Doc 450    Filed 09/19/19         Page 51 of 114
 Printed: 08/26/19 10:36 AM                                                                                               Page: 33

                                           Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                            Claims Bar Date:   12/16/15
 Claim   Claimant Name /                       Claim Type/    Claim Ref./         Amount Filed/                Paid             Claim
Number   <Category>, Priority                  Date Filed     Notes                   Allowed                 to Date          Balance
                                                              Extra Included
                                                              Final Fee Application Period 03/05/15 - 06/30/15 $206,574.00
                                                              $6,365.18
                                                              Supplemental Fee Application (reflects actual) Period 06/01/15 -
                                                              07/15/15 $10,934.00 $375.40
                                                              Final Fee Application Period 03/01/15 - 07/15/15 $212,508.00
                                                              $6,740.58;
                                                              Note: Final Fee Application for Period of March 5, 2015 - July 30, 2015
                                                              $212,508.00 ($640.00 for a voluntary fee reduction Pursuant to U.S.
                                                              Trustee Request was to be deducted) $6,740.58 Expenses
                                                              *There was a final proposed order (Docket No.: 277) and amended
                                                              final proposed order (Docket No.: 238); the original order was signed
                                                              which didn't reflect the $640.00 reduction in fees.
         <6210-00 Attorney for Trustee/D-I-P Fees (Other Firm) (Chapter 11)>, 300
 87      Top Value Fabrics                     Unsecured                                 $416.03                 $0.00           $416.03
         401 W. Carmel Drive                   09/16/15                                  $416.03
         Carmel, IN 46032
         <7100-00 General Unsecured § 726(a)(2)>, 610
 88      Sunbelt Furniture Express, Inc.       Unsecured                                 $416.56                 $0.00           $416.56
         Attn: Nancy B. Hollar                 09/15/15                                  $416.56
         P. O. Box 487                                        Claim Submitted as $416.56 General Unsecured; No Classification
         Hickory, NC 28603                                    Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
 89      Sparta WoodWorks                      Unsecured                               $14,819.57                $0.00         $14,819.57
         P. O. Box 240                         09/14/15                                $14,819.57
                                                              Claim Submitted as $14,819.57 General Unsecured; No Classification
         Sparta, TN 38583                                     Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
 90P     Indiana Department of Revenue         Priority                               $306,220.31                $0.00              $0.00
         Bankruptcy Section, N-240             09/21/15                                     $0.00
         100 North Senate Avenue                              Amends Claim No.: 32
         Indianapolis, IN 46204                               Amended by Claim No.: 212
                                                              Claim Submitted as $65,683.55 Secured $306,220.31 Priority
                                                              $69,634.60 General Unsecured
                                                              Corporation Period End 12/31/98 Tax $7,200.00 Interest $6,388.47
                                                              Penalty $1,440.00
                                                              Corporation Period End 12/31/99 Tax $9,000.00 INterest $7,350.92
                                                              Penalty $1,800.00
                                                              Corporation Period End 12/31/2009 Tax $4,600.00 Interest $1,085.22
                                                              Penalty $460.00
                                                              Corporation Period End 12/31/2013 Tax $3,400.00 Interest $131.90
                                                              Penalty $340.00
                                                              Corporation Period End 12/31/14 Tax $8,800.00 Interest $77.39
                            Case 15-10482-KG           Doc 450    Filed 09/19/19       Page 52 of 114
 Printed: 08/26/19 10:36 AM                                                                                         Page: 34

                                         Exhibit C - Claims Register
                            Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                      Claims Bar Date:   12/16/15
 Claim   Claimant Name /                     Claim Type/   Claim Ref./        Amount Filed/               Paid            Claim
Number   <Category>, Priority                Date Filed    Notes                  Allowed                to Date         Balance
                                                           Penalty $880.00
                                                           RST Period End 06/31/14 $19,400.00 Interest $597.95 Penalty
                                                           $1,940.00 Clerk Cost $6.00 *Secured
                                                           RST Period End 07/20/14 Tax $19,400.00 Interest $550.11 Penalty
                                                           $1,940.00 Clerk Cost $6.00 *Secured
                                                           RST Period End 08/22/14 $19,400.00 Interest $497.49 Penalty
                                                           $1,940.00 Clerk Cost $6.00 *Secured
                                                           RST Period End 09/30/14 $19,400.00 Interest $452.84 Penalty
                                                           $1,940.00
                                                           RST Period End 10/31/14 $19,400.00 Interest $403.41 Penalty
                                                           $1,940.00
                                                           RST Period End 11/30/14 Tax $19,400.00 Interest $352.39 Penalty
                                                           $1,940.00
                                                           RST Period End 12/31/14 Tax $19,400.00 Interest $306.15 Penalty
                                                           $1,940.00
                                                           RST Period End 01/31/15 Tax $19,100.00 Interest $252.75 Penalty
                                                           $1,910.00
                                                           RST Period End 02/28/15 Tax $19,100.00 Interest $208.79 Penalty
                                                           $1,910.00
                                                           RST Period End 03/31/15 Tax $19,100.00 Interest $160.13 Penalty
                                                           $1,910.00
                                                           RST Period End 04/30/15 Tax $19,100.00 Interest $113.03 Penalty
                                                           $1,910.00
                                                           RST Period End 05/31/15 Tax $19,100.00 Interest $61.22 Penalty
                                                           $1,910.00
                                                           RST Period End 07/31/15 Tax $19,100.00 Penalty $1,910.00
                                                           With Period End 01/31/15 Tax $14,100.00 Interest $186.58 Penalty
                                                           $1,410.00
                                                           With Period End 02/28/15 Tax $14,100.00 Interest $154.13 Penalty
                                                           $1,410.00
                                                           With Period End 03/31/15 Tax $14,100.00 Interest $118.21 Penalty
                                                           $1,410.00
                                                           With Period End 04/30/15 Tax $14,100.00 Interest $83.44 Penalty
                                                           $1,410.00
                                                           With Period End 05/31/15 Tax $14,100.00 Interest $45.20 Penalty
                                                           $1,410.00
                                                           With Period End 06/30/15 Tax $14,100.00 Interest $12.75 Penalty
                                                           $1,410.00
                                                           With Period End 07/31/15 Tax $14,100.00 Penalty $1,410.00
         <5800-00 Claims of Governmental Units>, 570
 90S     Indiana Department of Revenue       Secured                              $65,683.55                $0.00             $0.00
         Bankruptcy Section, N-240           09/21/15                                  $0.00
         100 North Senate Avenue                           Amends Claim No.: 32
         Indianapolis, IN 46204                            Amended by Claim No.: 212
                                                           Claim Submitted as $65,683.55 Secured $306,220.31 Priority
                                                           $69,634.60 General Unsecured
                                                           Corporation Period End 12/31/98 Tax $7,200.00 Interest $6,388.47
                           Case 15-10482-KG   Doc 450       Filed 09/19/19       Page 53 of 114
 Printed: 08/26/19 10:36 AM                                                                                   Page: 35

                                    Exhibit C - Claims Register
                           Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                Claims Bar Date:   12/16/15
 Claim   Claimant Name /               Claim Type/   Claim Ref./        Amount Filed/               Paid            Claim
Number   <Category>, Priority          Date Filed    Notes                  Allowed                to Date         Balance
                                                     Penalty $1,440.00
                                                     Corporation Period End 12/31/99 Tax $9,000.00 INterest $7,350.92
                                                     Penalty $1,800.00
                                                     Corporation Period End 12/31/2009 Tax $4,600.00 Interest $1,085.22
                                                     Penalty $460.00
                                                     Corporation Period End 12/31/2013 Tax $3,400.00 Interest $131.90
                                                     Penalty $340.00
                                                     Corporation Period End 12/31/14 Tax $8,800.00 Interest $77.39
                                                     Penalty $880.00
                                                     RST Period End 06/30/14 $19,400.00 Interest $597.95 Penalty
                                                     $1,940.00 Clerk Cost $6.00 *Secured
                                                     RST Period End 07/20/14 Tax $19,400.00 Interest $550.11 Penalty
                                                     $1,940.00 Clerk Cost $6.00 *Secured
                                                     RST Period End 08/22/14 $19,400.00 Interest $497.49 Penalty
                                                     $1,940.00 Clerk Cost $6.00 *Secured
                                                     RST Period End 09/30/14 $19,400.00 Interest $452.84 Penalty
                                                     $1,940.00
                                                     RST Period End 10/31/14 $19,400.00 Interest $403.41 Penalty
                                                     $1,940.00
                                                     RST Period End 11/30/14 Tax $19,400.00 Interest $352.39 Penalty
                                                     $1,940.00
                                                     RST Period End 12/31/14 Tax $19,400.00 Interest $306.15 Penalty
                                                     $1,940.00
                                                     RST Period End 01/31/15 Tax $19,100.00 Interest $252.75 Penalty
                                                     $1,910.00
                                                     RST Period End 02/28/15 Tax $19,100.00 Interest $208.79 Penalty
                                                     $1,910.00
                                                     RST Period End 03/31/15 Tax $19,100.00 Interest $160.13 Penalty
                                                     $1,910.00
                                                     RST Period End 04/30/15 Tax $19,100.00 Interest $113.03 Penalty
                                                     $1,910.00
                                                     RST Period End 05/31/15 Tax $19,100.00 Interest $61.22 Penalty
                                                     $1,910.00
                                                     RST Period End 07/31/15 Tax $19,100.00 Penalty $1,910.00
                                                     With Period End 01/31/15 Tax $14,100.00 Interest $186.58 Penalty
                                                     $1,410.00
                                                     With Period End 02/28/15 Tax $14,100.00 Interest $154.13 Penalty
                                                     $1,410.00
                                                     With Period End 03/31/15 Tax $14,100.00 Interest $118.21 Penalty
                                                     $1,410.00
                                                     With Period End 04/30/15 Tax $14,100.00 Interest $83.44 Penalty
                                                     $1,410.00
                                                     With Period End 05/31/15 Tax $14,100.00 Interest $45.20 Penalty
                                                     $1,410.00
                                                     With Period End 06/30/15 Tax $14,100.00 Interest $12.75 Penalty
                                                     $1,410.00
                                                     With Period End 07/31/15 Tax $14,100.00 Penalty $1,410.00
                            Case 15-10482-KG             Doc 450       Filed 09/19/19        Page 54 of 114
 Printed: 08/26/19 10:36 AM                                                                                              Page: 36

                                           Exhibit C - Claims Register
                            Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:   12/16/15
 Claim   Claimant Name /                         Claim Type/    Claim Ref./        Amount Filed/               Paid            Claim
Number   <Category>, Priority                    Date Filed     Notes                  Allowed                to Date         Balance
         <4800-00 State and Local Tax Liens (pre-pet. income, sales, pers. prop. - not real prop.)>, 100
 90U     Indiana Department of Revenue           Unsecured                              $35,624.61               $0.00               $0.00
         Bankruptcy Section, N-240               09/21/15                                    $0.00
         100 North Senate Avenue                                Amends Claim No.: 32
         Indianapolis, IN 46204                                 Amended by Claim No.: 212
                                                                Claim Submitted as $65,683.55 Secured $306,220.31 Priority
                                                                $35,624.61 General Unsecured $34,010.00 General Unsecured
                                                                (Penalty)
                                                                Corporation Period End 12/31/98 Tax $7,200.00 Interest $6,388.47
                                                                Penalty $1,440.00
                                                                Corporation Period End 12/31/99 Tax $9,000.00 INterest $7,350.92
                                                                Penalty $1,800.00
                                                                Corporation Period End 12/31/2009 Tax $4,600.00 Interest $1,085.22
                                                                Penalty $460.00
                                                                Corporation Period End 12/31/2013 Tax $3,400.00 Interest $131.90
                                                                Penalty $340.00
                                                                Corporation Period End 12/31/14 Tax $8,800.00 Interest $77.39
                                                                Penalty $880.00
                                                                RST Period End 06/30/14 $19,400.00 Interest $597.95 Penalty
                                                                $1,940.00 Clerk Cost $6.00 *Secured
                                                                RST Period End 07/20/14 Tax $19,400.00 Interest $550.11 Penalty
                                                                $1,940.00 Clerk Cost $6.00 *Secured
                                                                RST Period End 08/22/14 $19,400.00 Interest $497.49 Penalty
                                                                $1,940.00 Clerk Cost $6.00 *Secured
                                                                RST Period End 09/30/14 $19,400.00 Interest $452.84 Penalty
                                                                $1,940.00
                                                                RST Period End 10/31/14 $19,400.00 Interest $403.41 Penalty
                                                                $1,940.00
                                                                RST Period End 11/30/14 Tax $19,400.00 Interest $352.39 Penalty
                                                                $1,940.00
                                                                RST Period End 12/31/14 Tax $19,400.00 Interest $306.15 Penalty
                                                                $1,940.00
                                                                RST Period End 01/31/15 Tax $19,100.00 Interest $252.75 Penalty
                                                                $1,910.00
                                                                RST Period End 02/28/15 Tax $19,100.00 Interest $208.79 Penalty
                                                                $1,910.00
                                                                RST Period End 03/31/15 Tax $19,100.00 Interest $160.13 Penalty
                                                                $1,910.00
                                                                RST Period End 04/30/15 Tax $19,100.00 Interest $113.03 Penalty
                                                                $1,910.00
                                                                RST Period End 05/31/15 Tax $19,100.00 Interest $61.22 Penalty
                                                                $1,910.00
                                                                RST Period End 07/31/15 Tax $19,100.00 Penalty $1,910.00
                                                                With Period End 01/31/15 Tax $14,100.00 Interest $186.58 Penalty
                                                                $1,410.00
                                                                With Period End 02/28/15 Tax $14,100.00 Interest $154.13 Penalty
                                                                $1,410.00
                            Case 15-10482-KG        Doc 450      Filed 09/19/19       Page 55 of 114
 Printed: 08/26/19 10:36 AM                                                                                        Page: 37

                                         Exhibit C - Claims Register
                            Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                     Claims Bar Date:   12/16/15
 Claim   Claimant Name /                    Claim Type/   Claim Ref./        Amount Filed/               Paid            Claim
Number   <Category>, Priority               Date Filed    Notes                  Allowed                to Date         Balance
                                                          With Period End 03/31/15 Tax $14,100.00 Interest $118.21 Penalty
                                                          $1,410.00
                                                          With Period End 04/30/15 Tax $14,100.00 Interest $83.44 Penalty
                                                          $1,410.00
                                                          With Period End 05/31/15 Tax $14,100.00 Interest $45.20 Penalty
                                                          $1,410.00
                                                          With Period End 06/30/15 Tax $14,100.00 Interest $12.75 Penalty
                                                          $1,410.00
                                                          With Period End 07/31/15 Tax $14,100.00 Penalty $1,410.00


         <7100-00 General Unsecured § 726(a)(2)>, 610
 90U     Indiana Department of Revenue      Unsecured                            $34,010.00                $0.00               $0.00
         Bankruptcy Section, N-240           09/21/15                                 $0.00
         100 North Senate Avenue                          Amends Claim No.: 32
         Indianapolis, IN 46204                           Amended by Claim No.: 212
                                                          Claim Submitted as $65,683.55 Secured $306,220.31 Priority
                                                          $35,624.61 General Unsecured $34,010.00 General Unsecured
                                                          (Penalty)
                                                          Corporation Period End 12/31/98 Tax $7,200.00 Interest $6,388.47
                                                          Penalty $1,440.00
                                                          Corporation Period End 12/31/99 Tax $9,000.00 INterest $7,350.92
                                                          Penalty $1,800.00
                                                          Corporation Period End 12/31/2009 Tax $4,600.00 Interest $1,085.22
                                                          Penalty $460.00
                                                          Corporation Period End 12/31/2013 Tax $3,400.00 Interest $131.90
                                                          Penalty $340.00
                                                          Corporation Period End 12/31/14 Tax $8,800.00 Interest $77.39
                                                          Penalty $880.00
                                                          RST Period End 06/30/14 $19,400.00 Interest $597.95 Penalty
                                                          $1,940.00 Clerk Cost $6.00 *Secured
                                                          RST Period End 07/20/14 Tax $19,400.00 Interest $550.11 Penalty
                                                          $1,940.00 Clerk Cost $6.00 *Secured
                                                          RST Period End 08/22/14 $19,400.00 Interest $497.49 Penalty
                                                          $1,940.00 Clerk Cost $6.00 *Secured
                                                          RST Period End 09/30/14 $19,400.00 Interest $452.84 Penalty
                                                          $1,940.00
                                                          RST Period End 10/31/14 $19,400.00 Interest $403.41 Penalty
                                                          $1,940.00
                                                          RST Period End 11/30/14 Tax $19,400.00 Interest $352.39 Penalty
                                                          $1,940.00
                                                          RST Period End 12/31/14 Tax $19,400.00 Interest $306.15 Penalty
                                                          $1,940.00
                                                          RST Period End 01/31/15 Tax $19,100.00 Interest $252.75 Penalty
                                                          $1,910.00
                                                          RST Period End 02/28/15 Tax $19,100.00 Interest $208.79 Penalty
                                                          $1,910.00
                                                          RST Period End 03/31/15 Tax $19,100.00 Interest $160.13 Penalty
                              Case 15-10482-KG         Doc 450       Filed 09/19/19       Page 56 of 114
 Printed: 08/26/19 10:36 AM                                                                                            Page: 38

                                          Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                         Claims Bar Date:    12/16/15
 Claim   Claimant Name /                       Claim Type/    Claim Ref./        Amount Filed/               Paid             Claim
Number   <Category>, Priority                  Date Filed     Notes                  Allowed                to Date          Balance
                                                              $1,910.00
                                                              RST Period End 04/30/15 Tax $19,100.00 Interest $113.03 Penalty
                                                              $1,910.00
                                                              RST Period End 05/31/15 Tax $19,100.00 Interest $61.22 Penalty
                                                              $1,910.00
                                                              RST Period End 07/31/15 Tax $19,100.00 Penalty $1,910.00
                                                              With Period End 01/31/15 Tax $14,100.00 Interest $186.58 Penalty
                                                              $1,410.00
                                                              With Period End 02/28/15 Tax $14,100.00 Interest $154.13 Penalty
                                                              $1,410.00
                                                              With Period End 03/31/15 Tax $14,100.00 Interest $118.21 Penalty
                                                              $1,410.00
                                                              With Period End 04/30/15 Tax $14,100.00 Interest $83.44 Penalty
                                                              $1,410.00
                                                              With Period End 05/31/15 Tax $14,100.00 Interest $45.20 Penalty
                                                              $1,410.00
                                                              With Period End 06/30/15 Tax $14,100.00 Interest $12.75 Penalty
                                                              $1,410.00
                                                              With Period End 07/31/15 Tax $14,100.00 Penalty $1,410.00


         <7300-00 Fines, Penalties § 726(a)(4)>, 630
 91      Prewett Enterprises, Inc.             Unsecured                             $17,368.00                $0.00         $17,368.00
         d/b/a B&P Enterprises                 09/22/15                              $17,368.00
         P. O. Box 386                                        Claim Submitted as $17,368.00 General Unsecured; No Classification
         Southaven, MS 38671                                  Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
 92      Lowenstein Sandler LLP                Admin Ch. 11                               $0.00                $0.00             $0.00
         One Livingston Avenue                 09/10/15                                   $0.00
                                                              See Sport-Haley Holdings, Inc.
         Roseland, NJ 07068                                   Entered in Error - See Case No.: 15-10481
                                                              Change of Address via email from 65 Livingston Avenue to One
                                                              Lowenstein Drive per Wojciech F. Jung, Partner


         <6210-00 Attorney for Trustee/D-I-P Fees (Other Firm) (Chapter 11)>, 300
 93      Uniroyal Engineered Products, LLC     Unsecured                              $9,276.42                $0.00          $9,276.42
         Attn: Oliver J. Janney                09/24/15                               $9,276.42
         1800 2nd Street, Suite 970
         Sarasota, FL 34236
         <7100-00 General Unsecured § 726(a)(2)>, 610
                              Case 15-10482-KG       Doc 450       Filed 09/19/19       Page 57 of 114
 Printed: 08/26/19 10:36 AM                                                                                          Page: 39

                                           Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                       Claims Bar Date:    12/16/15
 Claim   Claimant Name /                      Claim Type/   Claim Ref./       Amount Filed/                Paid             Claim
Number   <Category>, Priority                 Date Filed    Notes                 Allowed                 to Date          Balance
 94      Medallion Transport Holdings         Unsecured                             $7,975.00               $0.00           $7,975.00
         307 Oates Road, Suite H              10/05/15                              $7,975.00
         Mooresville, NC 28117
         <7100-00 General Unsecured § 726(a)(2)>, 610
 95      Attorney Recovery Systems, Inc.      Unsecured                           $612,768.38               $0.00         $612,768.38
         18757 Burbank Blvd., #300            10/06/15                            $612,768.38
                                                            Claim Submitted as $612,768.38 General Unsecured; No
         Tarzana, CA 91356                                  Classification Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
 96      The Standard Companies               Unsecured                             $2,503.50               $0.00           $2,503.50
         2601 Sarcher                         10/09/15                              $2,503.50
                                                            Claim Submitted as Claim No.: 96 in Chromcraft Revington Case No.:
         Chicago, IL 60608                                  15-10482 (However, both Case Number 15-10482 & 15-10481 are
                                                            identified on the Claim; No claim was entered in case 15-10481);
                                                            Support Reflects A liability of Chromcraft Revington, Inc.
                                                            No Classification Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
 97      WMCV Phase 1, LLC                    Unsecured                           $222,041.36               $0.00         $222,041.36
         Frost Brown Todd, LLC                10/13/15                            $222,041.36
         301 E. Fourth Street                               Pre-Petition 2014
         Cincinnati, OH 45202                               Lease at World Market Center Las Vegas, 495 S. Grand Central
                                                            Parkway, Unit A-529, Las Vegas, Nevada


         <7100-00 General Unsecured § 726(a)(2)>, 610
 98      Billy G. Armstrong                   Unsecured                             $5,745.60               $0.00           $5,745.60
         c/o Watson & Norris, PLLC            10/14/15                              $5,745.60
         1880 Lakeland Drive, Suite G                       Warn Act Claim Submitted as $5,745.60 General Unsecured
         Jackson, MS 39216                                  No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
 99      Herbert W. Avant                     Unsecured                             $5,317.44               $0.00           $5,317.44
         1880 Lakeland Drive                  10/14/15                              $5,317.44
         Suite G                                            Warn Act Claim Submitted as $5,317.44 General Unsecured
         Jackson, MS 39216                                  No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
                              Case 15-10482-KG            Doc 450        Filed 09/19/19         Page 58 of 114
 Printed: 08/26/19 10:36 AM                                                                                                  Page: 40

                                            Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                              Claims Bar Date:   12/16/15
 Claim   Claimant Name /                          Claim Type/    Claim Ref./          Amount Filed/               Paid            Claim
Number   <Category>, Priority                     Date Filed     Notes                    Allowed                to Date         Balance
 ATG     Alfred T. Giuliano, Trustee              Admin Ch. 7                                $720.75                $0.00          $720.75
         140 Bradford Drive                       07/31/15                                   $720.75
         West Berlin, NJ 08091
         <2200-00 Trustee Expenses>, 200
 ATG     Alfred T. Giuliano, Trustee              Admin Ch. 7                              $85,874.24               $0.00        $85,874.24
         140 Bradford Drive                       07/31/15                                 $85,874.24
                                                                 The Chapter 7 Professionals agreed to a pro-rata voluntary reduction
         West Berlin, NJ 08091                                   in fees allowing Chapter 11 Professionals a total distribution of
                                                                 $50,000.00


         <2100-00 Trustee Compensation>, 200
 COS     Cost of Sale                             Admin Ch. 7                               $5,438.50            $5,438.50              $0.00
                                                  07/31/15                                  $5,438.50
         <2500-00 Costs Re Sale of Prop. (excl. realtor comm./exp., incl. closing costs, tte adv.)>, 200
 COS     Cost of Sale - Taxes                     Admin Ch. 7                            $415,911.37         $415,911.37                $0.00
                                                  07/31/15                               $415,911.37
                                                                 Sale of 1100 N. Washington Street, Delphi, IN
         <2820-00 Other State or Local Taxes (post-petition, incl. post-petition real est. taxes)>, 200
 IRS     Internal Revenue Servics                 Admin Ch. 7                                  $50.00              $50.00               $0.00
         RAIVS Team                               07/31/15                                     $50.00
         P. O. Box 145500, Stop 2800 F                           Reqest for copy of 2012 Form 1120
         Cincinnati, OH 45250
         <2990-00 Other Chapter 7 Administrative Expenses>, 200
100      Stanley Ayers                            Unsecured                                 $6,028.80               $0.00         $6,028.80
         1880 Lakeland Drive                      10/14/15                                  $6,028.80
         Suite G                                                 Warn Act Claim Submitted as $6,028.80 General Unsecured
         Jackson, MS 39216                                       No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
101      Jack Blakely                             Unsecured                                 $6,118.00               $0.00         $6,118.00
         c/o Watson & Norris, PLLC                10/14/15                                  $6,118.00
         1880 Lakeland Drive, Suite G                            Warn Act Claim Submitted as $6,118.00 General Unsecured
         Jackson, MS 39216                                       No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
102      Willie Bobo                              Unsecured                                 $6,455.68               $0.00         $6,455.68
         1880 Lakeland Drive                      10/14/15                                  $6,455.68
         Suite G                                                 Warn Act Claim Submitted as $6,455.68 General Unsecured
         Jackson, MS 39216                                       No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG       Doc 450      Filed 09/19/19      Page 59 of 114
 Printed: 08/26/19 10:36 AM                                                                                     Page: 41

                                        Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                   Claims Bar Date:   12/16/15
 Claim   Claimant Name /                    Claim Type/   Claim Ref./       Amount Filed/              Paid            Claim
Number   <Category>, Priority               Date Filed    Notes                 Allowed               to Date         Balance
103      Earl Bradford                      Unsecured                            $9,203.04              $0.00         $9,203.04
         1880 Lakeland Drive                 10/14/15                            $9,203.04
         Suite G                                          Warn Act Claim Submitted as $9,203.04 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
104      Barbara Bush                       Unsecured                            $9,203.04              $0.00         $9,203.04
         c/o Watson & Norris, PLLC           10/14/15                            $9,203.04
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $9,203.04 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
105      Donald Butler                      Unsecured                            $6,538.88              $0.00         $6,538.88
         c/o Watson & Norris, PLLC           10/14/15                            $6,538.88
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,538.88 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
106      Sammie Caldwell                    Unsecured                            $5,086.80              $0.00         $5,086.80
         c/o Watson & Norris, PLLC           10/14/15                            $5,086.80
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,086.80 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
107      Ronnie Carr                        Unsecured                            $5,852.00              $0.00         $5,852.00
         c/o Watson & Norris, PLLC           10/14/15                            $5,852.00
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,852.00 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
108      Jerry Cobb                         Unsecured                            $7,596.80              $0.00         $7,596.80
         c/o Watson & Norris, PLLC           10/14/15                            $7,596.80
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $7,596.80 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
109      Linda Cole                         Unsecured                            $6,791.04              $0.00         $6,791.04
         c/o Watson & Norris, PLLC           10/14/15                            $6,791.04
         1880 Lakeland Drive, Suite G
         Jackson, MS 39216
         <7100-00 General Unsecured § 726(a)(2)>, 610
                               Case 15-10482-KG        Doc 450     Filed 09/19/19         Page 60 of 114
 Printed: 08/26/19 10:36 AM                                                                                               Page: 42

                                        Exhibit C - Claims Register
                               Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:     12/16/15
 Claim   Claimant Name /                    Claim Type/    Claim Ref./          Amount Filed/                  Paid             Claim
Number   <Category>, Priority               Date Filed     Notes                    Allowed                   to Date          Balance
110      Ralph Conley                       Unsecured                                 $6,156.80                  $0.00          $6,156.80
         c/o Watson & Norris, PLLC           10/14/15                                 $6,156.80
         1880 Lakeland Drive, Suite G
         Jackson, MS 39216
         <7100-00 General Unsecured § 726(a)(2)>, 610
111      Donnell Cox                        Unsecured                                 $4,795.20                  $0.00          $4,795.20
         c/o Watson & Norris, PLLC           10/14/15                                 $4,795.20
         1880 Lakeland Drive, Suite G                      Warn Act Claim Submitted as $4,795.20 General Unsecured
         Jackson, MS 39216                                 No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
112      James Cox                          Unsecured                                 $8,115.84                  $0.00          $8,115.84
         1880 Lakeland Drive                 10/14/15                                 $8,115.84
         Suite G                                           Warn Act Claim Submitted as $8,115.84 General Unsecured
         Jackson, MS 39216                                 No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
113      Matthew Crawford                   Unsecured                                 $6,970.80                  $0.00          $6,970.80
         c/o Watson & Norris, PLLC           10/14/15                                 $6,970.80
         1880 Lakeland Drive, Suite G                      Warn Act Claim Submitted as $6,970.80 General Unsecured
         Jackson, MS 39216                                 No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
114      John Crenshaw                      Unsecured                                 $6,344.00                  $0.00          $6,344.00
         1880 Lakeland Drive                 10/14/15                                 $6,344.00
         Suite G                                           Warn Act Claim Submitted as $6,344.00 General Unsecured
         Jackson, MS 39216                                 No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
115P     Richard L. Sinclair                Priority       DOCKET NO.:                    $0.00                  $0.00                 $0.00
         4 Via Subida Rancho                 10/15/15      356                            $0.00


                                                           [Gross Wage $0.00 Less Taxes = Net $0.00]
         Palos Verdes, CA 90275-6402                       On December 11, 2014, a Default Judgment was recorded by the
                                                           Circuit Court of Carroll County, Indiana, in favor or Richard L. Sinclair
                                                           against Chromcraft Revington, Inc. at Judgment Book 2014, Page
                                                           0825 for the sum of $267,572.47, plus interest, costs and attorney
                                                           fees, is hereby avoided in its entirety as a preferential transfer under
                                                           section 547 of the Bankruptcy Code.
                                                           Pursuant to Stipulation Richard L. Sinclair shall have an allowed
                                                           general unsecured, non-priority claim in the amount of $270,000.00
                                                           (Docket No.: 356).
                                                           Total Claim Submitted as $267,572.47 plus Court Costs ($12,475.00
                                                           Priority Wages $255,097.47 General Unsecured)
                               Case 15-10482-KG     Doc 450       Filed 09/19/19         Page 61 of 114
 Printed: 08/26/19 10:36 AM                                                                                              Page: 43

                                        Exhibit C - Claims Register
                               Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                          Claims Bar Date:     12/16/15
 Claim   Claimant Name /                    Claim Type/   Claim Ref./          Amount Filed/                  Paid             Claim
Number   <Category>, Priority               Date Filed    Notes                    Allowed                   to Date          Balance
         <5300-00 Wages>, 510
115U     Richard L. Sinclair                Unsecured     DOCKET NO.:              $270,000.00                  $0.00        $204,105.60
         4 Via Subida Rancho                 10/15/15     356                      $204,105.60


                                                          [Gross Wage $270000.00 Less Taxes = Net $204105.60 FICA
         Palos Verdes, CA 90275-6402                      $7979.40 Income Tax $54000.00 Medicare $3915.00]
                                                          On December 11, 2014, a Default Judgment was recorded by the
                                                          Circuit Court of Carroll County, Indiana, in favor or Richard L. Sinclair
                                                          against Chromcraft Revington, Inc. at Judgment Book 2014, Page
                                                          0825 for the sum of $267,572.47, plus interest, costs and attorney
                                                          fees, is hereby avoided in its entirety as a preferential transfer under
                                                          section 547 of the Bankruptcy Code.
                                                          Pursuant to Stipulation Richard L. Sinclair shall have an allowed
                                                          general unsecured, non-priority claim in the amount of $270,000.00
                                                          (Docket No.: 356).
                                                          Total Claim Submitted as $267,572.47 plus Court Costs ($12,475.00
                                                          Priority Wages $255,097.47 General Unsecured)


         <7100-00 General Unsecured § 726(a)(2)>, 610
116      James Dean                         Unsecured                                $6,707.20                  $0.00          $6,707.20
         c/o Watson & Norris, PLLC           10/15/15                                $6,707.20
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,707.20 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
117      Samuel Dunnigan                    Unsecured                                $6,024.00                  $0.00          $6,024.00
         c/o Watson & Norris, PLLC           10/15/15                                $6,024.00
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,024.00 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
118      David Edwards                      Unsecured                                $4,820.80                  $0.00          $4,820.80
         1880 Lakeland Drive                 10/15/15                                $4,820.80
         Suite G                                          No Supporting Documents
         Jackson, MS 39216
         <7100-00 General Unsecured § 726(a)(2)>, 610
119      Ruthie Faulkner                    Unsecured                                $5,658.00                  $0.00          $5,658.00
         c/o Watson & Norris, PLLC           10/15/15                                $5,658.00
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,658.00 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG       Doc 450      Filed 09/19/19      Page 62 of 114
 Printed: 08/26/19 10:36 AM                                                                                      Page: 44

                                        Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                   Claims Bar Date:     12/16/15
 Claim   Claimant Name /                    Claim Type/   Claim Ref./       Amount Filed/              Paid              Claim
Number   <Category>, Priority               Date Filed    Notes                 Allowed               to Date           Balance
120      Tracy Faulkner                     Unsecured                            $5,275.20               $0.00          $5,275.20
         c/o Watson & Norris, PLLC           10/15/15                            $5,275.20
         1880 Lakeland Drive, Suite G                     No Supporting Documents
         Jackson, MS 39216
         <7100-00 General Unsecured § 726(a)(2)>, 610
121      Sammie Frost                       Unsecured                            $5,236.00               $0.00          $5,236.00
         P. O. Box 688                       10/15/15                            $5,236.00
                                                          Warn Act Claim Submitted as $5,236.00 General Unsecured
         Como, MS 38619                                   No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
122      Shaketha Gardner                   Unsecured                            $5,088.00               $0.00          $5,088.00
         c/o Watson & Norris, PLLC           10/15/15                            $5,088.00
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,088.00 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
123      James Garrett                      Unsecured                            $5,088.00               $0.00          $5,088.00
         1880 Lakeland drive                 10/15/15                            $5,088.00
         Suite G                                          Warn Act Claim Submitted as $5,088.00 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
124      Brian Hammond                      Unsecured                            $6,283.20               $0.00          $6,283.20
         c/o Watson & Norris, PLLC           10/15/15                            $6,283.20
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,283.20 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
125      Anthony Harris                     Unsecured                            $5,125.52               $0.00          $5,125.52
         c/o Watson & Norris, PLLC           10/15/15                            $5,125.52
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,125.52 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
126      Charles Harris                     Unsecured                            $6,053.60               $0.00          $6,053.60
         c/o Watson & Norris, PLLC           10/15/15                            $6,053.60
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,053.60 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG       Doc 450      Filed 09/19/19       Page 63 of 114
 Printed: 08/26/19 10:36 AM                                                                                       Page: 45

                                        Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                     Claims Bar Date:   12/16/15
 Claim   Claimant Name /                    Claim Type/   Claim Ref./       Amount Filed/               Paid             Claim
Number   <Category>, Priority               Date Filed    Notes                 Allowed                to Date          Balance
127      Mickey Harvey                      Unsecured                             $6,857.76               $0.00         $6,857.76
         c/o Watson & Norris, PLLC           10/15/15                             $6,857.76
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,857.76 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
128      Anthony Hawkins                    Unsecured                             $6,013.12               $0.00         $6,013.12
         c/o Watson & Norris, PLLC           10/15/15                             $6,013.12
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,013.12 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
129      E-Box, LLC                         Unsecured                             $6,930.00               $0.00         $6,930.00
         10636 Shelton Road                  10/19/15                             $6,930.00
                                                          Claim Submitted as $6,930.00 General Unsecured; No Classification
         Collierville, TN 38017                           Listed on Claims Register; Supporting Documents Reflect $5,160.00
                                                          General Unsecured
                                                          Claim Submitted as Claim No.: 129 in Chromcraft Revington Case No.:
                                                          15-10482 (However, both Case Number 15-10482 & 15-10481 are
                                                          identified on the Claim; no claim was entered in case 15-10481);
                                                          Support Reflects A liability of Chromcraft Revington, Inc.


         <7100-00 General Unsecured § 726(a)(2)>, 610
130      Lillie Blackmon Hayse              Unsecured                             $7,539.84               $0.00         $7,539.84
         c/o Watson & Norris, PLLC           10/30/15                             $7,539.84
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $7,539.84 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
131      Michael Hibler                     Unsecured                             $6,631.68               $0.00         $6,631.68
         c/o Watson & Norris, PLLC           10/30/15                             $6,631.68
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,631.68 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
132      Arthur Hill                        Unsecured                             $5,275.20               $0.00         $5,275.20
         c/o Watson & Norris, PLLC           10/30/15                             $5,275.20
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,275.20 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
                              Case 15-10482-KG        Doc 450       Filed 09/19/19       Page 64 of 114
 Printed: 08/26/19 10:36 AM                                                                                           Page: 46

                                           Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                        Claims Bar Date:   12/16/15
 Claim   Claimant Name /                       Claim Type/   Claim Ref./       Amount Filed/               Paid             Claim
Number   <Category>, Priority                  Date Filed    Notes                 Allowed                to Date          Balance
133      Billy Johnson                         Unsecured                             $6,533.60                $0.00        $6,533.60
         c/o Watson & Norris, PLLC             10/30/15                              $6,533.60
         1880 Lakeland Drive, Suite G                        Warn Act Claim Submitted as $6,533.60 General Unsecured
         Jackson, MS 39216                                   No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
134      C. W. Johnson                         Unsecured                             $6,533.60                $0.00        $6,533.60
         c/o Watson & Norris, PLLC             10/30/15                              $6,533.60
         1880 Lakeland Drive, Ste G                          Warn Act Claim Submitted as $6,533.60 General Unsecured
         Jackson, MS 39216                                   No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
135      Jeremy Johnson                        Unsecured                             $4,502.40                $0.00        $4,502.40
         1880 Lakeland drive                   10/30/15                              $4,502.40
         Suite G                                             Warn Act Claim Submitted as $4,502.40 General Unsecured
         Jackson, MS 39216                                   No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
136      Andrew Jones                          Unsecured                             $5,384.00                $0.00        $5,384.00
         c/o Watson & Norris, PLLC             10/30/15                              $5,384.00
         1880 Lakeland Drive, Suite G                        Warn Act Claim Submitted as $5,384.00 General Unsecured
         Jackson, MS 39216                                   No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
137      Security Consultants, Inc.            Unsecured                               $470.80                $0.00         $470.80
         3158 Broad Street                     11/02/15                                $470.80
                                                             Claim Submitted as Claim No.: 137 in Chromcraft Revington Case No.:
         Memphis, TN 38112                                   15-10482 (However, both Case Number 15-10482 & 15-10481 are
                                                             identified on the Claim; no claim was entered in case 15-10481);
                                                             Support Reflects A liability of Chromcraft Revington, Inc.
                                                             Claim Submitted as $470.00 General Unsecured; No Classification
                                                             Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
138      Lydia Valle                           Unsecured                             $5,393.00                $0.00           $0.00
         c/o MacMillan, Scholz & Marks, P.C.   11/18/15                                  $0.00
         900 SW Fifth Avenue, Suite 1800                     Claim Withdrew (Docket No.: 342)
         Portland, OR 97204                                  Claim Submitted as $5,393.00 General Unsecured


         <7100-00 General Unsecured § 726(a)(2)>, 610
                               Case 15-10482-KG              Doc 450     Filed 09/19/19         Page 65 of 114
 Printed: 08/26/19 10:36 AM                                                                                                 Page: 47

                                            Exhibit C - Claims Register
                               Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                              Claims Bar Date:   12/16/15
 Claim   Claimant Name /                          Claim Type/    Claim Ref./          Amount Filed/               Paid            Claim
Number   <Category>, Priority                     Date Filed     Notes                    Allowed                to Date         Balance
139      Allstate Office Interiors                Unsecured                                 $1,281.64               $0.00        $1,281.64
         3836 Quakerbridge Road, Suite 110        11/19/15                                  $1,281.64
                                                                 Claim Submitted as $999.26 General Unsecured; No Classification
         Hamilton, NJ 08619                                      Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
140 -2   Mississippi Department of Revenue        Priority       DOCKET NO.:                    $0.00               $0.00           $0.00
         Bankruptcy Section                       11/24/15       318                            $0.00
         P. O. Box 22808
                                                                 Amends Claim No.: 140
         Jackson, MS 39225-2808                                  Claim Submitted as $0.00 Priority to void claim No.: 140


         <5800-00 Claims of Governmental Units>, 570
140A     Mississippi Department of Revenue        Admin Ch. 7 DOCKET NO.:                       $0.00               $0.00           $0.00
         Bankruptcy Section                       11/24/15       318                            $0.00
         P. O. Box 22808
                                                                 Amended by Claim No.: 140-2
         Jackson, MS 39225-2808                                  Motion Filed for Payment of Administrative Chapter 11 Claim [Docket
                                                                 No.: 318]
                                                                 Claim Submitted as $4,734.64 Total Administrative ($2,382.87 Chapter
                                                                 7 Administrative & $2,351.77 Chapter 11 Administrative); Case
                                                                 Converted on 07/31/15; as such no tax incurred for August 2015.
                                                                 Modify to $2,351.77 Priority
                                                                 Sales Tax Period 08/31/15 Tax $300.00 Interest $2.70 Penalty $30.00
                                                                 Sales Tax Period 07/31/15 Tax $300.00 Interest $5.40 Penalty $30.00
                                                                 Use Tax Period 08/31/15 Tax $1,116.55 Interest $10.05 Penalty
                                                                 $111.66
                                                                 Use Tax Period 07/31/15 Tax $1,116.55 Interest $20.10 Penalty
                                                                 $111.66
                                                                 Withholding Tax Period 08/31/15 Tax $732.11 Interest $6.59 Penalty
                                                                 $73.21
                                                                 Withholding Tax Period 07/31/15 Tax $687.00 Interest $12.36 Penalty
                                                                 $68.70


         <2820-00 Other State or Local Taxes (post-petition, incl. post-petition real est. taxes)>, 200
140A     Mississippi Department of Revenue        Admin Ch. 11 DOCKET NO.:                      $0.00               $0.00           $0.00
         Bankruptcy Section                       11/24/15       318                            $0.00
         P. O. Box 22808
                                                                 Amended by Claim No.: 140-2
         Jackson, MS 39225-2808                                  Motion Filed for Payment of Administrative Chapter 11 Claim [Docket
                                                                 No.: 318]
                                                                 Claim Submitted as $4,734.64 Total Administrative ($2,382.87 Chapter
                                                                 7 Administrative & $2,351.77 Chapter 11 Administrative); Case
                                                                 Converted on 07/31/15; as such no tax incurred for August 2015.
                                                                 Modify to $2,351.77 Priority
                             Case 15-10482-KG                Doc 450    Filed 09/19/19        Page 66 of 114
 Printed: 08/26/19 10:36 AM                                                                                                 Page: 48

                                                Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                              Claims Bar Date:   12/16/15
 Claim   Claimant Name /                           Claim Type/   Claim Ref./        Amount Filed/                 Paid            Claim
Number   <Category>, Priority                      Date Filed    Notes                  Allowed                  to Date         Balance
                                                                 Sales Tax Period 08/31/15 Tax $300.00 Interest $2.70 Penalty $30.00
                                                                 Sales Tax Period 07/31/15 Tax $300.00 Interest $5.40 Penalty $30.00
                                                                 Use Tax Period 08/31/15 Tax $1,116.55 Interest $10.05 Penalty
                                                                 $111.66
                                                                 Use Tax Period 07/31/15 Tax $1,116.55 Interest $20.10 Penalty
                                                                 $111.66
                                                                 Withholding Tax Period 08/31/15 Tax $732.11 Interest $6.59 Penalty
                                                                 $73.21
                                                                 Withholding Tax Period 07/31/15 Tax $687.00 Interest $12.36 Penalty
                                                                 $68.70
         <6950-00 Other Operating Expenses (incl. ch 11 sales and payroll taxes paid during ch 7)>, 300
141      Merchant Factors Corp.                    Secured                             $8,033,140.55          $470,647.70        $18,698.13
         Attn: Neville Grusd, Executive V. P.      11/24/15                             $489,345.83
         1441 Broadway, 22nd Floor                               Cash Collateral Stipulation (DIP Lender) on 12/22/2015 [Docket No.:
         New York, NY 10018                                      339]
                                                                 $8,033,140.55 (Pre-Petition) and $402,513.01 as of November 23,
                                                                 2015. Post-Petition (DIP Lender) Sale of Indiana Property turnover
                                                                 $470,647.70 + $18,698.13 Assets w/Collateral Lien (#'s 11, 12, 15, 23,
                                                                 24, 25 & 26)
                                                                 Claim Submitted as $8,033,140.55 Secured; Listed on Claims Register
                                                                 as General Unsecured


         <4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI)>, 100
141      Merchant Factors Corp.                    Unsecured                                  $0.00                 $0.00     $7,543,794.72
         Attn: Neville Grusd, Executive V. P.      11/24/15                            $7,543,794.72
         1441 Broadway, 22nd Floor                               Cash Collateral Stipulation (DIP Lender) on 12/22/2015 [Docket No.:
         New York, NY 10018                                      339]
                                                                 $8,033,140.55 (Pre-Petition) and $402,513.01 as of November 23,
                                                                 2015. Post-Petition (DIP Lender) Sale of Indiana Property turnover
                                                                 $470,647.70 + $18,698.13 Assets w/Collateral Lien (#'s 11, 12, 15, 23,
                                                                 24, 25 & 26)


         <7100-00 General Unsecured § 726(a)(2)>, 610
142      Fastenal Company                          Unsecured                                $196.42                 $0.00           $196.42
         2001 Theurer Boulevard                    11/25/15                                 $196.42
                                                                 Claim Submitted as $196.42 General Unsecured; No Classification
         Winona, MN 55987                                        Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
143      AT&T Corp.                                Unsecured                                  $0.00                 $0.00             $0.00
         c/o AT&T Services, Inc,                   12/02/15                                   $0.00
         One AT&T Way, Room 3A104                                Amended by Claim No.: 143-2
         Bedminster, NJ 07921                                    Claim Appears to Supersede Claim No.: 71
                                                                 Claim Submitted as $22,373.94 General Unsecured; No Classification
                                                                 Listed on Claims Register
                            Case 15-10482-KG             Doc 450    Filed 09/19/19        Page 67 of 114
 Printed: 08/26/19 10:36 AM                                                                                             Page: 49

                                          Exhibit C - Claims Register
                            Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                         Claims Bar Date:    12/16/15
 Claim   Claimant Name /                      Claim Type/    Claim Ref./        Amount Filed/                Paid            Claim
Number   <Category>, Priority                 Date Filed     Notes                  Allowed                 to Date         Balance
                                                             1519
                                                             8626
         <7100-00 General Unsecured § 726(a)(2)>, 610
143 -2   AT&T Corp.                           Unsecured                              $41,954.94                $0.00        $41,954.94
         c/o AT&T Services, Inc,              12/02/15                               $41,954.94
         One AT&T Way, Room 3A104                            Amends Claim No.: 143-1
         Bedminster, NJ 07921                                1519
                                                             8626


         <7100-00 General Unsecured § 726(a)(2)>, 610
144      BellSouth Telecommunications, Inc.   Unsecured                              $32,022.03                $0.00        $32,022.03
         c/o AT&T Services, Inc.              12/02/15                               $32,022.03
         One AT&T Way, Room 3A10                             Claim appears to Supersed Claim No.: 70
         Bedminster, NJ 07921                                Claim Submitted as $32,022.03 General Unsecured; No Classification
                                                             Listed on Claims Register
                                                             3637
                                                             9304


         <7100-00 General Unsecured § 726(a)(2)>, 610
145      Tate County, Mississippi             Secured                                     $0.00          $572,422.72             $0.00
         C/o Lamar & Hannaford, P.A.          12/02/15                              $572,422.72
         214 South Ward Street                               Amended by Claim No.: 145-2
         Senatobia, MS 38668                                 Pursuant to Order [Docket No.: 345]
                                                             Claim Filed for a Total of $1,250,867.30, however, marked as both
                                                             $1,250,867.30 Secured $1,250,867.30 Priority in Error
                                                             2013 $301,529.04 $82,732.58 $60,000.00
                                                             2014 $270,893.68 $72,409.18 $60,000.00
                                                             2015 $270,893.68 $72,409.18 $60,000.00


         <4120-00 Real Estate--Non-consensual Liens (judgments, mechanics liens)>, 100
145      Tate County, Mississippi             Priority                                    $0.00                $0.00             $0.00
         C/o Lamar & Hannaford, P.A.          12/02/15                                    $0.00
         214 South Ward Street                               Amended by Claim No.: 145-2
         Senatobia, MS 38668                                 Pursuant to Order [Docket No.: 345]
                                                             Claim Filed for a Total of $1,250,867.30, however, marked as both
                                                             $1,250,867.30 Secured $1,250,867.30 Priority in Error
                                                             2013 $301,529.04 $82,732.58 $60,000.00
                                                             2014 $270,893.68 $72,409.18 $60,000.00
                                                             2015 $270,893.68 $72,409.18 $60,000.00


         <5800-00 Claims of Governmental Units>, 570
                            Case 15-10482-KG              Doc 450     Filed 09/19/19         Page 68 of 114
 Printed: 08/26/19 10:36 AM                                                                                                 Page: 50

                                          Exhibit C - Claims Register
                            Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                             Claims Bar Date:     12/16/15
 Claim   Claimant Name /                       Claim Type/    Claim Ref./         Amount Filed/                  Paid             Claim
Number   <Category>, Priority                  Date Filed     Notes                   Allowed                   to Date          Balance
145 -2   Tate County, Mississippi              Secured                                $856,406.81                  $0.00              $0.00
         C/o Lamar & Hannaford, P.A.           12/02/15                                      $0.00
         214 South Ward Street                                [Note: Claimant is not entitled to Secured Classification; the Trustee is
         Senatobia, MS 38668                                  not in possession of any collateral]
                                                              Amends Claim No.: 145
                                                              Claim Filed for a Total of $856,406.81, however, marked as both
                                                              $856,406.81 Secured $856,406.81 & Priority in Error
                                                              Pursuant to Order [Docket No.: 345] The Trustee was directed to
                                                              release the escrowed Funds to Tate County in the amount of
                                                              $572,422.72; the amended claim reflects the reduction.
                                                              Unpaid ad valorem taxes assessed against all personal property,
                                                              excluding motor vehicles
                                                              2013 $330,623.95
                                                              2014 $300,107.71
                                                              2015 $294,655.90
                                                              Unpaid Real property taxes
                                                              2013 $95,455.77
                                                              2014 $80,220.01
                                                              2015 $141,766.19
                                                              Unpaid ad valorem tax surcharges at $60,000.00 per year
                                                              2013 $301,529.04 $82,732.58 $60,000.00
                                                              2014 $270,893.68 $72,409.18 $60,000.00
                                                              2015 $270,893.68 $72,409.18 $60,000.00


         <4220-00 Pers. Prop. & Intangibles--Nonconsensual Liens (judgements, storage liens)>, 100
145 -2   Tate County, Mississippi              Priority                               $856,406.81                  $0.00        $856,406.81
         C/o Lamar & Hannaford, P.A.           12/02/15                               $856,406.81
         214 South Ward Street                                Amends Claim No.: 145
         Senatobia, MS 38668                                  Claim Filed for a Total of $856,406.81, however, marked as both
                                                              $856,406.81 Secured $856,406.81 & Priority in Error
                                                              Pursuant to Order [Docket No.: 345] The Trustee was directed to
                                                              release the escrowed Funds to Tate County in the amount of
                                                              $572,422.72; the amended claim reflects the reduction.
                                                              Unpaid ad valorem taxes assessed against all personal property,
                                                              excluding motor vehicles
                                                              2013 $330,623.95
                                                              2014 $300,107.71
                                                              2015 $294,655.90
                                                              Unpaid Real property taxes
                                                              2013 $95,455.77
                                                              2014 $80,220.01
                                                              2015 $141,766.19
                                                              Unpaid ad valorem tax surcharges at $60,000.00 per year
                                                              2013 $301,529.04 $82,732.58 $60,000.00
                                                              2014 $270,893.68 $72,409.18 $60,000.00
                                                              2015 $270,893.68 $72,409.18 $60,000.00
                              Case 15-10482-KG           Doc 450     Filed 09/19/19       Page 69 of 114
 Printed: 08/26/19 10:36 AM                                                                                           Page: 51

                                           Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                        Claims Bar Date:   12/16/15
 Claim   Claimant Name /                      Claim Type/    Claim Ref./       Amount Filed/               Paid             Claim
Number   <Category>, Priority                 Date Filed     Notes                 Allowed                to Date          Balance
         <5800-00 Claims of Governmental Units>, 570
146      Wilsonart LLC                        Unsecured                              $11,556.68              $0.00         $11,556.68
         P. O. Box 6110                       12/04/15                               $11,556.68
                                                             Claim Submitted as $11,556.68 General Unsecured; No Classification
         Temple, TX 76503                                    Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
147      Encore Poly Corporation              Unsecured                               $3,530.00              $0.00          $3,530.00
         240 W. Passaic Street, Suite 7       12/07/15                                $3,530.00
                                                             Claim Submitted as $3,530.00 General Unsecured; No Classification
         Maywood, NJ 07607                                   Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
148      Cynthia C. Brown                     Priority                                $2,561.52              $0.00          $1,853.27
         Post Office Box 25                   12/09/15                                $1,853.27
                                                             [Gross Wage $2561.52 Less Taxes = Net $1853.27 FICA $158.81
         Senatobia, MS 38668                                 Income Tax $512.30 Medicare $37.14]
                                                             No Supporting Documents


         <5300-00 Wages>, 510
149      Virginia Carol Saunders              Priority                                $2,788.45              $0.00          $2,017.45
         6029 Yellow Dog Road                 12/09/15                                $2,017.45
                                                             [Gross Wage $2788.45 Less Taxes = Net $2017.45 FICA $172.88
         Senatobia, MS 38668                                 Income Tax $557.69 Medicare $40.43]
                                                             No Supporting Documents


         <5300-00 Wages>, 510
150      American Express Travel Related      Unsecured      1000 & 1007                  $0.00              $0.00               $0.00
         Services Company                     12/09/15                                    $0.00
         c/o Becket and Lee LLP                              Amended by Claim No.: 150-2
         P. O. Box 3001                                      Claim Submitted as $25,165.50 General Unsecured; No Classification
         Malvern, PA 19355-0701                              Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
150 -2   American Express Travel Related      Unsecured      1000, 1004 &            $66,675.37              $0.00         $66,675.37
         Services Company                     12/09/15       1007                    $66,675.37
         c/o Becket and Lee LLP
         P. O. Box 3001                                      Amends Claim No.: 150
         Malvern, PA 19355-0701
         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG          Doc 450       Filed 09/19/19       Page 70 of 114
 Printed: 08/26/19 10:36 AM                                                                                          Page: 52

                                          Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                        Claims Bar Date:    12/16/15
 Claim   Claimant Name /                       Claim Type/   Claim Ref./        Amount Filed/              Paid              Claim
Number   <Category>, Priority                  Date Filed    Notes                  Allowed               to Date           Balance
151      YRC, Inc. d/b/a YRC Freight           Unsecured                            $315,918.88              $0.00         $315,918.88
         P. O. Box 7914                        12/11/15                             $315,918.88
                                                             Supersedes Claim No.: 48
         Overland Park, KS 66207                             Invoices are also included in Claim No.: 48
                                                             Claim Submitted as $315,918.88 General Unsecured; No
                                                             Classification Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
152S     Iron Mountain Information Management, Secured                                $1,984.00              $0.00               $0.00
         LLC                                   12/14/15                                   $0.00
         1 Federal Street, 7th Floor                         Claim is Waived Pursuant to Order [Docket No.: 439]
                                                             Claim Submitted as $34,054.56 Total ($1,984.00 Secured $32,070.56
         Boston, MA 02111                                    General Unsecured)


         <4220-00 Pers. Prop. & Intangibles--Nonconsensual Liens (judgements, storage liens)>, 100
152U     Iron Mountain Information Management, Unsecured                             $32,070.56              $0.00               $0.00
         LLC                                   12/14/15                                   $0.00
         1 Federal Street, 7th Floor                         Claim is Waived Pursuant to Order [Docket No.: 439]
                                                             Claim Submitted as $34,054.56 Total ($1,984.00 Secured $32,070.56
         Boston, MA 02111                                    General Unsecured)


         <7100-00 General Unsecured § 726(a)(2)>, 610
153      Javco, Inc                            Unsecured                             $50,744.67              $0.00          $50,744.67
         P. O. Box 3058                        12/14/15                              $50,744.67
                                                             Claim Submitted as $50,744.67 General Unsecured; No Classification
         New Haven, CT 06515                                 Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
154      Michael Jones                         Unsecured                              $5,852.00              $0.00           $5,852.00
         c/o Watson & Norris, PLLC             12/15/15                               $5,852.00
         1880 Lakeland Drive, Suite G                        Warn Act Claim Submitted as $5,852.00 General Unsecured; No
         Jackson, MS 39216                                   Classification Listed on Claims Register
                                                             No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
155      Howard Lamar                          Unsecured                              $9,092.72              $0.00           $9,092.72
         c/o Watson & Norris, PLLC             12/15/15                               $9,092.72
         1880 Lakeland Drive, Suite G                        Warn Act Claim Submitted as $9,092.72 General Unsecured; No
         Jackson, MS 39216                                   Classification Listed on Claims Register
                                                             No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
                               Case 15-10482-KG     Doc 450      Filed 09/19/19      Page 71 of 114
 Printed: 08/26/19 10:36 AM                                                                                      Page: 53

                                        Exhibit C - Claims Register
                               Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                   Claims Bar Date:     12/16/15
 Claim   Claimant Name /                    Claim Type/   Claim Ref./       Amount Filed/              Paid              Claim
Number   <Category>, Priority               Date Filed    Notes                 Allowed               to Date           Balance
156      Beverly Lark                       Unsecured                            $5,380.80               $0.00          $5,380.80
         c/o Watson & Norris, PLLC           12/15/15                            $5,380.80
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,380.80 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
157      John Lark                          Unsecured                            $6,707.20               $0.00          $6,707.20
         c/o Watson & Norris, PLLC           12/15/15                            $6,707.20
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,707.20 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
158      Stephanie Lawson                   Unsecured                            $5,261.76               $0.00          $5,261.76
         c/o Watson & Norris, PLLC           12/15/15                            $5,261.76
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,261.76 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
159      Courtney Lee                       Unsecured                            $4,748.80               $0.00          $4,748.80
         c/o Watson & Norris, PLLC           12/15/15                            $4,748.80
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $4,748.80 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
160      William Lewers, Jr.                Unsecured                            $8,316.80               $0.00          $8,316.80
         c/o Watson & Norris, PLLC           12/15/15                            $8,316.80
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $8,316.80 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
161      Mary Lloyd                         Unsecured                            $6,246.40               $0.00          $6,246.40
         c/o Watson & Norris, PLLC           12/15/15                            $6,246.40
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,246.40 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG       Doc 450      Filed 09/19/19      Page 72 of 114
 Printed: 08/26/19 10:36 AM                                                                                      Page: 54

                                        Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                   Claims Bar Date:     12/16/15
 Claim   Claimant Name /                    Claim Type/   Claim Ref./       Amount Filed/              Paid              Claim
Number   <Category>, Priority               Date Filed    Notes                 Allowed               to Date           Balance
162      Albert Loveberry                   Unsecured                            $8,293.36               $0.00          $8,293.36
         c/o Watson & Norris, PLLC           12/15/15                            $8,293.36
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $8,293.36 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
163      Roy Mack                           Unsecured                            $7,042.56               $0.00          $7,042.56
         c/o Watson & Norris, PLLC           12/15/15                            $7,042.56
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $7,042.56 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
164      Abron McGlothian                   Unsecured                            $4,868.00               $0.00          $4,868.00
         c/o Watson & Norris, PLLC           12/15/15                            $4,868.00
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $4,868.00 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
165      Willie McIntyre                    Unsecured                            $7,846.40               $0.00          $7,846.40
         c/o Watson & Norris, PLLC           12/15/15                            $7,846.40
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $7,846.40 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
166      Eddie Miles                        Unsecured                            $4,933.60               $0.00          $4,933.60
         c/o Watson & Norris, PLLC           12/15/15                            $4,933.60
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $4,933.60 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
167      Michelle Mills                     Unsecured                            $6,545.60               $0.00          $6,545.60
         c/o Watson & Norris, PLLC           12/15/15                            $6,545.60
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,545.60 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG       Doc 450      Filed 09/19/19      Page 73 of 114
 Printed: 08/26/19 10:36 AM                                                                                      Page: 55

                                        Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                   Claims Bar Date:     12/16/15
 Claim   Claimant Name /                    Claim Type/   Claim Ref./       Amount Filed/              Paid              Claim
Number   <Category>, Priority               Date Filed    Notes                 Allowed               to Date           Balance
168      Gregory Morgan                     Unsecured                            $7,049.60               $0.00          $7,049.60
         c/o Watson & Norris, PLLC           12/15/15                            $7,049.60
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $7,049.60 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
169      Anita Newson                       Unsecured                            $6,539.52               $0.00          $6,539.52
         c/o Watson & Norris, PLLC           12/15/15                            $6,539.52
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,539.52 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
170      Elsa Perry                         Unsecured                            $7,200.80               $0.00          $7,200.80
         c/o Watson & Norris, PLLC           12/15/15                            $7,200.80
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $7,200.80 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
171      Steven Phillips                    Unsecured                            $5,127.42               $0.00          $5,127.42
         c/o Watson & Norris, PLLC           12/15/15                            $5,127.42
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,127.42 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
172      Otis Porter                        Unsecured                            $4,155.20               $0.00          $4,155.20
         c/o Watson & Norris, PLLC           12/15/15                            $4,155.20
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $4,155.20 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
173      Ricky Reed                         Unsecured                            $6,600.00               $0.00          $6,600.00
         c/o Watson & Norris, PLLC           12/15/15                            $6,600.00
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,600.00 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG       Doc 450      Filed 09/19/19      Page 74 of 114
 Printed: 08/26/19 10:36 AM                                                                                      Page: 56

                                        Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                   Claims Bar Date:     12/16/15
 Claim   Claimant Name /                    Claim Type/   Claim Ref./       Amount Filed/              Paid              Claim
Number   <Category>, Priority               Date Filed    Notes                 Allowed               to Date           Balance
174      Lucille Ross                       Unsecured                            $6,031.80               $0.00          $6,031.80
         c/o Watson & Norris, PLLC           12/15/15                            $6,031.80
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,031.80 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
175      Thomas Rushing                     Unsecured                            $6,548.40               $0.00          $6,548.40
         295 State Highway 310 East          12/15/15                            $6,548.40
                                                          Warn Act Claim Submitted as $6,548.40 General Unsecured; No
         Como, MS 38619                                   Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
176      Carl Shaw                          Unsecured                            $5,478.00               $0.00          $5,478.00
         c/o Watson & Norris, PLLC           12/15/15                            $5,478.00
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,478.00 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
177      Clarence Sipp                      Unsecured                           $14,882.40               $0.00        $14,882.40
         c/o Watson & Norris, PLLC           12/15/15                           $14,882.40
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $14,882.40 General Unsecured
         Jackson, MS 39216                                No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
178      Marsha Stull                       Unsecured                            $7,808.00               $0.00          $7,808.00
         c/o Watson & Norris, PLLC           12/15/15                            $7,808.00
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $7,808.00 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
179      Marvin Tate                        Unsecured                            $7,129.60               $0.00          $7,129.60
         c/o Watson & Norris, PLLC           12/15/15                            $7,129.60
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $7,129.60 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG       Doc 450      Filed 09/19/19      Page 75 of 114
 Printed: 08/26/19 10:36 AM                                                                                      Page: 57

                                        Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                   Claims Bar Date:     12/16/15
 Claim   Claimant Name /                    Claim Type/   Claim Ref./       Amount Filed/              Paid              Claim
Number   <Category>, Priority               Date Filed    Notes                 Allowed               to Date           Balance
180      Curtis Taylor                      Unsecured                            $4,777.92               $0.00          $4,777.92
         c/o Watson & Norris, PLLC           12/15/15                            $4,777.92
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $4,777.92 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
181      Larry Tucker                       Unsecured                            $5,652.00               $0.00          $5,652.00
         c/o Watson & Norris, PLLC           12/15/15                            $5,652.00
         1880 Lakeland Drive                              Warn Act Claim Submitted as $5,652.00 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
182      Bobby Walker                       Unsecured                            $5,945.60               $0.00          $5,945.60
         c/o Watson & Norris, PLLC           12/15/15                            $5,945.60
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,945.60 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
183      William Walker                     Unsecured                            $7,180.80               $0.00          $7,180.80
         c/o Watson & Norris, PLLC           12/15/15                            $7,180.80
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $7,180.80 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
184      Charlie Ward                       Unsecured                            $7,450.08               $0.00          $7,450.08
         c/o Watson & Norris, PLLC           12/15/15                            $7,450.08
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $7,450.08 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
185      Garey Watson                       Unsecured                            $5,310.00               $0.00          $5,310.00
         c/o Watson & Norris, PLLC           12/15/15                            $5,310.00
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,310.00 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG       Doc 450      Filed 09/19/19      Page 76 of 114
 Printed: 08/26/19 10:36 AM                                                                                      Page: 58

                                        Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                   Claims Bar Date:     12/16/15
 Claim   Claimant Name /                    Claim Type/   Claim Ref./       Amount Filed/              Paid              Claim
Number   <Category>, Priority               Date Filed    Notes                 Allowed               to Date           Balance
186      Larry Watson                       Unsecured                            $5,070.40               $0.00          $5,070.40
         c/o Watson & Norris, PLLC           12/15/15                            $5,070.40
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,070.40 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
187      Marius Whitehead, Sr.              Unsecured                            $5,815.00               $0.00          $5,815.00
         c/o Watson & Norris, PLLC           12/15/15                            $5,815.00
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,815.00 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
188      J. D. Wilbourn                     Unsecured                            $7,180.80               $0.00          $7,180.80
         c/o Watson & Norris, PLLC           12/15/15                            $7,180.80
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $7,180.80 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
189      William Wilbourn                   Unsecured                            $6,310.40               $0.00          $6,310.40
         c/o Watson & Norris, PLLC           12/15/15                            $6,310.40
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,310.40 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
190      Jimmie Williams                    Unsecured                            $6,720.00               $0.00          $6,720.00
         c/o Watson & Norris, PLLC           12/15/15                            $6,720.00
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,720.00 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
191      Bonnie Woods                       Unsecured                            $5,427.20               $0.00          $5,427.20
         c/o Watson & Norris, PLLC           12/15/15                            $5,427.20
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,427.20 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
                              Case 15-10482-KG      Doc 450      Filed 09/19/19      Page 77 of 114
 Printed: 08/26/19 10:36 AM                                                                                      Page: 59

                                        Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                   Claims Bar Date:     12/16/15
 Claim   Claimant Name /                    Claim Type/   Claim Ref./       Amount Filed/              Paid              Claim
Number   <Category>, Priority               Date Filed    Notes                 Allowed               to Date           Balance
192      Lynette Wooten                     Unsecured                            $4,898.40               $0.00          $4,898.40
         c/o Watson & Norris, PLLC           12/15/15                            $4,898.40
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $4,898.40 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
193      Ruby Wooten                        Unsecured                            $6,841.60               $0.00          $6,841.60
         c/o Watson & Norris, PLLC           12/15/15                            $6,841.60
         1880 Lakeland Drive, Sutie G                     Warn Act Claim Submitted as $6,841.60 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
194      Joyce Wren                         Unsecured                            $6,024.00               $0.00          $6,024.00
         c/o Watson & Norris, PLLC           12/15/15                            $6,024.00
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,024.00 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
195      Henry Wright, Jr.                  Unsecured                            $6,876.00               $0.00          $6,876.00
         c/o Watson & Norris, PLLC           12/15/15                            $6,876.00
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $6,876.00 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
196      Jessie Wright, Sr.                 Unsecured                            $5,517.84               $0.00          $5,517.84
         c/o Watson & Norris, PLLC           12/15/15                            $5,517.84
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,517.84 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
197      Teresa Young                       Unsecured                            $5,451.36               $0.00          $5,451.36
         c/o Watson & Norris, PLLC           12/15/15                            $5,451.36
         1880 Lakeland Drive, Suite G                     Warn Act Claim Submitted as $5,451.36 General Unsecured; No
         Jackson, MS 39216                                Classification Listed on Claims Register
                                                          No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
                              Case 15-10482-KG             Doc 450    Filed 09/19/19        Page 78 of 114
 Printed: 08/26/19 10:36 AM                                                                                              Page: 60

                                           Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:   12/16/15
 Claim   Claimant Name /                        Claim Type/    Claim Ref./        Amount Filed/                Paid            Claim
Number   <Category>, Priority                   Date Filed     Notes                  Allowed                 to Date         Balance
198      Texas Comptroller of Public Accounts   Priority                                $6,227.78                $0.00          $6,227.78
         Revenue Accounting DIvision,           12/16/15                                $6,227.78
         Bankruptcy                                            Franchise Tax Period 01/01/15 $6,227.78 (Estimated Tax Return)
         P. O. Box 13528
         Austin, TX 78711-3528
         <5800-00 Claims of Governmental Units>, 570
199      Merchandise Mart, LLC                  Unsecured                              $34,385.51                $0.00        $34,385.51
         c/o Vornado Realty Trust               12/16/15                               $34,385.51
         210 Route 4 East                                      Lease @ 225 Merchandise Mart Plaza, Rooms 1078 & 1080, Chicago,
         Paramus, NJ 07652                                     IL
                                                               Claim Submitted as $34,35.51 General Unsecured; No Classification
                                                               Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
200      Arnold Wood, LLC d/b/a H. A. Stiles    Unsecured                                 $282.00                $0.00           $282.00
         Company                                12/16/15                                  $282.00
         P. O. Box 779                                         Claim Submitted as $282.00 General Unsecured; No Classification
                                                               Listed on Claims Register
         Westbrook, ME 04098-0779
         <7100-00 General Unsecured § 726(a)(2)>, 610
201      Krieg DeVault, LLP                     Unsecured                              $45,664.87                $0.00        $45,664.87
         c/o Daniel Motsinger                   12/16/15                               $45,664.87
         One Indiana Square, Suite 2800                        Duplicate of Claim No.: 67
         Indianapolis, IN 46204                                Claim Submitted as $45,664.87 General Unsecured; No Classification
                                                               Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
202      Kurtzman Carson Consultants LLC        Admin Ch. 11 DOCKET NO.:               $38,575.49                $0.00        $38,575.49
         2335 Alaska Avenue                     12/16/15       334                     $38,575.49


                                                               Claims and Noticing Agent for Debtors during Chapter 11 [Motion for
         El Segundo, CA 90245                                  Payment of Chapter 11 Administrative Claim - Docket No.: 334]
                                                               Invoice No.: US_KCC828551 05/01/15 $8,244.39
                                                               Invoice No.: US_KCC845239 05/18/15 $14,177.90
                                                               Invoice No.: US_KCC861416 06/25/15 $8,330.00
                                                               Invoice No.: US_KCC876990 07/28/15 $4,656.91
                                                               Invoice No.: US_KCC892670 08/11/15 $2,254.60
                                                               Invoice No.: US_KCC893550 08/11/15 $911.69


         <6700-00 Other Professional Fees (Prior Chapter)>, 300
                             Case 15-10482-KG            Doc 450    Filed 09/19/19        Page 79 of 114
 Printed: 08/26/19 10:36 AM                                                                                           Page: 61

                                          Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                         Claims Bar Date:   12/16/15
 Claim   Claimant Name /                      Claim Type/    Claim Ref./        Amount Filed/               Paid             Claim
Number   <Category>, Priority                 Date Filed     Notes                  Allowed                to Date          Balance
203P     California Franchise Tax Board       Priority                                $2,467.62               $0.00         $2,467.62
         Bankruptcy Section MS A340           12/21/15                                $2,467.62
         P. O. Box 2952                                      Claim Submitted as $2,467.62 Priority $200.00 General Unsecured
         Sacramento, CA 95812-2952                           (Penalty) $5.92 General Unsecured Interest
                                                             Supporting Documents Reflect $2,423.68 Priority $243.94 General
                                                             Unsecured (Penalty) $5.92 General Unsecured Interest
                                                             Period 12/31/13 Tax $800.00 Penalty $21.97 Interest $23.67
                                                             Period 12/31/14 Tax $800.00 Penalty $21.97
                                                             Period 12/31/15 Tax $800.00
                                                             Period 12/31/13 Penalty $200.00 Interest $5.92


         <5800-00 Claims of Governmental Units>, 570
203U     California Franchise Tax Board       Unsecured                                  $5.92                $0.00              $5.92
         Bankruptcy Section MS A340           12/21/15                                   $5.92
         P. O. Box 2952                                      Claim Submitted as $2,467.62 Priority $200.00 General Unsecured
         Sacramento, CA 95812-2952                           (Penalty) $5.92 General Unsecured Interest
                                                             Supporting Documents Reflect $2,423.68 Priority $243.94 General
                                                             Unsecured (Penalty) $5.92 General Unsecured Interest
                                                             Period 12/31/13 Tax $800.00 Penalty $21.97 Interest $23.67
                                                             Period 12/31/14 Tax $800.00 Penalty $21.97
                                                             Period 12/31/15 Tax $800.00
                                                             Period 12/31/13 Penalty $200.00 Interest $5.92


         <7100-00 General Unsecured § 726(a)(2)>, 610
203U     California Franchise Tax Board       Unsecured                                $200.00                $0.00            $200.00
         Bankruptcy Section MS A340           12/21/15                                 $200.00
         P. O. Box 2952                                      Claim Submitted as $2,467.62 Priority $200.00 General Unsecured
         Sacramento, CA 95812-2952                           (Penalty) $5.92 General Unsecured Interest
                                                             Supporting Documents Reflect $2,423.68 Priority $243.94 General
                                                             Unsecured (Penalty) $5.92 General Unsecured Interest
                                                             Period 12/31/13 Tax $800.00 Penalty $21.97 Interest $23.67
                                                             Period 12/31/14 Tax $800.00 Penalty $21.97
                                                             Period 12/31/15 Tax $800.00
                                                             Period 12/31/13 Penalty $200.00 Interest $5.92


         <7300-00 Fines, Penalties § 726(a)(4)>, 630
204      Mississippi Department of            Unsecured                                $250.00                $0.00            $250.00
         Environmental Quality                07/31/15                                 $250.00
         MDEQ, Legal Division                                Annual Regulatory Title V Permit Fee Period 07/16/15 $250.00 Late
         P. O. Box 2261                                      Penalty Fee $25.00
         Jackson, MS 39225                                   Claim Submitted as $225.00 General Unsecured $25.00 General
                                                             Unsecured (Penalty); No Classification Listed on Claims Register


         <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG            Doc 450      Filed 09/19/19         Page 80 of 114
 Printed: 08/26/19 10:36 AM                                                                                                 Page: 62

                                          Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                             Claims Bar Date:     12/16/15
 Claim   Claimant Name /                       Claim Type/    Claim Ref./         Amount Filed/                  Paid             Claim
Number   <Category>, Priority                  Date Filed     Notes                   Allowed                   to Date          Balance
204      Mississippi Department of             Unsecured                                    $25.00                 $0.00             $25.00
         Environmental Quality                 07/31/15                                     $25.00
         MDEQ, Legal Division                                 Annual Regulatory Title V Permit Fee Period 07/16/15 $250.00 Late
         P. O. Box 2261                                       Penalty Fee $25.00
         Jackson, MS 39225                                    Claim Submitted as $225.00 General Unsecured $25.00 General
                                                              Unsecured (Penalty); No Classification Listed on Claims Register


         <7300-00 Fines, Penalties § 726(a)(4)>, 630
205      Mississippi Department of             Admin Ch. 11                                  $0.00                 $0.00              $0.00
         Environmental Quality                 07/31/15                                      $0.00
         MDEQ, Legal Division                                 Docket No.: 381 to Reconsider Abandonment Orders
         P. O. Box 2261                                       Claim Submitted as Unliquidated Chapter 11 Administrative for
         Jackson, MS 39225                                    inspection performed on 01/07/16 (Note: Facility ceased
                                                              manufacturing operations at One Quality Lane, Senatobia, Mississippi
                                                              on May 13, 2014; as such the inspection was performed +/- two years
                                                              later); No Classification Listed on Claims Register


         <6990-00 Other Prior Chapter Administrative Expenses>, 300
206      Dunn & Bradstreet                    Unsecured                                 $50,943.00                 $0.00         $50,943.00
         c/o RMS Bankruptcy Recovery Services 07/31/15                                  $50,943.00
         P. O. Box 361345                                     Claim Submitted as $50,943.00 General Unsecured; No Classification
         Columbus, OH 43236                                   Listed on Claims Register


         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
207      Liberty Mutual Insurance              Unsecured                              $110,482.00                  $0.00        $110,482.00
         P. O. Box 2027                        07/31/15                               $110,482.00
                                                              Amends Claim No.: 58 (Also refer to Claim No.: 74 which is also
         Keene, NH 03431-7027                                 amending Claim No.: 58)
                                                              Claim Submitted as $125,000.00 Secured Contingent & Unliquidated
                                                              $110,482.00 General Unsecured Contingent & Unliquidated
                                                              No Supporting Documents


         <7100-00 General Unsecured § 726(a)(2)>, 610
207      Liberty Mutual Insurance              Secured                                $125,000.00                  $0.00              $0.00
         P. O. Box 2027                        07/31/15                                      $0.00
                                                              [Note: Claimant is not entitled to Secured Classification; the Trustee is
         Keene, NH 03431-7027                                 not in possession of any collateral]
                                                              Amends Claim No.: 58 (Also refer to Claim No.: 74 which is also
                                                              amending Claim No.: 58)
                                                              Claim Submitted as $125,000.00 Secured Contingent & Unliquidated
                                                              $110,482.00 General Unsecured Contingent & Unliquidated
                                                              No Supporting Documents


         <4220-00 Pers. Prop. & Intangibles--Nonconsensual Liens (judgements, storage liens)>, 100
                            Case 15-10482-KG            Doc 450    Filed 09/19/19       Page 81 of 114
 Printed: 08/26/19 10:36 AM                                                                                          Page: 63

                                         Exhibit C - Claims Register
                            Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                       Claims Bar Date:    12/16/15
 Claim   Claimant Name /                     Claim Type/    Claim Ref./       Amount Filed/               Paid              Claim
Number   <Category>, Priority                Date Filed     Notes                 Allowed                to Date           Balance
208      Angel L. Calcano                    Unsecured      8284                    $4,072.00               $0.00           $4,072.00
         P. O. Box 157                       07/31/15                               $4,072.00
                                                            Duplicate Claim Nos.: 208, 209 & 210 (Claim No.: 210 reflects PR
         Lajas, FL 00667-0157                               instead of FL)
                                                            Insufficient Documents to determine/verify amount claimed on card
                                                            ending 8284
                                                            Claim Submitted as $4,072.00 General Unsecured; No Classification
                                                            Listed on Claims Register


         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
209      Angel L. Calcano                    Unsecured      8284                    $4,072.00               $0.00           $4,072.00
         P. O. Box 157                       07/31/15                               $4,072.00
                                                            Duplicate Claim Nos.: 208, 209 & 210 (Claim No.: 210 reflects PR
         Lajas, FL 00667-0157                               instead of FL)
                                                            Insufficient Documents to determine/verify amount claimed on card
                                                            ending 8284
                                                            Claim Submitted as $4,072.00 General Unsecured; No Classification
                                                            Listed on Claims Register


         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
210      Angel L. Calcano                    Unsecured      8284                    $4,072.00               $0.00           $4,072.00
         P. O. Box 157                       07/31/15                               $4,072.00
                                                            Duplicate Claim Nos.: 208, 209 & 210 (Claim No.: 210 reflects PR
         Lajas, PR 00667-0157                               instead of FL)
                                                            Insufficient Documents to determine/verify amount claimed on card
                                                            ending 8284
                                                            Claim Submitted as $4,072.00 General Unsecured; No Classification
                                                            Listed on Claims Register


         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
211      ProTech Chemicals Ltd               Unsecured                             $14,106.40               $0.00          $14,106.40
         7600 Henri-Bourassa West            07/31/15                              $14,106.40
         St-Laurent
         Quebec Canada H4S 1W3,
         <7100-00 General Unsecured § 726(a)(2)>, 610
212      Indiana Department of Revenue       Priority                             $312,928.29               $0.00         $312,928.29
         Bankruptcy Section, N-240           09/21/15                             $312,928.29
         100 North Senate Avenue                            Amends Claim No.: 90
         Indianapolis, IN 46204                             Claim Submitted as $65,683.55 Secured $312,928.29 Priority
                                                            $31,000.00 General Unsecured
                                                            RST Period End 06/31/14 $19,400.00 Interest $597.95 Penalty
                                                            $1,940.00 Clerk Cost $6.00 *Secured
                                                            RST Period End 07/20/14 Tax $19,400.00 Interest $550.11 Penalty
                                                            $1,940.00 Clerk Cost $6.00 *Secured
                                                            RST Period End 08/22/14 $19,400.00 Interest $497.49 Penalty
                            Case 15-10482-KG           Doc 450     Filed 09/19/19         Page 82 of 114
 Printed: 08/26/19 10:36 AM                                                                                              Page: 64

                                         Exhibit C - Claims Register
                            Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                          Claims Bar Date:     12/16/15
 Claim   Claimant Name /                     Claim Type/   Claim Ref./         Amount Filed/                  Paid             Claim
Number   <Category>, Priority                Date Filed    Notes                   Allowed                   to Date          Balance
                                                           $1,940.00 Clerk Cost $6.00 *Secured
                                                           RST Period End 09/30/14 $19,400.00 Interest $452.84 Penalty
                                                           $1,940.00
                                                           RST Period End 10/31/14 $19,400.00 Interest $403.41 Penalty
                                                           $1,940.00
                                                           RST Period End 11/30/14 Tax $19,400.00 Interest $352.39 Penalty
                                                           $1,940.00
                                                           RST Period End 12/31/14 Tax $19,400.00 Interest $306.15 Penalty
                                                           $1,940.00
                                                           RST Period End 01/31/15 Tax $19,100.00 Interest $252.75 Penalty
                                                           $1,910.00
                                                           RST Period End 02/28/15 Tax $19,100.00 Interest $208.79 Penalty
                                                           $1,910.00
                                                           RST Period End 03/31/15 Tax $19,100.00 Interest $160.13 Penalty
                                                           $1,910.00
                                                           RST Period End 04/30/15 Tax $19,100.00 Interest $113.03 Penalty
                                                           $1,910.00
                                                           RST Period End 05/31/15 Tax $19,100.00 Interest $61.22 Penalty
                                                           $1,910.00
                                                           RST Period End 07/31/15 Tax $19,100.00 Penalty $1,910.00
                                                           With Period End 01/31/15 Tax $14,100.00 Interest $186.58 Penalty
                                                           $1,410.00
                                                           With Period End 02/28/15 Tax $14,100.00 Interest $154.13 Penalty
                                                           $1,410.00
                                                           With Period End 03/31/15 Tax $14,100.00 Interest $118.21 Penalty
                                                           $1,410.00
                                                           With Period End 04/30/15 Tax $14,100.00 Interest $83.44 Penalty
                                                           $1,410.00
                                                           With Period End 05/31/15 Tax $14,100.00 Interest $45.20 Penalty
                                                           $1,410.00
                                                           With Period End 06/30/15 Tax $14,100.00 Interest $12.75 Penalty
                                                           $1,410.00
                                                           With Period End 07/31/15 Tax $14,100.00 Penalty $1,410.00
         <5800-00 Claims of Governmental Units>, 570
212      Indiana Department of Revenue       Secured                                 $65,683.55                 $0.00              $0.00
         Bankruptcy Section, N-240           09/21/15                                     $0.00
         100 North Senate Avenue                           [Note: Claimant is not entitled to Secured Classification; the Trustee is
         Indianapolis, IN 46204                            not in possession of any collateral]
                                                           Amends Claim No.: 90
                                                           Claim Submitted as $65,683.55 Secured $312,928.29 Priority
                                                           $31,000.00 General Unsecured
                                                           RST Period End 06/31/14 $19,400.00 Interest $597.95 Penalty
                                                           $1,940.00 Clerk Cost $6.00 *Secured
                                                           RST Period End 07/20/14 Tax $19,400.00 Interest $550.11 Penalty
                                                           $1,940.00 Clerk Cost $6.00 *Secured
                                                           RST Period End 08/22/14 $19,400.00 Interest $497.49 Penalty
                                                           $1,940.00 Clerk Cost $6.00 *Secured
                            Case 15-10482-KG             Doc 450       Filed 09/19/19        Page 83 of 114
 Printed: 08/26/19 10:36 AM                                                                                              Page: 65

                                           Exhibit C - Claims Register
                            Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                           Claims Bar Date:   12/16/15
 Claim   Claimant Name /                         Claim Type/    Claim Ref./        Amount Filed/               Paid            Claim
Number   <Category>, Priority                    Date Filed     Notes                  Allowed                to Date         Balance
                                                                RST Period End 09/30/14 $19,400.00 Interest $452.84 Penalty
                                                                $1,940.00
                                                                RST Period End 10/31/14 $19,400.00 Interest $403.41 Penalty
                                                                $1,940.00
                                                                RST Period End 11/30/14 Tax $19,400.00 Interest $352.39 Penalty
                                                                $1,940.00
                                                                RST Period End 12/31/14 Tax $19,400.00 Interest $306.15 Penalty
                                                                $1,940.00
                                                                RST Period End 01/31/15 Tax $19,100.00 Interest $252.75 Penalty
                                                                $1,910.00
                                                                RST Period End 02/28/15 Tax $19,100.00 Interest $208.79 Penalty
                                                                $1,910.00
                                                                RST Period End 03/31/15 Tax $19,100.00 Interest $160.13 Penalty
                                                                $1,910.00
                                                                RST Period End 04/30/15 Tax $19,100.00 Interest $113.03 Penalty
                                                                $1,910.00
                                                                RST Period End 05/31/15 Tax $19,100.00 Interest $61.22 Penalty
                                                                $1,910.00
                                                                RST Period End 07/31/15 Tax $19,100.00 Penalty $1,910.00
                                                                With Period End 01/31/15 Tax $14,100.00 Interest $186.58 Penalty
                                                                $1,410.00
                                                                With Period End 02/28/15 Tax $14,100.00 Interest $154.13 Penalty
                                                                $1,410.00
                                                                With Period End 03/31/15 Tax $14,100.00 Interest $118.21 Penalty
                                                                $1,410.00
                                                                With Period End 04/30/15 Tax $14,100.00 Interest $83.44 Penalty
                                                                $1,410.00
                                                                With Period End 05/31/15 Tax $14,100.00 Interest $45.20 Penalty
                                                                $1,410.00
                                                                With Period End 06/30/15 Tax $14,100.00 Interest $12.75 Penalty
                                                                $1,410.00
                                                                With Period End 07/31/15 Tax $14,100.00 Penalty $1,410.00
         <4800-00 State and Local Tax Liens (pre-pet. income, sales, pers. prop. - not real prop.)>, 100
212      Indiana Department of Revenue           Unsecured                              $31,000.00               $0.00        $31,000.00
         Bankruptcy Section, N-240               09/21/15                               $31,000.00
         100 North Senate Avenue                                Amends Claim No.: 90
         Indianapolis, IN 46204                                 Claim Submitted as $65,683.55 Secured $312,928.29 Priority
                                                                $31,000.00 General Unsecured
                                                                RST Period End 06/31/14 $19,400.00 Interest $597.95 Penalty
                                                                $1,940.00 Clerk Cost $6.00 *Secured
                                                                RST Period End 07/20/14 Tax $19,400.00 Interest $550.11 Penalty
                                                                $1,940.00 Clerk Cost $6.00 *Secured
                                                                RST Period End 08/22/14 $19,400.00 Interest $497.49 Penalty
                                                                $1,940.00 Clerk Cost $6.00 *Secured
                                                                RST Period End 09/30/14 $19,400.00 Interest $452.84 Penalty
                                                                $1,940.00
                                                                RST Period End 10/31/14 $19,400.00 Interest $403.41 Penalty
                              Case 15-10482-KG           Doc 450    Filed 09/19/19       Page 84 of 114
 Printed: 08/26/19 10:36 AM                                                                                           Page: 66

                                         Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                        Claims Bar Date:   12/16/15
 Claim   Claimant Name /                      Claim Type/    Claim Ref./        Amount Filed/               Paid            Claim
Number   <Category>, Priority                 Date Filed     Notes                  Allowed                to Date         Balance
                                                             $1,940.00
                                                             RST Period End 11/30/14 Tax $19,400.00 Interest $352.39 Penalty
                                                             $1,940.00
                                                             RST Period End 12/31/14 Tax $19,400.00 Interest $306.15 Penalty
                                                             $1,940.00
                                                             RST Period End 01/31/15 Tax $19,100.00 Interest $252.75 Penalty
                                                             $1,910.00
                                                             RST Period End 02/28/15 Tax $19,100.00 Interest $208.79 Penalty
                                                             $1,910.00
                                                             RST Period End 03/31/15 Tax $19,100.00 Interest $160.13 Penalty
                                                             $1,910.00
                                                             RST Period End 04/30/15 Tax $19,100.00 Interest $113.03 Penalty
                                                             $1,910.00
                                                             RST Period End 05/31/15 Tax $19,100.00 Interest $61.22 Penalty
                                                             $1,910.00
                                                             RST Period End 07/31/15 Tax $19,100.00 Penalty $1,910.00
                                                             With Period End 01/31/15 Tax $14,100.00 Interest $186.58 Penalty
                                                             $1,410.00
                                                             With Period End 02/28/15 Tax $14,100.00 Interest $154.13 Penalty
                                                             $1,410.00
                                                             With Period End 03/31/15 Tax $14,100.00 Interest $118.21 Penalty
                                                             $1,410.00
                                                             With Period End 04/30/15 Tax $14,100.00 Interest $83.44 Penalty
                                                             $1,410.00
                                                             With Period End 05/31/15 Tax $14,100.00 Interest $45.20 Penalty
                                                             $1,410.00
                                                             With Period End 06/30/15 Tax $14,100.00 Interest $12.75 Penalty
                                                             $1,410.00
                                                             With Period End 07/31/15 Tax $14,100.00 Penalty $1,410.00
         <7300-00 Fines, Penalties § 726(a)(4)>, 630
213      Mississippi Department of Revenue    Priority                               $2,396.67                $0.00        $2,396.67
         Bankruptcy Section                   07/13/15                               $2,396.67
         P. O. Box 22808                                     Amends Claim No.: 65
         Jackson, MS 39225-2808                              Claim Submitted as $2,396.67 Priority
                                                             Sales Tax Period 02/28/15 Tax $300.00
                                                             Use Tax Period 02/28/15 Tax $1,186.95
                                                             Withholding Tax Period 02/28/15 Tax $909.72


         <5800-00 Claims of Governmental Units>, 570
BOND     International Sureties, Ltd          Admin Ch. 7                              $880.15             $880.15              $0.00
         701 Poydras Street, Suite 420        07/31/15                                 $880.15
         New Orleans, LA 70139
         <2300-00 Bond Payments>, 200
                              Case 15-10482-KG          Doc 450       Filed 09/19/19         Page 85 of 114
 Printed: 08/26/19 10:36 AM                                                                                                Page: 67

                                             Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                             Claims Bar Date:    12/16/15
 Claim   Claimant Name /                        Claim Type/    Claim Ref./         Amount Filed/                 Paid             Claim
Number   <Category>, Priority                   Date Filed     Notes                   Allowed                  to Date          Balance
GMCO     Giuliano, Miller & Co., LLC            Admin Ch. 7                            $136,340.00            $75,000.00         $61,340.00
         140 Bradford Drive                     07/31/15                               $136,340.00
                                                               The Chapter 7 Professionals agreed to a pro-rata voluntary reduction
         West Berlin, NJ 08053                                 in fees allowing Chapter 11 Professionals a total distribution of
                                                               $50,000.00
                                                               1st Fee Application for Period of July 31, 2015 - March 31, 2016
                                                               $75,000.00 $0.00
                                                               2nd & Final Fee Application for Period of April 1, 2016 - June 12, 2019
                                                               $61,340.00 $1,008.80


         <3310-00 Accountant for Trustee Fees (Trustee Firm)>, 200
GMCO     Giuliano, Miller & Co., LLC            Admin Ch. 7                              $1,008.80                 $0.00          $1,008.80
         140 Bradford Drive                     07/31/15                                 $1,008.80
                                                               1st Fee Application for Period of July 31, 2015 - March 31, 2016
         West Berlin, NJ 08053                                 $75,000.00 $0.00
                                                               2nd & Final Fee Application for Period of April 1, 2016 - June 12, 2019
                                                               $61,340.00 $1,008.80


         <3320-00 Accountant for Trustee Expenses (Trustee Firm)>, 200
HILL     Hill Archive                           Admin Ch. 7                              $6,368.93             $6,368.93              $0.00
         140 Bradford Drive                     07/31/15                                 $6,368.93
         West Berlin, NJ 08091
         <2420-00 Costs to Secure/Maintain Property (E.g., casualty insurance, locksmith, repairs)>, 200
HILL     Hill Archive                           Admin Ch. 7                              $2,794.77             $2,794.77              $0.00
         140 Bradford Drive                     07/31/15                                 $2,794.77
         West Berlin, NJ 08091
         <2410-00 Admin. Rent (post-petition storage fees, leases, etc.)>, 200
PSZJ     Pachulski Stang Ziehl & Jones LLP      Admin Ch. 7                            $213,617.00            $75,000.00        $138,617.00
         919 North Market Street, 17th Floor    07/31/15                               $213,617.00
                                                               The Chapter 7 Professionals agreed to a pro-rata voluntary reduction
         Wilmington, DE 19801                                  in fees allowing Chapter 11 Professionals a total distribution of
                                                               $50,000.00
                                                               Counsel to Trustee
                                                               1st Fee Application for Period of 7/31/2015 - 5/31/2016 $135,208.50
                                                               $12,779.91
                                                               2nd Fee Application for Period of 6/1/2016 - 10/31/2016 $43,019.50
                                                               $5,106.33
                                                               2nd Fee Application for Period of 6/1/2016 - 10/31/2016 $43,019.50
                                                               $5,106.33
                                                               3rd & Final Fee Application for Period of 07/31/15 - 04/30/19
                                                               $35,389.00 $3,811.39


         <3210-00 Attorney for Trustee Fees (Other Firm)>, 200
                              Case 15-10482-KG         Doc 450        Filed 09/19/19        Page 86 of 114
  Printed: 08/26/19 10:36 AM                                                                                              Page: 68

                                             Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                            Claims Bar Date:   12/16/15
 Claim    Claimant Name /                       Claim Type/    Claim Ref./        Amount Filed/                Paid             Claim
Number    <Category>, Priority                  Date Filed     Notes                  Allowed                 to Date          Balance
 PSZJ    Pachulski Stang Ziehl & Jones LLP      Admin Ch. 7                            $21,697.63                $0.00         $21,697.63
         919 North Market Street, 17th Floor    07/31/15                               $21,697.63
                                                               Counsel to Trustee
         Wilmington, DE 19801                                  1st Fee Application for Period of 7/31/2015 - 5/31/2016 $135,208.50
                                                               $12,779.91
                                                               2nd Fee Application for Period of 6/1/2016 - 10/31/2016 $43,019.50
                                                               $5,106.33
                                                               3rd & Final Fee Application for Period of 07/31/15 - 04/30/19
                                                               $35,389.00 $3,811.39


         <3220-00 Attorney for Trustee Expenses (Other Firm)>, 200
HILCO    Hilco Real Estate, LLC                 Admin Ch. 7                            $17,981.93           $17,981.93               $0.00
         5 Revere Drive, Suite 206              07/31/15                               $17,981.93
                                                               Property Tax Consultant
         Northbrook, IL 60062                                  Negotiated Savings on Assessed Value of Delphi Property (35% of
                                                               $51,376.93) Tax Reduction from $91,341.00 to $39,964.07 a total
                                                               savings of $51,376.93


         <3731-00 Consultant for Trustee Fees>, 200
HILCO    Hilco Real Estate, LLC                 Admin Ch. 7                            $63,750.00           $63,750.00               $0.00
         5 Revere Drive, Suite 206              07/31/15                               $63,750.00
                                                               Real Estate Broker and Auctioneer and Hilco Valuation Services as
         Northbrook, IL 60062                                  Property Tax Consultant (6%)


         <3510-00 Realtor for Trustee Fees (Real Estate Commissions)>, 200
HILCO    Hilco Real Estate, LLC                 Admin Ch. 7                             $7,401.00            $7,401.00               $0.00
         5 Revere Drive, Suite 206              07/31/15                                $7,401.00
                                                               Real Estate Broker and Auctioneer and Hilco Valuation Services as
         Northbrook, IL 60062                                  Property Tax Consultant
                                                               Cap at $7,500.00


         <3520-00 Realtor for Trustee Expenses>, 200
DOC298   Krieg DeVault, LLP                     Admin Ch. 11                            $6,630.75                $0.00          $6,630.75
         c/o Daniel Motsinger                   12/16/15                                $6,630.75
         One Indiana Square, Suite 2800                        Claim States Ordinary Professional (Docket No.: 120)
         Indianapolis, IN 46204                                Also Filed Pre-Petition Claim Nos.: 67 & 201
                                                               Krieg DeVault LLP ($11,630.75 less ($5,000.00) Retainer = $6,630.75


         <6700-00 Other Professional Fees (Prior Chapter)>, 300
                              Case 15-10482-KG             Doc 450    Filed 09/19/19   Page 87 of 114
   Printed: 08/26/19 10:36 AM                                                                                   Page: 69

                                             Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                                 Claims Bar Date:   12/16/15
  Claim     Claimant Name /                     Claim Type/    Claim Ref./     Amount Filed/        Paid             Claim
 Number     <Category>, Priority                Date Filed     Notes               Allowed         to Date          Balance
NOTFILED City of Woburn                         Priority                               $0.00            $0.00          $0.00
                                                03/05/15                               $0.00
           <5800-00 Claims of Governmental Units>, 570
NOTFILED State of California/Franchise Tax      Priority                               $0.00            $0.00          $0.00
         Department                             03/05/15                               $0.00


           <5200-00 Unsecured Claims Allowed>, 505
NOTFILED AAA Cooper Transportation              Unsecured                              $0.00            $0.00          $0.00
                                                03/05/15                               $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Abron McGlothian                       Unsecured                              $0.00            $0.00          $0.00
                                                03/05/15                               $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Albert Loveberry                       Unsecured                              $0.00            $0.00          $0.00
                                                03/05/15                               $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Andrew Jones                           Unsecured                              $0.00            $0.00          $0.00
                                                03/05/15                               $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Anita Newson                           Unsecured                              $0.00            $0.00          $0.00
                                                03/05/15                               $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Anthony Capriotti                      Unsecured                              $0.00            $0.00          $0.00
                                                03/05/15                               $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Anthony D. Harris                      Unsecured                              $0.00            $0.00          $0.00
                                                03/05/15                               $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Anthony Hawkins                        Unsecured                              $0.00            $0.00          $0.00
                                                03/05/15                               $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Arlie Watkins                          Unsecured                              $0.00            $0.00          $0.00
                                                03/05/15                               $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Arthur Hill                            Unsecured                              $0.00            $0.00          $0.00
                                                03/05/15                               $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
                              Case 15-10482-KG        Doc 450      Filed 09/19/19   Page 88 of 114
   Printed: 08/26/19 10:36 AM                                                                                Page: 70

                                          Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                              Claims Bar Date:   12/16/15
  Claim    Claimant Name /                    Claim Type/   Claim Ref./     Amount Filed/        Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes               Allowed         to Date          Balance
NOTFILED Barbara Bush                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Barbara Heiges                       Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Barbara Pope                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Betty Ann Bushy                      Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Beverly Lark                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Billy G. Armstrong                   Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Billy Johnson                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Bobby Walker                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Bonnie Woods                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Brian Hammond                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED C.W. Johnson c/o Louis Watson,       Unsecured                             $0.00            $0.00          $0.00
         Esq./Watson & Harris, PLLC            03/05/15                             $0.00


           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Camod Creshon Lynch                  Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG         Doc 450      Filed 09/19/19   Page 89 of 114
   Printed: 08/26/19 10:36 AM                                                                                Page: 71

                                          Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                              Claims Bar Date:   12/16/15
  Claim    Claimant Name /                    Claim Type/   Claim Ref./     Amount Filed/        Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes               Allowed         to Date          Balance
NOTFILED Carl Shaw                            Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Cassandra Morrow                     Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Charles Harris                       Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Charlie Jo Ward                      Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED City of Woburn                       Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Clarence Sipp                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Courtney Lee                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Crossroads Financial LLC             Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Crown-Denver V, LLC                  Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Curtis Taylor                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED CW Johnson                           Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Cynthia Brown                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
                              Case 15-10482-KG        Doc 450      Filed 09/19/19   Page 90 of 114
   Printed: 08/26/19 10:36 AM                                                                                Page: 72

                                          Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                              Claims Bar Date:   12/16/15
  Claim    Claimant Name /                    Claim Type/   Claim Ref./     Amount Filed/        Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes               Allowed         to Date          Balance
NOTFILED Cynthia Crook                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Danny Carrol Kopf                    Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED David C. Edwards                     Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED David S. Bulliner                    Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED David Sparks                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Demetrius Garrett                    Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Donald Butler                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Donnell Cox                          Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Doris Ann Lipford                    Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Dwight Jones                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Earnestine Hardy                     Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Eddle Lee Phillips                   Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG         Doc 450      Filed 09/19/19   Page 91 of 114
   Printed: 08/26/19 10:36 AM                                                                                Page: 73

                                          Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                              Claims Bar Date:   12/16/15
  Claim    Claimant Name /                    Claim Type/   Claim Ref./     Amount Filed/        Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes               Allowed         to Date          Balance
NOTFILED Elsa Perry                           Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Frederick James Duell                Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Garey Watson                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Gary Gary                            Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Gary Taylor                          Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Gary Wayne Gibson                    Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED George Gassion                       Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Gerri Lynn Hudspeth                  Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Gregory Morgan                       Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Henry Wright, Jr.                    Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Herbert Avent                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Howard Lamar                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG        Doc 450      Filed 09/19/19   Page 92 of 114
   Printed: 08/26/19 10:36 AM                                                                               Page: 74

                                         Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                             Claims Bar Date:   12/16/15
  Claim    Claimant Name /                   Claim Type/   Claim Ref./     Amount Filed/        Paid             Claim
 Number    <Category>, Priority              Date Filed    Notes               Allowed         to Date          Balance
NOTFILED Ira David Casey                     Unsecured                             $0.00            $0.00          $0.00
                                              03/05/15                             $0.00
          <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED J.D. Wilbourn                       Unsecured                             $0.00            $0.00          $0.00
                                              03/05/15                             $0.00
          <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Jack Blakely                        Unsecured                             $0.00            $0.00          $0.00
                                              03/05/15                             $0.00
          <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Jake L. Finney                      Unsecured                             $0.00            $0.00          $0.00
                                              03/05/15                             $0.00
          <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED James B. Garrett                    Unsecured                             $0.00            $0.00          $0.00
                                              03/05/15                             $0.00
          <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED James Beard, III                    Unsecured                             $0.00            $0.00          $0.00
                                              03/05/15                             $0.00
          <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED James Dean                          Unsecured                             $0.00            $0.00          $0.00
                                              03/05/15                             $0.00
          <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED James E. Heathcock                  Unsecured                             $0.00            $0.00          $0.00
                                              03/05/15                             $0.00
          <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED James Heffner                       Unsecured                             $0.00            $0.00          $0.00
                                              03/05/15                             $0.00
          <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED James L. Cox                        Unsecured                             $0.00            $0.00          $0.00
                                              03/05/15                             $0.00
          <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED James Michael La Neve               Unsecured                             $0.00            $0.00          $0.00
                                              03/05/15                             $0.00
          <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED James Overwyk                       Unsecured                             $0.00            $0.00          $0.00
                                              03/05/15                             $0.00
          <7100-00 General Unsecured § 726(a)(2)>, 610
                              Case 15-10482-KG        Doc 450      Filed 09/19/19   Page 93 of 114
   Printed: 08/26/19 10:36 AM                                                                                Page: 75

                                          Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                              Claims Bar Date:   12/16/15
  Claim    Claimant Name /                    Claim Type/   Claim Ref./     Amount Filed/        Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes               Allowed         to Date          Balance
NOTFILED Janet Hawks                          Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Jenifer Ann Lancaster                Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Jerry L. Cobb                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Jerry Wayne Bourland                 Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Jessie Wright, Sr.                   Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Jimmie Williams                      Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED John E. Crenshaw                     Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED John Kadlec                          Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED John Lark                            Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED John White                           Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Johnny D. Lewallen                   Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Joseph Walker                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG         Doc 450      Filed 09/19/19   Page 94 of 114
   Printed: 08/26/19 10:36 AM                                                                                Page: 76

                                          Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                              Claims Bar Date:   12/16/15
  Claim    Claimant Name /                    Claim Type/   Claim Ref./     Amount Filed/        Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes               Allowed         to Date          Balance
NOTFILED Joyce Wren                           Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Julie Alverez                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Julie Johnson                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Karen S. Morrow                      Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Kenneth Thompson                     Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Kenneth Wayne Lantrip                Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Larry Edwards                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Larry Holliday                       Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Larry Tucker                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Larry Watson                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Leislye D. Ball                      Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Lesia M. Cathey                      Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG         Doc 450      Filed 09/19/19   Page 95 of 114
   Printed: 08/26/19 10:36 AM                                                                                Page: 77

                                          Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                              Claims Bar Date:   12/16/15
  Claim    Claimant Name /                    Claim Type/   Claim Ref./     Amount Filed/        Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes               Allowed         to Date          Balance
NOTFILED Leslle Wilbourn                      Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Lillie Blackmon-Hayse                Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Linda Carr                           Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Linda Cole                           Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Lucille Ross                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Lynette Wooten                       Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Marius Whitehead, Sr.                Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Marsha Stull                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Marvin Tate                          Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Marvin White                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Mary F. Lloyd                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Matthew Crawford                     Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG         Doc 450      Filed 09/19/19   Page 96 of 114
   Printed: 08/26/19 10:36 AM                                                                                Page: 78

                                          Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                              Claims Bar Date:   12/16/15
  Claim    Claimant Name /                    Claim Type/   Claim Ref./     Amount Filed/        Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes               Allowed         to Date          Balance
NOTFILED Matthew Johnson                      Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Matthew Louis Prochaska              Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Melissa Joy Johnson                  Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Meshell Toliver                      Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Michael Andrews                      Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Michael Henderson                    Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Michael Hibler                       Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Michael Jones                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Michelle Mills                       Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Mickey Harvey                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Mike Hanna                           Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Myron Hamas c/o William R. Groth,    Unsecured                             $0.00            $0.00          $0.00
         Esq./Fillenwarth Dennerlin            03/05/15                             $0.00


           <7100-00 General Unsecured § 726(a)(2)>, 610
                              Case 15-10482-KG        Doc 450       Filed 09/19/19   Page 97 of 114
   Printed: 08/26/19 10:36 AM                                                                                 Page: 79

                                            Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                               Claims Bar Date:   12/16/15
  Claim    Claimant Name /                     Claim Type/   Claim Ref./     Amount Filed/        Paid             Claim
 Number    <Category>, Priority                Date Filed    Notes               Allowed         to Date          Balance
NOTFILED Nancy H. Darnell                      Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                              $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Norman Woolfolk                       Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                              $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Office Coord., Inc                    Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                              $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Otis Porter                           Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                              $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Patricia Harris                       Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                              $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Patti West                            Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                              $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Ralph Conley                          Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                              $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Randy Smitherman                      Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                              $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Rebecca Dickerson                     Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                              $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Rebecca Holden                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                              $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Reliance Trust Company/Brenda L.      Unsecured                             $0.00            $0.00          $0.00
         Savage, CRSP/Vice President           03/05/15                              $0.00


           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Ricky Reed                            Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                              $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
                             Case 15-10482-KG         Doc 450      Filed 09/19/19   Page 98 of 114
   Printed: 08/26/19 10:36 AM                                                                                Page: 80

                                          Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                              Claims Bar Date:   12/16/15
  Claim    Claimant Name /                    Claim Type/   Claim Ref./     Amount Filed/        Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes               Allowed         to Date          Balance
NOTFILED Rico Orange                          Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Rik Talley                           Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Robbie Renee Thompson                Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Robert L. Maxwell                    Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Rockeal Michelle Cornelius           Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Rodney Moore                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Ronnie Carr c/o Louis Watson,        Unsecured                             $0.00            $0.00          $0.00
         Esq./Watson & Norris, PLLC            03/05/15                             $0.00


           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Ronnie Hudson c/o Brian C. Gambrell, Unsecured                             $0.00            $0.00          $0.00
         Esq./Janik L.L.P.                    03/05/15                              $0.00


           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Roy L. Voyles                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Roy Mack                             Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Ruby Wooten                          Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Ruthie Faulkner                      Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
                              Case 15-10482-KG        Doc 450      Filed 09/19/19   Page 99 of 114
   Printed: 08/26/19 10:36 AM                                                                                Page: 81

                                          Exhibit C - Claims Register
                              Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                              Claims Bar Date:   12/16/15
  Claim    Claimant Name /                    Claim Type/   Claim Ref./     Amount Filed/        Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes               Allowed         to Date          Balance
NOTFILED Sammie Frost                         Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Sammy Caldwell                       Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Samuel Dunnigan                      Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Sandra Enis                          Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Sara Lewis                           Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Sheila Ann Johnson                   Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Sheila Darnell Adams                 Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Sheketha Gardner                     Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Sherman Toney                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Stanley L. Ayers                     Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Stephanie Lawson                     Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Steve Sanders                        Unsecured                             $0.00            $0.00          $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
                            Case 15-10482-KG         Doc 450      Filed 09/19/19   Page 100 of 114
   Printed: 08/26/19 10:36 AM                                                                                Page: 82

                                          Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                              Claims Bar Date:   12/16/15
  Claim    Claimant Name /                    Claim Type/   Claim Ref./    Amount Filed/         Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes              Allowed          to Date          Balance
NOTFILED Steven Phillips                      Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Steven Tritman                       Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Tammy Renee Moore                    Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Teresa Young                         Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Terry McGhee                         Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Thomas Deloach                       Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Thomas Rushing                       Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Thomas Totten                        Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Thomas Wheatley                      Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Timothy Dee Redd                     Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Tracy Faulkner                       Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Turner Hughey                        Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
                               Case 15-10482-KG      Doc 450      Filed 09/19/19   Page 101 of 114
   Printed: 08/26/19 10:36 AM                                                                                Page: 83

                                          Exhibit C - Claims Register
                               Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                              Claims Bar Date:   12/16/15
  Claim    Claimant Name /                    Claim Type/   Claim Ref./    Amount Filed/         Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes              Allowed          to Date          Balance
NOTFILED Uta Garrett                          Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Vickie Lynn Smith                    Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Virginia Carol Saunders              Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Wade Carpenter                       Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Walter S. Allen                      Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Wang Strategic Communications        Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Watkins Shepard Trucking, Inc.       Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED William Edward Anderson              Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED William Lewers, Jr.                  Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED William Raymond Becker               Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED William Walker                       Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED William Wilbourn                     Unsecured                            $0.00             $0.00          $0.00
                                               03/05/15                            $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
                            Case 15-10482-KG         Doc 450       Filed 09/19/19   Page 102 of 114
   Printed: 08/26/19 10:36 AM                                                                                 Page: 84

                                            Exhibit C - Claims Register
                             Case: 15-10482-KG CHROMCRAFT REVINGTON INC.
                                                                                               Claims Bar Date:   12/16/15
  Claim    Claimant Name /                     Claim Type/   Claim Ref./    Amount Filed/         Paid             Claim
 Number    <Category>, Priority                Date Filed    Notes              Allowed          to Date          Balance
NOTFILED Willie A. Meeks                       Unsecured                            $0.00             $0.00           $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Willie Joe Bobo                       Unsecured                            $0.00             $0.00           $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED AAA Business Solutions                Unsecured                            $0.00             $0.00           $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Wiseway Motor Freight, Inc            Unsecured                            $0.00             $0.00           $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED 1 Resource, Inc.                      Unsecured                            $0.00             $0.00           $0.00
                                               07/31/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED 2020 Technologies Corp.               Unsecured                            $0.00             $0.00           $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED 3 DP Interiors                        Unsecured                            $0.00             $0.00           $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED A D Waynne                            Unsecured                            $0.00             $0.00           $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Abbey's Home Furnishings              Unsecured                            $0.00             $0.00           $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Abercrombie Textiles                  Unsecured                            $0.00             $0.00           $0.00
                                               07/31/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED ABM Janitorial Services               Unsecured                            $0.00             $0.00           $0.00
                                               03/05/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED General Unsecured Scheduled Claims Unsecured                               $0.00             $0.00           $0.00
           not imported from Schedule "F"      07/31/15                             $0.00
           <7100-00 General Unsecured § 726(a)(2)>, 610

                                                                               Case Total:   $1,725,890.79    $14,466,968.82
                     Case 15-10482-KG             Doc 450       Filed 09/19/19      Page 103 of 114



                                  TRUSTEE'S PROPOSED DISTRIBUTION                                          Exhibit D

            Case No.: 15-10482-KG
            Case Name: CHROMCRAFT REVINGTON INC.
            Trustee Name: Alfred T. Giuliano, Trustee (DE)
                                                  Balance on hand:                           $          335,307.99
              Claims of secured creditors will be paid as follows:

 Claim        Claimant                                Claim Allowed Amount Interim Payments                Proposed
 No.                                                Asserted       of Claim          to Date               Payment
   2          Cross Gate Services, Inc             30,552.17                0.00                 0.00           0.00
   9          Samuel Dunnigan                        1,312.54               0.00                 0.00           0.00
   25         AFCO                                       0.00               0.00                 0.00           0.00
   32S        Indiana Department of                      0.00               0.00                 0.00           0.00
              Revenue
   58S        Liberty Mutual Insurance                   0.00               0.00                 0.00           0.00
              Group
   74         Liberty Mutual Insurance            125,000.00                0.00                 0.00           0.00
              Group
   90S        Indiana Department of                65,683.55                0.00                 0.00           0.00
              Revenue
  141         Merchant Factors Corp.          8,033,140.55           489,345.83        470,647.70          18,698.13
  145         Tate County, Mississippi                   0.00        572,422.72        572,422.72               0.00
  145 -2      Tate County, Mississippi            856,406.81                0.00                 0.00           0.00
  152S        Iron Mountain Information              1,984.00               0.00                 0.00           0.00
              Management, LLC
  207         Liberty Mutual Insurance            125,000.00                0.00                 0.00           0.00
  212         Indiana Department of                65,683.55                0.00                 0.00           0.00
              Revenue
                                                  Total to be paid to secured creditors:     $           18,698.13
                                                  Remaining balance:                         $          316,609.86

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                               Total Requested Interim Payments         Proposed
                                                                                          to Date        Payment
Trustee, Fees - Alfred T. Giuliano, Trustee                           85,874.24                  0.00      83,674.52
Trustee, Expenses - Alfred T. Giuliano, Trustee                          720.75                  0.00         720.75
Attorney for Trustee, Fees - Dellinger & Dellinger Law                 4,727.68            4,727.68             0.00
Office


   UST Form 101-7-TFR (05/1/2011)
                     Case 15-10482-KG          Doc 450       Filed 09/19/19     Page 104 of 114




Attorney for Trustee, Expenses - Dellinger & Dellinger              2,516.04           2,516.04               0.00
Law Office
Accountant for Trustee, Fees - Giuliano, Miller & Co.,            136,340.00          75,000.00        48,931.67
LLC
Accountant for Trustee, Expenses - Giuliano, Miller & Co.,          1,008.80                 0.00       1,008.80
LLC
Other Fees: Hilco Real Estate, LLC                                 81,731.93          81,731.93               0.00
Other Expenses: Cost of Sale                                        5,438.50           5,438.50               0.00
Attorney for Trustee Fees - Pachulski Stang Ziehl & Jones         213,617.00          75,000.00       110,576.49
LLP
Attorney for Trustee Expenses - Pachulski Stang Ziehl &            21,697.63                 0.00      21,697.63
Jones LLP
Other Expenses: Cost of Sale - Taxes                              415,911.37         415,911.37               0.00
Other Expenses: Hilco Real Estate, LLC                              7,401.00           7,401.00               0.00
Other Expenses: Hill Archive                                        9,163.70           9,163.70               0.00
Other Expenses: Internal Revenue Servics                               50.00              50.00               0.00
Other Expenses: International Sureties, Ltd                           880.15            880.15                0.00
Other Expenses: Iron Mountain                                       5,000.00           5,000.00               0.00
Other Expenses: Mississippi Department of Revenue                       0.00                 0.00             0.00
                           Total to be paid for chapter 7 administration expenses:       $          266,609.86
                           Remaining balance:                                            $           50,000.00

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                            Total Requested Interim Payments        Proposed
                                                                                       to Date       Payment
Attorney for Trustee/D-I-P Fees - Lowenstein Sandler LLP           97,488.08                 0.00      18,781.23
Attorney for Trustee/D-I-P Expenses - Lowenstein Sandler                0.00                 0.00             0.00
LLP
Accountant for Trustee/D-I-P Fees - EisnerAmpter, LLP              10,260.00                 0.00       1,976.62
Accountant for Trustee/D-I-P Expenses - EisnerAmpter,                 322.00                 0.00            62.03
LLP
Other Fees: Goldstein & McClintock LLLP                            42,278.37                 0.00       8,144.99
Other Expenses: Goldstein & McClintock LLLP                             0.00                 0.00             0.00
Attorney for Trustee/D-I-P Fees - White & Williams, LLP            56,419.50                 0.00      10,869.31
Attorney for Trustee/D-I-P Expenses - White & Williams,             4,229.22                 0.00           814.77
LLP

   UST Form 101-7-TFR (05/1/2011)
                      Case 15-10482-KG          Doc 450      Filed 09/19/19       Page 105 of 114




Other Fees: Krieg DeVault, LLP                                       6,630.75                 0.00      1,277.42
Other Fees: Kurtzman Carson Consultants LLC                         38,575.49                 0.00      7,431.63
Other Fees: Sockol Consulting Group, Inc.                                0.00                 0.00          0.00
Other Expenses: Mississippi Department of Environmental                  0.00                 0.00          0.00
Quality
Other Expenses: Mississippi Department of Revenue                        0.00                 0.00          0.00
Other Expenses: Sockol Consulting Group, Inc.                            0.00                 0.00          0.00
Other Expenses: Wisconsin Department of Revenue                      3,332.43                 0.00        642.00
                            Total to be paid for prior chapter administrative expenses:   $          50,000.00
                            Remaining balance:                                            $               0.00

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $1,267,228.60 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                      Allowed Amount Interim Payments           Proposed
No                                                                 of Claim          to Date          Payment
              EFTPS                                                  1,160.75                 0.00          0.00
              EFTPS                                                    271.47                 0.00          0.00
              EFTPS                                                    794.82                 0.00          0.00
   1P         Mississippi Department of Revenue                          0.00                 0.00          0.00
   9          Samuel Dunnigan                                        1,312.54                 0.00          0.00
  15          Internal Revenue Service                               1,000.00                 0.00          0.00
  21P         William Raymond Becker                                12,475.00                 0.00          0.00
  28P         Missouri Department of Revenue                           656.70                 0.00          0.00
  32P         Indiana Department of Revenue                              0.00                 0.00          0.00
  33P         State of Michigan-CD                                     158.27                 0.00          0.00
  34P         Tippecanoe County Treasurer                                0.00                 0.00          0.00
  36P         Carroll County Treasurer                                   0.00                 0.00          0.00
  37          Florida Department of Revenue                         15,647.15                 0.00          0.00
  38P         Indiana Department of Revenue                              0.00                 0.00          0.00
  42P         Mississippi Department of Revenue                     45,089.52                 0.00          0.00
  59          Commonwealth of Virginia                                 487.50                 0.00          0.00
  65P         Mississippi Department of Revenue                          0.00                 0.00          0.00
  80P         Wisconsin Department of Revenue                        1,500.74                 0.00          0.00

   UST Form 101-7-TFR (05/1/2011)
                       Case 15-10482-KG          Doc 450       Filed 09/19/19       Page 106 of 114




 83            Donna Vessels                                             897.00                 0.00              0.00
 90P           Indiana Department of Revenue                               0.00                 0.00              0.00
 115P          Richard L. Sinclair                                         0.00                 0.00              0.00
 140 -2        Mississippi Department of Revenue                           0.00                 0.00              0.00
 145           Tate County, Mississippi                                    0.00                 0.00              0.00
 145 -2        Tate County, Mississippi                             856,406.81                  0.00              0.00
 148           Cynthia C. Brown                                        2,561.52                 0.00              0.00
 149           Virginia Carol Saunders                                 2,788.45                 0.00              0.00
 198           Texas Comptroller of Public Accounts                    6,227.78                 0.00              0.00
 203P          California Franchise Tax Board                          2,467.62                 0.00              0.00
 212           Indiana Department of Revenue                        312,928.29                  0.00              0.00
 213           Mississippi Department of Revenue                       2,396.67                 0.00              0.00
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $                0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 12,501,069.05 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
               EFTPS                                                   4,256.11                 0.00              0.00
               EFTPS                                                     840.00                 0.00              0.00
               EFTPS                                                   9,437.95                 0.00              0.00
  3            Northern Indiana Public Service Company                32,415.22                 0.00              0.00
  4            Unisource Worldwide                                    14,867.14                 0.00              0.00
  5            Averitt Express, Inc                                    1,468.06                 0.00              0.00
  6            Confortaire, Inc.                                      80,558.62                 0.00              0.00
  7            Wollsdorf Leather LTD.                                  7,375.14                 0.00              0.00
  8            Santie Wholesale Oil Company                            1,336.77                 0.00              0.00
 10            American Decorative Fabrics, LLC                          999.26                 0.00              0.00


  UST Form 101-7-TFR (05/1/2011)
               Case 15-10482-KG           Doc 450   Filed 09/19/19   Page 107 of 114




11      Orient Overseas Container Line Limited           33,097.40          0.00       0.00
        (OOCL)
12      Can-Do National Tape                              3,613.04          0.00       0.00
13      Alabama Wire, Inc                                  355.98           0.00       0.00
14      Excel TSD of Tennessee, LLC                       3,720.15          0.00       0.00
16      Contract Furniture Group, LLC                     5,516.84          0.00       0.00
17      L&P Financial Services Co.                       42,143.27          0.00       0.00
18      Old Dominion Freight Line, Inc.                  20,138.91          0.00       0.00
19      Parker Brothers Textile Mills Limited              834.69           0.00       0.00
20      MCPU Polymer Eng, LLC                             3,767.08          0.00       0.00
21U     William Raymond Becker                           23,525.00          0.00       0.00
22      United Parcel Service                            40,334.76          0.00       0.00
23      Office Coordinators, Inc.                         8,264.37          0.00       0.00
24      Office Coordinators, Inc.                             0.00          0.00       0.00
26      FedEx TechConnect, Inc.                           2,384.73          0.00       0.00
27      Magic Steel Sales, LLC                           17,310.40          0.00       0.00
29      Old Dominion Freight Line, Inc.                 148,290.13          0.00       0.00
30      AAA Cooper Transportation                        40,793.97          0.00       0.00
31      Panola Paper Co., Inc.                            3,402.97          0.00       0.00
32U     Indiana Department of Revenue                         0.00          0.00       0.00
33U     State of Michigan-CD                             18,022.89          0.00       0.00
34U     Tippecanoe County Treasurer                           0.00          0.00       0.00
35      Wisconsin Department of Revenue                   1,098.23          0.00       0.00
36U     Carroll County Treasurer                              0.00          0.00       0.00
38U     Indiana Department of Revenue                         0.00          0.00       0.00
39      W. W. Grainger, Inc.                                  0.00          0.00       0.00
40      Motion Industries, Inc.                            828.96           0.00       0.00
41      GE Capital Information Technology                 5,127.81          0.00       0.00
        Solutions, Inc.
43      Carolina Design Company, Inc.                    17,500.00          0.00       0.00
44      Great America Financial Services                 60,318.55          0.00       0.00
        Corporation
45      Nova Copy, Inc.                                  48,522.00          0.00       0.00


UST Form 101-7-TFR (05/1/2011)
               Case 15-10482-KG           Doc 450   Filed 09/19/19   Page 108 of 114




46      United Tube Corporation                           7,938.48          0.00       0.00
47      U. S. Department of Labor                        84,049.68          0.00       0.00
48      YRC, Inc. d/b/a YRC Freight                     236,293.77          0.00       0.00
49      United Parcel Service                             5,989.15          0.00       0.00
50      RH Management Resources                          32,780.00          0.00       0.00
51      Fleetcor Technologies                            26,934.59          0.00       0.00
52      BB&T Commercial Finance                          18,917.90          0.00       0.00
53      Entergy Mississippi, Inc.                         3,496.38          0.00       0.00
54      Wiseway Motor Freight, Inc.                      26,544.86          0.00       0.00
55      Hawkeye Industries, Inc.                          7,567.06          0.00       0.00
56      Timothy Stabosz                                       0.00          0.00       0.00
57      Timothy Stabosz                                 290,500.00          0.00       0.00
58U     Liberty Mutual Insurance Group                        0.00          0.00       0.00
60      Bois Ouvres Waterville, Inc.                     15,453.02          0.00       0.00
61      Bayer MaterialScience, LLC                       56,398.71          0.00       0.00
62      Black Rock Furniture Import                      78,547.44          0.00       0.00
63      Allen Engineering & Science, Inc.                64,594.17          0.00       0.00
64      IHFC Properties, LLC                            632,137.94          0.00       0.00
66      Cach, LLC                                        49,492.83          0.00       0.00
67      Krieg DeVault, LLP                               45,664.87          0.00       0.00
68      Wal-Mart Stores, Inc.                             2,296.35          0.00       0.00
69      C. H. Robinson Worldwide, Inc.                        0.00          0.00       0.00
70      BellSouth Telecommunications, Inc.                6,978.25          0.00       0.00
71      AT&T Corp                                         4,309.71          0.00       0.00
72      Alabama Wire, Inc                                     0.00          0.00       0.00
72 -2   Alabama Wire, Inc                                  355.98           0.00       0.00
73      Pureworks, Inc. d/b/a UL Workplace                 500.00           0.00       0.00
        Health&Safety
74      Liberty Mutual Insurance Group                        0.00          0.00       0.00
75      Athens Paper Company                              5,265.80          0.00       0.00
76      Watkins Shepard Trucking Inc.                    58,363.96          0.00       0.00
77      Applied Industrial Technologies                    597.22           0.00       0.00
78      MDS Enterprises, Inc.                             2,430.30          0.00       0.00

UST Form 101-7-TFR (05/1/2011)
               Case 15-10482-KG           Doc 450   Filed 09/19/19   Page 109 of 114




79      E.H. Hamilton Trucking & Warehousing             37,874.38          0.00       0.00
        Service, Inc.
82      Mississippi Polymers, Inc.                        8,383.71          0.00       0.00
84      Gibraltar                                         6,181.76          0.00       0.00
85      Toof Commercial Printing                         30,840.09          0.00       0.00
87      Top Value Fabrics                                  416.03           0.00       0.00
88      Sunbelt Furniture Express, Inc.                    416.56           0.00       0.00
89      Sparta WoodWorks                                 14,819.57          0.00       0.00
90U     Indiana Department of Revenue                         0.00          0.00       0.00
91      Prewett Enterprises, Inc.                        17,368.00          0.00       0.00
93      Uniroyal Engineered Products, LLC                 9,276.42          0.00       0.00
94      Medallion Transport Holdings                      7,975.00          0.00       0.00
95      Attorney Recovery Systems, Inc.                 612,768.38          0.00       0.00
96      The Standard Companies                            2,503.50          0.00       0.00
97      WMCV Phase 1, LLC                               222,041.36          0.00       0.00
98      Billy G. Armstrong                                5,745.60          0.00       0.00
99      Herbert W. Avant                                  5,317.44          0.00       0.00
100     Stanley Ayers                                     6,028.80          0.00       0.00
101     Jack Blakely                                      6,118.00          0.00       0.00
102     Willie Bobo                                       6,455.68          0.00       0.00
103     Earl Bradford                                     9,203.04          0.00       0.00
104     Barbara Bush                                      9,203.04          0.00       0.00
105     Donald Butler                                     6,538.88          0.00       0.00
106     Sammie Caldwell                                   5,086.80          0.00       0.00
107     Ronnie Carr                                       5,852.00          0.00       0.00
108     Jerry Cobb                                        7,596.80          0.00       0.00
109     Linda Cole                                        6,791.04          0.00       0.00
110     Ralph Conley                                      6,156.80          0.00       0.00
111     Donnell Cox                                       4,795.20          0.00       0.00
112     James Cox                                         8,115.84          0.00       0.00
113     Matthew Crawford                                  6,970.80          0.00       0.00
114     John Crenshaw                                     6,344.00          0.00       0.00
115U    Richard L. Sinclair                             270,000.00          0.00       0.00

UST Form 101-7-TFR (05/1/2011)
                Case 15-10482-KG        Doc 450     Filed 09/19/19   Page 110 of 114




116      James Dean                                       6,707.20          0.00       0.00
117      Samuel Dunnigan                                  6,024.00          0.00       0.00
118      David Edwards                                    4,820.80          0.00       0.00
119      Ruthie Faulkner                                  5,658.00          0.00       0.00
120      Tracy Faulkner                                   5,275.20          0.00       0.00
121      Sammie Frost                                     5,236.00          0.00       0.00
122      Shaketha Gardner                                 5,088.00          0.00       0.00
123      James Garrett                                    5,088.00          0.00       0.00
124      Brian Hammond                                    6,283.20          0.00       0.00
125      Anthony Harris                                   5,125.52          0.00       0.00
126      Charles Harris                                   6,053.60          0.00       0.00
127      Mickey Harvey                                    6,857.76          0.00       0.00
128      Anthony Hawkins                                  6,013.12          0.00       0.00
129      E-Box, LLC                                       6,930.00          0.00       0.00
130      Lillie Blackmon Hayse                            7,539.84          0.00       0.00
131      Michael Hibler                                   6,631.68          0.00       0.00
132      Arthur Hill                                      5,275.20          0.00       0.00
133      Billy Johnson                                    6,533.60          0.00       0.00
134      C. W. Johnson                                    6,533.60          0.00       0.00
135      Jeremy Johnson                                   4,502.40          0.00       0.00
136      Andrew Jones                                     5,384.00          0.00       0.00
137      Security Consultants, Inc.                        470.80           0.00       0.00
138      Lydia Valle                                          0.00          0.00       0.00
139      Allstate Office Interiors                        1,281.64          0.00       0.00
141      Merchant Factors Corp.                       7,543,794.72          0.00       0.00
142      Fastenal Company                                  196.42           0.00       0.00
143      AT&T Corp.                                           0.00          0.00       0.00
143 -2   AT&T Corp.                                      41,954.94          0.00       0.00
144      BellSouth Telecommunications, Inc.              32,022.03          0.00       0.00
146      Wilsonart LLC                                   11,556.68          0.00       0.00
147      Encore Poly Corporation                          3,530.00          0.00       0.00
150      American Express Travel Related Services             0.00          0.00       0.00
         Company

 UST Form 101-7-TFR (05/1/2011)
                Case 15-10482-KG        Doc 450     Filed 09/19/19   Page 111 of 114




150 -2   American Express Travel Related Services        66,675.37          0.00       0.00
         Company
151      YRC, Inc. d/b/a YRC Freight                    315,918.88          0.00       0.00
152U     Iron Mountain Information Management,                0.00          0.00       0.00
         LLC
153      Javco, Inc                                      50,744.67          0.00       0.00
154      Michael Jones                                    5,852.00          0.00       0.00
155      Howard Lamar                                     9,092.72          0.00       0.00
156      Beverly Lark                                     5,380.80          0.00       0.00
157      John Lark                                        6,707.20          0.00       0.00
158      Stephanie Lawson                                 5,261.76          0.00       0.00
159      Courtney Lee                                     4,748.80          0.00       0.00
160      William Lewers, Jr.                              8,316.80          0.00       0.00
161      Mary Lloyd                                       6,246.40          0.00       0.00
162      Albert Loveberry                                 8,293.36          0.00       0.00
163      Roy Mack                                         7,042.56          0.00       0.00
164      Abron McGlothian                                 4,868.00          0.00       0.00
165      Willie McIntyre                                  7,846.40          0.00       0.00
166      Eddie Miles                                      4,933.60          0.00       0.00
167      Michelle Mills                                   6,545.60          0.00       0.00
168      Gregory Morgan                                   7,049.60          0.00       0.00
169      Anita Newson                                     6,539.52          0.00       0.00
170      Elsa Perry                                       7,200.80          0.00       0.00
171      Steven Phillips                                  5,127.42          0.00       0.00
172      Otis Porter                                      4,155.20          0.00       0.00
173      Ricky Reed                                       6,600.00          0.00       0.00
174      Lucille Ross                                     6,031.80          0.00       0.00
175      Thomas Rushing                                   6,548.40          0.00       0.00
176      Carl Shaw                                        5,478.00          0.00       0.00
177      Clarence Sipp                                   14,882.40          0.00       0.00
178      Marsha Stull                                     7,808.00          0.00       0.00
179      Marvin Tate                                      7,129.60          0.00       0.00
180      Curtis Taylor                                    4,777.92          0.00       0.00


 UST Form 101-7-TFR (05/1/2011)
               Case 15-10482-KG            Doc 450      Filed 09/19/19         Page 112 of 114




181     Larry Tucker                                            5,652.00                0.00       0.00
182     Bobby Walker                                            5,945.60                0.00       0.00
183     William Walker                                          7,180.80                0.00       0.00
184     Charlie Ward                                            7,450.08                0.00       0.00
185     Garey Watson                                            5,310.00                0.00       0.00
186     Larry Watson                                            5,070.40                0.00       0.00
187     Marius Whitehead, Sr.                                   5,815.00                0.00       0.00
188     J. D. Wilbourn                                          7,180.80                0.00       0.00
189     William Wilbourn                                        6,310.40                0.00       0.00
190     Jimmie Williams                                         6,720.00                0.00       0.00
191     Bonnie Woods                                            5,427.20                0.00       0.00
192     Lynette Wooten                                          4,898.40                0.00       0.00
193     Ruby Wooten                                             6,841.60                0.00       0.00
194     Joyce Wren                                              6,024.00                0.00       0.00
195     Henry Wright, Jr.                                       6,876.00                0.00       0.00
196     Jessie Wright, Sr.                                      5,517.84                0.00       0.00
197     Teresa Young                                            5,451.36                0.00       0.00
199     Merchandise Mart, LLC                                 34,385.51                 0.00       0.00
200     Arnold Wood, LLC d/b/a H. A. Stiles                      282.00                 0.00       0.00
        Company
201     Krieg DeVault, LLP                                    45,664.87                 0.00       0.00
203U    California Franchise Tax Board                              5.92                0.00       0.00
204     Mississippi Department of Environmental                  250.00                 0.00       0.00
        Quality
207     Liberty Mutual Insurance                             110,482.00                 0.00       0.00
211     ProTech Chemicals Ltd                                 14,106.40                 0.00       0.00
                       Total to be paid for timely general unsecured claims:        $            0.00
                       Remaining balance:                                           $            0.00




UST Form 101-7-TFR (05/1/2011)
                      Case 15-10482-KG           Doc 450      Filed 09/19/19       Page 113 of 114




            Tardily filed claims of general (unsecured) creditors totaling $ 63,159.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
 206           Dunn & Bradstreet                                    50,943.00                 0.00               0.00
 208           Angel L. Calcano                                       4,072.00                0.00               0.00
 209           Angel L. Calcano                                       4,072.00                0.00               0.00
 210           Angel L. Calcano                                       4,072.00                0.00               0.00
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 48,019.78 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
  1U           Mississippi Department of Revenue                           0.00               0.00               0.00
 28U           Missouri Department of Revenue                            142.43               0.00               0.00
 33U           State of Michigan-CD                                   6,599.25                0.00               0.00
 42U           Mississippi Department of Revenue                      9,378.10                0.00               0.00
 65U           Mississippi Department of Revenue                           0.00               0.00               0.00
 80U           Wisconsin Department of Revenue                           675.00               0.00               0.00
 90U           Indiana Department of Revenue                               0.00               0.00               0.00
 203U          California Franchise Tax Board                            200.00               0.00               0.00
 204           Mississippi Department of Environmental                    25.00               0.00               0.00
               Quality
 212           Indiana Department of Revenue                        31,000.00                 0.00               0.00




  UST Form 101-7-TFR (05/1/2011)
               Case 15-10482-KG   Doc 450      Filed 09/19/19      Page 114 of 114




                                  Total to be paid for subordinated claims: $        0.00
                                  Remaining balance:                        $        0.00




UST Form 101-7-TFR (05/1/2011)
